Exhibit 10.29

 

MANAGEMENT AGREEMENT

 

for

 

GREEN VALLEY RANCH RESORT, SPA & CASINO

 

 

Dated as of June 16, 2011

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITION OF TERMS

1

 

 

 

1.1

Certain Defined Terms

1

 

 

 

ARTICLE II APPOINTMENT OF MANAGER; OPERATION OF THE PROPERTY

19

 

 

 

2.1

Appointment

19

 

 

 

2.2

Delegation of Authority

19

 

 

 

2.3

Limitations on Manager’s Authority

20

 

 

 

2.4

Leases

22

 

 

 

2.5

Legal Action

22

 

 

 

2.6

Standard for Performance by Manager

22

 

 

 

2.7

Name of the Property

23

 

 

 

2.8

Operating Permits and Licenses

23

 

 

 

2.9

Reservation System

24

 

 

 

2.10

Sales, Marketing and Advertising

25

 

 

 

2.11

Compliance with Legal Requirements

25

 

 

 

2.12

Credit Policy

25

 

 

 

2.13

Food and Beverage; Entertainment; Complimentary Services

26

 

 

 

2.14

Internal Control Systems; Surveillance System

26

 

 

 

2.15

Exclusivity

27

 

 

 

2.16

Change in Competitive Sets

27

 

 

 

ARTICLE III TERM; TERMINATION RIGHT FOR PERFORMANCE

28

 

 

 

3.1

Term

28

 

 

 

3.2

Termination for Failure of the Performance Test

28

 

 

 

ARTICLE IV WORKING CAPITAL; OPERATING SUPPLIES

30

 

 

 

4.1

Working Capital

30

 

 

 

4.2

Operating Supplies

31

 

 

 

ARTICLE V COMPENSATION OF MANAGER

32

 

 

 

5.1

Fees

32

 

 

 

5.2

Coverage of Manager’s Cost; Owner’s Corporate Overhead

33

 

 

 

5.3

Reimbursements

35

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI INFORMATION TECHNOLOGY; INTELLECTUAL PROPERTY; CUSTOMER DATABASE

35

 

 

 

6.1

Information Technology

35

 

 

 

6.2

Intellectual Property

36

 

 

 

6.3

Customer Database and Business Information

39

 

 

 

6.4

Administration and Management of IP Holdco

41

 

 

 

ARTICLE VII REPAIRS, MAINTENANCE AND RESERVE FUND

43

 

 

 

7.1

Routine Repairs and Maintenance

43

 

 

 

7.2

Capital Improvements; Reserve Fund

43

 

 

 

7.3

Liens

45

 

 

 

ARTICLE VIII BOOKS AND RECORDS; BANK ACCOUNTS; ANNUAL PLAN AND OPERATING BUDGET

45

 

 

 

8.1

Books and Records

45

 

 

 

8.2

Bank Accounts; Disbursement of Funds

47

 

 

 

8.3

Annual Plan and Operating Budget

47

 

 

 

8.4

Emergency Expenditures

52

 

 

 

8.5

Legal Requirements

52

 

 

 

8.6

Consultation

52

 

 

 

ARTICLE IX POSSESSION AND USE OF THE PROPERTY AND RELATED ASSETS

53

 

 

 

9.1

Owner’s Right to Inspect

53

 

 

 

ARTICLE X INSURANCE; RESPONSIBILITY FOR CLAIMS

53

 

 

 

10.1

Insurance Coverages

53

 

 

 

10.2

Coverage

55

 

 

 

10.3

Costs and Expenses

55

 

 

 

10.4

Policies and Endorsements

55

 

 

 

10.5

Responsibility for Claims

56

 

 

 

ARTICLE XI TAXES

57

 

 

 

11.1

Payment of Taxes

57

 

 

 

ARTICLE XII EMPLOYEES

57

 

 

 

12.1

Employees

57

 

 

 

12.2

Labor Relations

58

 

 

 

12.3

Non-Solicitation

59

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XIII DAMAGE, CONDEMNATION AND FORCE MAJEURE

59

 

 

 

13.1

Casualty

59

 

 

 

13.2

Condemnation

60

 

 

 

13.3

Emergencies; Force Majeure

62

 

 

 

13.4

Manager’s Compensation

62

 

 

 

13.5

Manager’s Reinstatement

63

 

 

 

ARTICLE XIV TERMINATION

63

 

 

 

14.1

Termination Rights of Owner

63

 

 

 

14.2

Termination Rights of Manager

65

 

 

 

14.3

Termination Notice

66

 

 

 

14.4

Events on Termination

68

 

 

 

ARTICLE XV MORTGAGES, SALE AND ASSIGNMENT; OWNERSHIP REQUIREMENTS OF MANAGER

69

 

 

 

15.1

Mortgages

69

 

 

 

15.2

Sale Termination Rights

70

 

 

 

15.3

Assignment by Owner

71

 

 

 

15.4

Assignment by Manager

71

 

 

 

15.5

Binding Effect

71

 

 

 

15.6

Public Offering

72

 

 

 

15.7

Manager Cooperation

72

 

 

 

ARTICLE XVI REPRESENTATIONS AND WARRANTIES

72

 

 

 

16.1

Representations and Warranties.

72

 

 

 

ARTICLE XVII MISCELLANEOUS

74

 

 

 

17.1

Right to Make Agreement

74

 

 

 

17.2

Actions by Manager; Owner Representative

74

 

 

 

17.3

No Lease, Partnership, Joint Venture or Agency Relationship

75

 

 

 

17.4

Applicable Law

75

 

 

 

17.5

Construction of Agreement

75

 

 

 

17.6

Notices

76

 

 

 

17.7

Waiver of Covenants, Conditions or Remedies

78

 

 

 

17.8

Severability

78

 

 

 

17.9

Financial Projections

78

 

iv

--------------------------------------------------------------------------------


 

17.10

Obligations of Manager to Owner

78

 

 

 

17.11

Counterparts and Execution

80

 

 

 

17.12

Entire Agreement

80

 

 

 

17.13

Interest

80

 

 

 

17.14

Time of the Essence

81

 

 

 

17.15

Further Assurances

81

 

 

 

17.16

Resolution of Disputes

81

 

 

 

17.17

Limitation on Damages

83

 

 

 

17.18

Attorneys’ Fees

83

 

 

 

17.19

Cooperation with Gaming Authorities

84

 

 

 

17.20

Confidential Information

84

 

 

 

17.21

Estoppel Certificates

85

 

 

 

17.22

Use of Hazardous Substances

85

 

 

 

17.23

Anti-Money Laundering

85

 

 

 

17.24

Not an Interest in Real Estate; No Recordation

86

 

 

 

17.25

Limitations of Personal Liability

86

 

 

 

17.26

Guaranty of Manager Obligations by Fertitta Entertainment

86

 

v

--------------------------------------------------------------------------------


 

INDEX

 

 

Page(s)

 

 

Affiliate

1

Agreement

1

Annual Plan and Operating Budget

2

Anti-Money Laundering Laws

90

Approval

78

Approval Amount

2

Approved Annual Plan and Operating Budget

2

Bank Accounts

2

Bankrupt

2

Base Management Fee

3

Budget Test

29

Budgeted EBITDA

3

Business Day

3

Business Information

3

Cage Cash

3

Cage Cash Minimum Balance

3

Capital Improvements and Replacements

3

Casino

4

Combined Properties

4

Commencement Date

4

Comparable Manager Properties

4

Competitor EBITDA

4

Confidential Information

89

Consumer Price Index

4

Copyrights

4

Corporate Overhead and Expenses

4

Corporate Services

4

CPI

4

Credit Policy

4

Cure Amount

5

Customer Databases

41

Deferred Management Fees

34

Discretionary Amendment

52

Disputes

85

EBITDA

5

EBITDA Percentage

6

EBITDA Percentage Adjustment Event

6

Effective Date

1

Emergency Expenditure

54

Employees

60

Equity Holders Agreement

78

Executive Employees

6

 

vi

--------------------------------------------------------------------------------


 

FE Non-Compete Party

6

FE Proprietary Management Programs and Procedures

6

Fertitta Affiliate

7

Fertitta Controlled Affiliate

7

Fertitta Entertainment

1

Fertitta Family Entities

7

Fertitta Family Parties

7

Fertitta Manager Control Requirements

7

Fiscal Month

7

Fiscal Quarter

7

Fiscal Year

8

Force Majeure

65

Full Fiscal Year

8

Furniture, Fixtures and Equipment

8

GAAP

8

Gaming

8

Gaming Authority

8

Gaming Laws

8

General Manager

9

Governmental Approvals

9

Governmental Authority

9

Gross Revenues

9

Guaranty

91

GVR Credit Agreement

11

GVR Loan Documents

11

Hospitality Product

11

Impositions

11

Improvements

11

Incentive Management Fee

12

Indexed EBITDA

12

Industry Consultant

12

Initial Corporate Overhead Budget

12

Initial Gross Revenues Budget

12

Initial Owned IP

38

Initial Technology Systems

37

Intellectual Property

12

Interim Statements

47

Internal Control Systems

27

IP Holdco

12

IP License

39

Land

12

Legal Requirements

12

Liabilities

91

Licensed Copyrights

39

Licensed IP

39

Licensed Patents

39

 

vii

--------------------------------------------------------------------------------


 

Licensed Trademarks

39

Line of Credit

32

Loan

13

Loan Documents

13

Losses

59

Management Fees

13

Manager

1

Manager Allocation Agreement

13

Manager IP

40

Manager LV Properties

13

Manager Overhead and Expenses

13

Manager Unrelated Subsidiaries

13

Manager’s Executive Staff

13

Manager’s Gross Negligence or Willful Misconduct

13

Manager’s Response Notice

30

Market Test

30

Material Action

23

Material Default

14

Material Item

78

Material Loan Default

14

Material Nevada Governmental Approval

14

Measurement Year

29

Mortgage

14

Net Income

15

Nevada Gaming Licenses

15

New Fertitta Agreement

74

Non-Compete Agreements

15

Non-Performing Period

30

Opco Management Agreement

15

Operating Bank Accounts

15

Operating Competitive Set

15

Operating Consumables

15

Operating Costs

16

Operating Standards

16

Operating Supplies

16

Other Manager Property

16

Owned IP

38

Owned IP Upgrades

38

Owner

1

Owner Account

16

Owner Indemnitees

59

Owner IP

16

Owner Property Interest

28

Owner Representative

78

Owner’s Termination Notice

30

Owner-Related Affiliates

17

 

viii

--------------------------------------------------------------------------------


 

Parties

17

Patents

17

Performance Competitive Set

17

Performance Test

30

Performance Test Data

30

Permitted Variance

54

Person

17

Plan

17

Pre-Opening Expenses

17

Promotional Allowance

17

Promotional Variance

54

Propco IP License

17

Propco Management Agreement

17

Property

18

Property Facilities

18

Property Related Facilities

18

Quarterly Statements

48

Receiving Party

89

Reconciliation Dispute Notice

34

Reimbursable Expenses

37

Reservation Systems

25

Reserve Cap

46

Reserve Fund

18

Routine Repairs and Maintenance

18

Specially Designated National or Blocked Person

18

Standard Management Programs and Procedures

18

Station Casinos LLC

1

Subsidiary

19

Subsidiary-Owned IP

43

Technology Systems

37

Technology Systems License

37

Technology Systems Upgrades

37

Term

29

Terminating Party

70

Termination

19

Termination Fee

19, 1

Termination Notice

70

Third Party Sale

74

Trademarks

19

Transfer

19

Transition Period

19

Transition Services

19

TTMF

19, 1

Variable Expense

52

Working Capital

19

Working Capital Balance

32

 

ix

--------------------------------------------------------------------------------


 

Working Capital Requirement

32

Year End Statements

48

 

x

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

This MANAGEMENT AGREEMENT (this “Agreement”) is executed as of June 16, 2011
(the “Effective Date”), by and between STATION GVR ACQUISITION, LLC, a limited
liability company organized under the laws of Nevada (“Owner”), and FE GVR
MANAGEMENT LLC, a limited liability company organized under the laws of Delaware
(“Manager”).

 

RECITALS

 

A.            Owner owns that certain hotel and casino resort complex commonly
known as the “Green Valley Ranch Resort, Spa & Casino” located at 2300 Paseo
Verde Parkway, Henderson, Nevada 89052.

 

B.            Station Casinos, LLC, a limited liability company organized under
the laws of Nevada (“Station Casinos LLC”) is the sole member of GVR Holdco 2,
LLC, a limited liability company organized under the laws of Nevada, the sole
member of GVR Holdco 1, LLC, a limited liability company organized under the
laws of Nevada, the sole member of Owner.

 

C.            Manager is a wholly-owned subsidiary of Fertitta Entertainment
LLC, a limited liability company organized under the laws of Delaware (“Fertitta
Entertainment”).

 

D.            Owner desires to have Manager manage and operate the Property for
the benefit of Owner, and Manager is willing to perform such services for the
account of Owner in accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the receipt and
adequacy of which hereby are acknowledged, the Parties agree as follows:

 

ARTICLE I
DEFINITION OF TERMS

 

1.1          Certain Defined Terms.  The following terms when used in this
Agreement shall have the meanings indicated:

 

“Affiliate” shall mean, with respect to any Person, (i) any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person (excluding employees of a Person, other than officers, directors and
board members of such Person); (ii) any Person who is an officer, director or
board member of any Person described in clause (i) of this definition; or
(iii) with respect to Manager, in addition to any Person described in clause
(i) or (ii) of this definition, each of Fertitta Entertainment, any Fertitta
Affiliate and/or any Fertitta Family Party; provided, however, clause
(iii) shall not apply to any children or grandchildren over the age of
twenty-one (21) that would otherwise be included in the definition of Fertitta
Family Party or Fertitta Affiliate.  The term “control” as used in this
Agreement (including the terms “controlling”, “controlled by”, and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to (A) vote more than fifty percent (50%) of the

 

--------------------------------------------------------------------------------


 

outstanding voting interests of such Person or (B) otherwise direct management
policies of such Person by contract or otherwise.  Without otherwise limiting
the foregoing, neither Zuffa, LLC, a Nevada limited liability company, nor its
Subsidiaries or joint ventures shall constitute an Affiliate of Manager unless
engaged in the investment in, ownership of, or management of a Hospitality
Product or any activity (other than online gaming) that requires licensing as a
casino gaming company.

 

“Annual Plan and Operating Budget” shall mean the operating plan and budget for
each Fiscal Year during the Term, as proposed by Manager, which sets forth the
information described in Section 8.3(a).

 

“Approval Amount” shall mean, (i) with respect to the Property, the amount of
$250,000, as adjusted by the percentage increase in the CPI; and/or (ii) with
respect to all of the Combined Properties, the amount of $750,000, as adjusted
by the percentage increase in the CPI.

 

“Approved Annual Plan and Operating Budget” shall mean the Annual Plan and
Operating Budget for any Fiscal Year as approved by Owner pursuant to
Section 8.3(b) hereof or otherwise resolved pursuant to Section 17.16(c).

 

“Bank Accounts” shall mean those bank or financial institution accounts as are
necessary for the day-to-day and long-term management and operation of the
Property, including the Operating Bank Account and the Reserve Fund.

 

“Bankrupt” shall mean, with respect to any Person, the occurrence of any of the
following:

 

(i)            Applying for or consenting to the appointment of a receiver,
trustee or liquidator of the Person or of all or a substantial part of the
Person’s assets which appointment is not discharged within sixty (60) days from
the date of such appointment;

 

(ii)           Filing of a voluntary petition in bankruptcy or for
reorganization or for adoption of an arrangement under the United States
Bankruptcy Code, as amended, from time to time (or any corresponding provisions
of succeeding law);

 

(iii)          Making a general assignment for the benefit of creditors;

 

(iv)          The entry of an order for relief in the case of an involuntary
petition in bankruptcy; or

 

(v)           The assumption of custody or sequestration by a court of competent
jurisdiction of all or substantially all of such Person’s assets.

 

“Base Management Fee” shall mean a fee equal to two percent (2%) of Gross
Revenues with respect to each Fiscal Month during the Term.

 

2

--------------------------------------------------------------------------------


 

“Budgeted EBITDA” shall mean, (i) with respect to the Property, the amount of
“Budgeted EBITDA” as set forth in the Approved Annual Plan and Operating Budget;
and (ii) with respect to the Combined Properties, the sum of (x) the Budgeted
EBITDA for the Property and (y) the aggregate “Budgeted EBITDA” (as defined in
the Opco Management Agreement or the Propco Management Agreement, as applicable)
for all other properties subject to the Opco Management Agreement or the Propco
Management Agreement from time to time.

 

“Business Day” shall mean a day, other than a Saturday, Sunday, or statutory
holiday, on which banks are open for the transaction of business in both New
York, New York and Las Vegas, Nevada.

 

“Business Information” shall mean all files, documents, instruments, papers,
books and records relating exclusively to (i) Owner; (ii) the Property; and
(iii) the business, operations, condition of (financial or other), results of
operations and assets and properties of Owner, including, without limitation:
data information generated from or stored in the Technology Systems (e.g.,
financial statements, tax returns and related work papers and letters from
accountants, budgets, pricing guidelines, ledgers, journals, deeds, title
policies, minute books, stock certificates and books, stock transfer ledgers,
contracts, permits, computer files and programs, retrieval programs, operating
data and plans and environmental studies and plans, including employee
documentation); personnel records; construction and design documentation; legal
and contractual documentation; compliance/security/safety documentation;
physical plant and engineering documentation, insurance contracts with third
parties.  For the avoidance of doubt, Business Information shall not include the
Standard Management Programs and Procedures or the FE Proprietary Management
Programs and Procedures.

 

“Cage Cash” shall mean all so-called “cage cash” maintained at the Property in
order to compensate casino patrons for their winnings.

 

“Cage Cash Minimum Balance” shall mean the sum of the (i) minimum Cage Cash
required for the operation of “non-restricted” (as such term is defined by
applicable Gaming Laws) Gaming at the Property in accordance with applicable
Gaming Laws; and (ii) the additional Cage Cash amount expressly approved by
Owner pursuant to the Annual Plan and Operating Budget not to exceed $18,000,000
at any one time so long as the GVR Credit Agreement remains in effect.

 

“Capital Improvements and Replacements” shall mean a capital expenditure, as
defined under GAAP, for a modification, refurbishment, alteration, addition,
improvement or renovation to any portion of the Property, including the
Furniture, Fixtures and Equipment.

 

“Casino” shall mean that portion of the Property specifically identified as the
casino floor where Gaming is conducted.

 

“Combined Properties” shall mean the Property, together with any and all
properties subject to the Opco Management Agreement from time to time and/or the
Propco Management Agreement from time to time.

 

3

--------------------------------------------------------------------------------


 

“Commencement Date” shall mean the later of (i) the effective date of the Plan;
and (ii) the date Owner has taken possession of the Property in accordance with
the Plan which date will be, in either event, memorialized in writing by the
Parties within thirty (30) days thereafter.

 

“Comparable Manager Properties” shall mean the casino/hotel properties operated
by Fertitta Entertainment or any Fertitta Controlled Affiliates that are most
closely comparable to the Property in quality, price and market.  A list of
initial Comparable Manager Properties appears on Schedule “1A”.

 

“Competitor EBITDA” shall mean, for any period, the “EBITDA” as reported by the
properties in the Performance Competitive Set in their public filings; provided
that, Competitor EBITDA shall be adjusted and reconciled by the Parties to the
extent that the public filings evidence a discrepancy in the calculation of such
Performance Competitive Set’s “EBITDA” when compared to the calculation of
EBITDA as set forth in this Agreement.

 

“Consumer Price Index” or “CPI” shall mean the Consumer Price Index (All Cities
— All Items) (1982-84 = 100) as published by the United States Department of
Labor, Bureau of Labor Statistics.  If such index shall be inapplicable or
discontinued, then it shall mean such substitute comparable and recognized index
as shall be designated by Owner, subject to Manager’s reasonable approval.

 

“Copyrights” shall have the meaning set forth in the definition of Intellectual
Property.

 

“Corporate Overhead and Expenses” shall have the meaning set forth in the
Manager Allocation Agreement.

 

“Corporate Services” shall have the meaning set forth in the Manager Allocation
Agreement.

 

“Credit Policy” shall mean the policy for extending credit to guests and/or
patrons at the Property as same may be modified pursuant to the provisions of
Section 2.12 hereof, which policy will include, without limitation, the maximum
amount of credit that Manager may extend to any individual patron without
Owner’s consent, the maximum amount of cumulative credit that may be outstanding
at the Property at any one time, and the Property’s policy with respect to when
credit losses will be recognized on the books of the Owner (as used herein,
“credit losses” means a determination that, after reasonable and customary
efforts to collect have failed, a patron is not going to repay a “marker” or
credit extended to such patron for the purpose of participating in Gaming at the
Property).

 

“Cure Amount” shall mean the amount equal to the difference between eighty-five
percent (85%) of the Budgeted EBITDA for the Property for such Measurement Year
and actual EBITDA achieved by the Property for such Measurement Year.

 

4

--------------------------------------------------------------------------------


 

“EBITDA” shall mean, for the period in question, Net Income for such period PLUS
(without duplication and to the extent and only to the extent actually deducted
in the calculation of Net Income): (i) interest expense, net of interest income,
(ii) income tax expense, (iii) depreciation and amortization, (iv) non-cash
impairment losses, (v) extraordinary, non-recurring losses or expenses as
determined by Owner or on the sale of assets for such period, (vi) losses
attributable to the early extinguishment of indebtedness, (vii) losses
attributable to hedging obligations or other derivative instruments,
(viii) expenses actually reimbursed by an Affiliate of Owner (other than a
Subsidiary of Owner) pursuant to an expense sharing arrangement, (ix) the
expense of any grant of options, warrants, or similar equity-based incentive
compensation given by Owner, (x) the cost and expenses of the current bankruptcy
restructuring of Station Casinos LLC and its Subsidiaries, (xi) the cost and
expenses of due diligence and/or documentation costs associated with any future
acquisition or potential acquisition of new hotels and/or casinos, provided that
such costs and expenses have been approved in advance (for specified dollar
amounts or specified purposes) by Owner, (xii) Pre-Opening Expenses actually
incurred, provided that that aggregate amount added back pursuant to this clause
(xii) with respect to any period shall not exceed two and one-half percent
(2.5%) of EBITDA for such period (before giving effect to any adjustments to
EBITDA for such period pursuant to clause (xii)), and (xiii) unallocated
corporate expenses incurred by Owner or Manager for (A) D&O insurance for
officers and directors of Station Casinos LLC and its Subsidiaries,
(B) directors fees payable to directors of Station Casinos LLC or its
Subsidiaries, (C) legal costs and expenses incurred in the representation of
directors (in such directors’ capacity as such) of Station Casinos LLC and/or
its Subsidiaries, (D) the initial rating agency fees with respect to the initial
corporate debt of Station Casinos LLC and its Subsidiaries (but expressly
excluding any ongoing rating agency fees associated therewith), and (E) all
lease payments and the reasonable and customary operating expenses actually
incurred in connection with Station Casinos LLC’s corporate office, which is
currently located at 1505 S. Pavilion Center Drive, Las Vegas, Nevada, that are
not allocable to Fertitta Entertainment under the Manager Allocation Agreement;
MINUS (without duplication and to the extent and only to the extent actually
included in the calculation of Net Income), (1) non-operating, non-recurring
gains on the sale of assets for such period, (2) gains attributable to the early
extinguishment of indebtedness, (3) gains attributable to hedging obligations or
other derivative instruments, (4) distributions made by Owner to its parent
companies to fund payment of the expenses of such parent companies in an amount
not to exceed the limitations set forth in the GVR Loan Documents, and
(5) extraordinary, non-recurring gains as determined by Owner or on the sale of
assets for such period, in each case, determined on a consolidated basis for
Owner in accordance with GAAP.

 

“EBITDA Percentage” shall mean two hundred twenty-one percent (221%), as may be
adjusted, from time to time, in accordance with Section 3.2(d)(2), representing
the ratio, expressed as a percentage, of (i) the aggregate EBITDA achieved at
all of the Combined Properties to (ii) the aggregate Competitor EBITDA achieved
at all of the properties in the Performance Competitive Set, both for the most
recent twelve (12) month period prior to the Effective Date for which financial
reporting is available for the Combined Properties and the Initial Performance
Competitive Set.

 

5

--------------------------------------------------------------------------------


 

“EBITDA Percentage Adjustment Event” shall mean the occurrence of any of the
following: (i) if there is a material change in the physical composition (e.g.,
size, quality and/or such property no longer operates a casino or converts to
condominiums) of any of the Combined Properties (ii) if there is a material
change in the physical composition of the properties in the Performance
Competitive Set (whether in accordance with Schedule “1C” with respect to the
Initial Performance Competitive Set or otherwise generally with respect to the
Performance Competitive Set pursuant to Section 2.16); or (iii) if material
capital improvements or replacements are made to any property in the Performance
Competitive Set.

 

“Executive Employees” shall mean and include the General Manager (for both the
hotel and casino components of the Property, as applicable) and, if applicable,
the following to the extent employed at the level of the Property: chief
executive officer, chief operating officer, and/or chief financial officer (or
similar positions in lieu thereof).

 

“FE Proprietary Management Programs and Procedures” shall mean any proprietary
(i) operating procedures; (ii) know-how; (iii) financial performance and
budgeting processes; (iv) marketing strategies; (v) human resources programs and
documentation; (vi) time, attendance, labor management and scheduling systems;
and (vii) centralized and/or other services offered by Manager or any Fertitta
Controlled Affiliate, in each case, which (A) are wholly developed or acquired
by Fertitta Entertainment, any Fertitta Controlled Affiliate or any combination
thereof, (B) were developed and/or acquired without utilizing resources or
personnel of Owner, Station Casinos LLC or any of their respective Subsidiaries,
and (C) were developed and/or acquired wholly-independent of, unrelated and
separate and apart from Manager’s operation and management of any of the
Combined Properties following the Commencement Date, and during the term of this
Agreement, together with any such files, documents, instruments, papers, books
and records created or developed by Manager or any Fertitta Controlled Affiliate
in connection therewith.  For avoidance of doubt, the FE Proprietary Management
Programs and Procedures shall not include all or any portion of the Technology
Systems, the Owned IP, the Licensed IP, the Customer Database, the Reservation
Systems and/or any derivation of any of the foregoing.

 

“FE Non-Compete Party” shall mean Fertitta Entertainment, Manager, FE Propco
Management LLC, a Delaware limited liability company, FE Opco Management LLC, a
Delaware limited liability company, Frank J. Fertitta III, and/or Lorenzo J.
Fertitta.

 

“Fertitta Affiliate” shall mean any Affiliate of Owner in which a Fertitta
Family Party has a direct or indirect equity or other beneficial interest.

 

“Fertitta Controlled Affiliate” means Manager, Fertitta Entertainment, the
Fertitta Family Parties, Frank J. Fertitta III, Lorenzo J. Fertitta and any
Subsidiary of any of the foregoing or any combination thereof; provided that
neither Zuffa, LLC, a Nevada limited liability company, nor any Subsidiaries or
joint ventures of Zuffa, LLC, a Nevada limited liability company, shall
constitute a Fertitta Controlled Affiliate unless engaged in the investment in,
ownership of, or management of a Hospitality Product or any activity (other than
online gaming) that requires licensing as a casino gaming company.

 

6

--------------------------------------------------------------------------------


 

“Fertitta Family Entities” shall mean, any trust or entity one hundred percent
(100%) owned and controlled by, and established for the benefit of, or the
estate of, any of Frank J. Fertitta III, Lorenzo J. Fertitta or their spouses or
lineal descendants (including adopted children and their lineal descendants).

 

“Fertitta Family Parties” shall mean Frank J. Fertitta III or Lorenzo J.
Fertitta, such Persons’ spouses and lineal descendants, and any Fertitta Family
Entities.

 

“Fertitta Manager Control Requirements” shall mean each of the following
requirements: (i) Manager shall be and remain controlled by Fertitta
Entertainment; (ii) Fertitta Entertainment shall be and remain controlled by
Frank J. Fertitta III and/or Lorenzo J. Fertitta; (iii) Manager and Fertitta
Entertainment shall each be and remain at least fifty-one percent (51%) owned by
the Fertitta Family Parties; (iv) Frank J. Fertitta III or Lorenzo J. Fertitta,
as applicable, control the voting of the equity interests in Manager and
Fertitta Entertainment (provided that, any Fertitta Family Entity holds only an
economic interest in Manager and/or Fertitta Entertainment, as applicable); and
(v) either Frank J. Fertitta III or Lorenzo J. Fertitta shall be the chief
executive officer (or equivalent) of Manager and Fertitta Entertainment and
shall dedicate the preponderance of his professional time and attention to the
business and affairs of Fertitta Entertainment and devote reasonable time and
attention to Manager’s performance of its duties under this Agreement and to the
business and affairs of the Property and Owner.

 

“Fiscal Month” shall mean each calendar month during each Fiscal Year of the
Term; provided, however, that if (i) the first calendar month of the Term shall
commence on a date that is not the first calendar day of a calendar month, such
partial month shall be deemed to constitute a Fiscal Month or (ii) the last
calendar month of the Term shall end on a date that is not the last calendar day
of a calendar month, such partial month shall be deemed to constitute a Fiscal
Month.

 

“Fiscal Quarter” shall mean each fiscal quarter during each Fiscal Year of the
Term, commencing on January 1, April 1, July 1 and October 1 in each calendar
year.

 

“Fiscal Year” shall begin on January 1 and end on December 31 in each calendar
year.  Any partial Fiscal Year between the Commencement Date and the
commencement of the first full calendar year, or between the end of the last
Full Fiscal Year and Termination shall, for purposes of this Agreement,
constitute a separate Fiscal Year.

 

“Full Fiscal Year” shall mean any Fiscal Year commencing on January 1 of a
calendar year and ending on December 31.  For the avoidance of doubt, if the
initial Fiscal Year commences on or after January 2, the first Full Fiscal Year
shall commence on the next January 1.

 

“Furniture, Fixtures and Equipment” shall mean all furniture, fixtures and
equipment reasonably required for the operation of the Property (including, but
not limited to, office furniture, computer and communications systems,
specialized hotel equipment necessary for the operation of the Property, food
and beverage equipment, laundries and recreational facilities)  as well as all
specialized casino equipment (including, but not limited to, cashier,

 

7

--------------------------------------------------------------------------------


 

money sorting and money counting equipment, slot machines, table games, video
gaming equipment, and other similar gaming equipment and surveillance
equipment).

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied, as in effect, from time to time.

 

“Gaming” shall mean, as such definition is modified, from time to time, in
accordance with the Nevada Gaming Control Act (as codified in Chapter 463 of the
Nevada Revised Statutes), or other applicable Gaming Laws, to deal, operate,
carry on, conduct, maintain or expose for play any game played with cards, dice,
equipment or any mechanical, electromechanical or electronic device or machine
for money, property, checks, credit or any representative of value (including,
without limiting the generality of the foregoing, sports book, faro, monte,
roulette, keno, bingo, fan-tan, twenty-one, blackjack, seven-and-a-half, big
injun, Klondike, craps, poker chuck-a-luck, Chinese chuck-a-luck (dai shu),
wheel of fortune, chemin de fer, baccarat, pai gow, beat the banker, panguingui,
slot machine, any banking or percentage game or any other game or device
approved by the Nevada Gaming Commission), but does not include games played
with cards in private homes or residences in which no person makes money for
operating the game (except as a player), or games operated by charitable or
educational organizations which are approved by the Nevada State Gaming Control
Board pursuant to the Nevada Gaming Control Act (as codified in the Chapter 463
of the Nevada Revised Statutes).

 

“Gaming Authority” shall mean those federal, state and local governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or involved in the regulation of Gaming or Gaming activities in
any jurisdiction (including, within the State of Nevada, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and applicable county,
municipal and local authorities).

 

“Gaming Laws” shall mean those laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permitting authority over Gaming within any
jurisdiction (and within the State of Nevada, the Nevada Gaming Control Act, as
codified in the Chapter 463 of the Nevada Revised Statutes, and the regulations
of the Nevada Gaming Commission and Nevada State Gaming Control Board
promulgated thereunder, as amended from time to time).

 

“General Manager” shall mean, from time to time, the general manager at the
Property.

 

“Governmental Approvals” shall mean all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any agency(ies) of the City of Henderson, Nevada, Clark County,
Nevada, the State of Nevada and the United States necessary for the operation of
the Property in accordance with this Agreement (including, without limitation,
as required by any Gaming Authority or under any Gaming Laws).

 

“Governmental Authority” shall mean those federal, state and local governmental,
regulatory and administrative authorities or agencies, having jurisdiction over
the business or

 

8

--------------------------------------------------------------------------------


 

operations of the Property, as applicable, or the matters that are subject to
this Agreement including, without limitation, any Gaming Authority.

 

“Gross Revenues” shall mean with respect to any period, all revenues and income
(excluding interest income but including the value of all complimentaries,
promotional offers, point play and XPC) of any kind derived by Owner from the
use or operation of the Property and, except as expressly set forth in this
definition, determined in accordance with GAAP consistently applied, expressly
including (i) “gross revenues” from Gaming activities and without duplication;
(ii) income from rental of guest rooms; (iii) subject to the limitations in
clause (vi) of the definition, income from food and beverage sales; (iv) income
from entertainment programs and merchandise sales; (v) telephone, internet,
pay-per-view, WiFi, telegraph and telex revenues; (vi) rental or other similar
payments from lessees, sublessees and concessionaires and others occupying space
or rendering services at the Property (but not (A) reimbursements for utilities,
taxes or similar matters, or (B) the gross receipts of such lessees, sublessees
or concessionaires except to the extent the same is part of such rental
payments); (vii) income from vending machines; (viii) health club fees; and
(ix) the actual net proceeds of (x) business interruption or similar insurance
and (y) temporary condemnation awards representing compensation for loss of
Gross Revenues and, to the extent applicable, after deducting expenses incurred
in connection with the adjustment or collection thereof; BUT SPECIFICALLY AND
EXPRESSLY EXCLUDING (to the extent included in revenues and income of any kind
derived from the use or operation of the Property and without duplication) any
and all:

 

(a)           proceeds from the sale, financing or refinancing or other
disposition of the Property or all or substantially all of the assets of Owner;

 

(b)           proceeds from the sale, financing, refinancing or other
disposition of Furniture, Fixtures and Equipment or other capital assets;

 

(c)           proceeds of any fire, extended coverage or other insurance
policies (excluding any proceeds of business interruption or similar insurance
representing compensation for loss of Gross Revenues);

 

(d)           receipts from awards or sales in connection with any condemnation
(other than a temporary condemnation) or from other transfers in lieu of and
under the threat of condemnation and other receipts in connection with any
taking to the extent that such amounts are specifically identified as
compensation for alterations or physical damage to the Property;

 

(e)           refunds, rebates, discounts and credits of a similar nature given,
paid or returned in the course of obtaining Gross Revenues or components thereof
(other than complimentaries, promotional offers, point play and XPC provided to
patrons of the Property in the ordinary course of business and consistent with
the Approved Annual Plan and Operating Budget);

 

(f)            gratuities or service charges or other similar receipts which are
paid to Employees or others;

 

9

--------------------------------------------------------------------------------


 

(g)           excise, sales, gross receipts, admission, entertainment, tourist,
use or similar taxes or charges collected from patrons or guests or as part of
the sale price for goods, services or entertainment, other than taxes imposed on
Gaming revenues;

 

(h)           sum and credits received for lost or damaged merchandise;

 

(i)            credit card processing or servicing fees not retained by Owner;

 

(j)            contributions by Owner of any additional Working Capital and any
contributions to any reserve fund (and any interest or other investment income
earned on such amounts deposited);

 

(k)           refund of taxes that were overpaid in a prior year;

 

(l)            proceeds from inter-company transfers of cash or dividends;

 

(m)          proceeds from the settlement or successful prosecution of any legal
claim with respect to an amount that would not have otherwise been included in
Gross Revenue;

 

(n)           revenues derived from the provision of employee meals to the
extent of the food costs associated therewith and the costs incurred in the
provision thereof;

 

(o)           security deposits (except as applied or forfeited);

 

(p)           refunds to any Property guests of any sums previously paid or
credits to any Property customer for lost or damaged items, the price of any
merchandise given in exchange of other merchandise which does not result in
additional income;

 

(q)           vending machine revenues not payable to Owner or Manager on behalf
of Owner;

 

(r)            uncollectible amounts as determined by Manager in applying its
standards and practices in the ordinary course; provided that any recovered bad
debts shall again become part of Gross Revenues in the Fiscal Year that they are
recovered to the extent of a previous corresponding deduction; and

 

(s)           interest accrued or paid on any amounts (including, without
limitation, amounts in the Reserve Fund or Operating Bank Account) or income
derived from securities and similar property acquired and held solely for
investment.

 

“GVR Credit Agreement” shall mean, collectively, that certain (i) First Lien
Credit Agreement, dated as of the date hereof, among Owner, as borrower, GVR
Holdco 1 LLC, a Nevada limited liability company, as guarantor, and the
institutions, from time to time, party thereto, as lender, and Jefferies Finance
LLC, as administrative agent, syndication agent and documentation agent, as such
agreement may be amended, restated, waived, replaced (whether or not upon
termination and whether with the original lenders, agents, arrangers or
otherwise),

 

10

--------------------------------------------------------------------------------


 

refinanced, restructured, renewed, extended or otherwise modified from time to
time; and (ii) Second Lien Credit Agreement, dated as of the date hereof, among
Owner, as borrower, GVR Holdco 1 LLC, a Nevada limited liability company, as
guarantor, and the institutions, from time to time, party thereto, as lender,
and Jefferies Finance LLC, as administrative agent, syndication agent and
documentation agent, as such agreement may be amended, restated, waived,
replaced (whether or not upon termination and whether with the original lenders,
agents, arrangers or otherwise), refinanced, restructured, renewed, extended or
otherwise modified from time to time.

 

“GVR Loan Documents” shall mean, collectively, the “Loan Documents” as defined
in each of the agreements comprising the GVR Credit Agreement.

 

“Hospitality Product” shall mean any hotel, condo-hotel, timeshare, resort
property or gaming facility or other transient hospitality product (including
any restaurant, bar, tavern or spa and any ancillary uses thereto).

 

“Impositions” shall mean all taxes, assessments, duties, rates and charges,
levies, license fees, permit fees, inspection fees and other authorized fees and
charges imposed by any Governmental Authority that at any time may be assessed,
levied, confirmed or imposed on the Property its respective operations
(specifically excluding income, franchise or similar taxes imposed on Owner).

 

“Improvements” shall mean all buildings, structures and improvements situated
on, in, under or over the Land and all Furniture, Fixtures and Equipment
attached to or forming a part thereof (including, without limitation, heating,
lighting, plumbing, sanitation, air conditioning, laundry, refrigeration,
kitchen, elevator and similar items or systems, guest rooms, restaurants, bars
and banquet, meeting and other public areas, commercial space, including
concessions and shops, garage and parking space, storage and service areas,
recreational facilities and areas, public grounds and gardens, permanently
affixed signage, aquatic facilities, and other facilities and appurtenances).

 

“Incentive Management Fee” shall mean, subject to and calculated in accordance
with Section 5.1 of this Agreement, a fee equal to five percent (5%) of EBITDA
for each Fiscal Month.

 

“Indexed EBITDA” shall mean, for any Fiscal Year, the product of (i) the
Competitor EBITDA achieved by the properties in the Performance Competitive Set
for that applicable Fiscal Year; multiplied by (ii) the then applicable EBITDA
Percentage.

 

“Industry Consultant” shall mean a reputable hospitality and casino industry
consultant that is mutually acceptable to both Parties, which consultant
(i) shall have not fewer than ten (10) years of experience in the casino/hotel
business; (ii) shall not be an Affiliate of or a person who has any past,
present, or currently contemplated future business or personal relationship with
either Owner or Manager; and (iii) whose compensation is not fixed based upon
the results of the issue at dispute.

 

11

--------------------------------------------------------------------------------


 

“Initial Corporate Overhead Budget” shall have the meaning set forth in the
Manager Allocation Agreement.

 

“Initial Gross Revenues Budget” shall have the meaning set forth in the Manager
Allocation Agreement.

 

“Intellectual Property” shall mean all (i) works of authorship (including all
copyrights in website content, functionality and infrastructure, artwork,
images, text, graphics, photography, advertising content, manuals and other
print or textual materials, files, templates, macros, software, databases and
other compilations, source code, object code and documentation) (“Copyrights”);
(ii) patents and patent applications, all claims and inventions therein, any
divisionals, continuations, continuations-in-part, reissues, re-examinations,
foreign counterparts and similar rights arising therefrom (“Patents”);
(iii) intellectual property rights with respect to any trade secrets or
know-how; and (iv) trademarks, service marks, trade names, brand names, logos,
domain names or other indicators of source or origin (“Trademarks”).

 

“IP Holdco” shall mean NP IP Holdings LLC, a Nevada limited liability company
and a special-purpose subsidiary of Station Casinos LLC.

 

“Land” shall mean the lands described in Schedule “3”, together with the benefit
of all easements and appurtenant rights thereto.

 

“Legal Requirements” shall mean any federal, state, or local law, statute, code,
rule, ordinance, regulation or order of any Governmental Authority, (including,
without limitation, those related to zoning, building, employees, health,
safety, environmental matters and accessibility of public facilities, and the
Gaming Laws).

 

“Loan” shall mean those certain loans made and letters of credit extended
pursuant to the terms of the GVR Credit Agreement.

 

“Loan Documents” shall mean (i) the GVR Loan Documents and any subsequent
amendments or modifications of the same and (ii) any loan documents entered into
as a rearrangement, replacement, renewal, refinancing, consolidation,
modification or enlargement of debt, evidenced by the GVR Loan Documents or
other debt of Owner, now or hereafter existing, or to secure new debt of Owner.

 

“Management Fees” shall mean, collectively, the Base Management Fee and the
Incentive Management Fee.

 

“Manager Allocation Agreement” shall mean that certain Manager Allocation
Agreement dated as of the date hereof by and between Station Casinos LLC and
Fertitta Entertainment (with Manager and certain other Subsidiaries of Fertitta
Entertainment joining in the execution and delivery of the same), as the same
may be amended modified or restated from time to time.

 

12

--------------------------------------------------------------------------------


 

“Manager LV Properties” shall mean, at any point in time, the Hospitality
Products then operated by Manager or any Fertitta Controlled Affiliate other
than the Property.

 

“Manager Overhead and Expenses” shall have the meaning set forth in the Manager
Allocation Agreement..

 

“Manager Unrelated Subsidiaries” shall mean Fertitta Entertainment’s
Subsidiaries (excluding Manager) that are single-purpose Subsidiaries which
(i) have no recourse obligation to Manager or Fertitta Entertainment; and
(ii) are unrelated to Manager’s activities at the Property.

 

“Manager’s Executive Staff” shall mean those designated senior executive
personnel employed by Manager or its Affiliates as more specifically listed in
the Manager Allocation Agreement (and any replacement position or position with
authority and/or duties similar to the foregoing named positions).

 

“Manager’s Gross Negligence or Willful Misconduct” shall mean the fraud, gross
negligence or willful misconduct of any of Manager, Fertitta Entertainment and
their respective officers, directors and members and the successors and assigns
of each of the foregoing (which shall be deemed to include the Executive
Employees and/or any of Manager’s Executive Staff), including, without
limitation, fraud, gross negligence or willful misconduct in the hiring,
training or supervising the Employees; provided, however, (i) any fraud, gross
negligence or willful misconduct of a member of the Executive Employees and/or
Manager’s Executive Staff acting solely for his or her personal benefit (and
not, for example, at the direction of Manager or Fertitta Entertainment or any
of the Fertitta Family Parties) shall not constitute Manager’s Gross Negligence
or Willful Misconduct so long as Manager promptly takes action to terminate or
permanently remove the applicable member of the Executive Employees and/or
Manager’s Executive Staff from the Property and Manager promptly repays any and
all damages sustained by Owner in connection with such fraud, gross negligence
or willful misconduct; (ii) the act or omission of an Employee who is not an
Executive Employee, which act or omission constitutes fraud, willful misconduct
or gross negligence on the part of such Employee, shall not constitute Manager’s
Gross Negligence or Willful Misconduct unless Manager’s corporate staff or an
Executive Employee acted with gross negligence or willful misconduct in
employing, training, supervising or continuing the employment of such Employee;
and (iii) the violation of Legal Requirements with respect to wages and hours of
labor shall not be deemed to be Manager’s Gross Negligence or Willful Misconduct
if Manager’s actions are consistent with generally prevailing industry
practices, as long as Manager discontinues the practices if Owner requests
Manager to do so.

 

“Material Default” shall mean any breach or failure by a Party to comply with
any of its covenants and agreements contained in this Agreement following the
expiration of any applicable cure periods contained herein, other than any such
breach or failure that in the context hereof is minor, immaterial or
insubstantial or not reasonably likely to prejudice any other Party or any part
of the Property in any material way.

 

13

--------------------------------------------------------------------------------


 

“Material Loan Default” shall mean, unless amended or waived, (i) a failure to
pay interest required under the Loan Documents when due and payable or failure
to pay principal and/or any prepayment premiums or other regularly accruing fees
under the Loan Documents when due and payable, at maturity or upon acceleration,
each case following the expiration of any applicable grace periods; (ii) a
breach of a financial covenant which remains uncured following the expiration of
any and all applicable cure periods contained in the Loan Documents; or
(iii) Owner becomes Bankrupt or institutes any proceedings of any nature under
any law or statute of any jurisdiction as now existing or hereafter amended or
becoming effective, for the relief of debtors wherein Owner is seeking relief as
debtor on account of its insolvency, which in the event of an involuntary
proceeding, is not discharged or dismissed within a period of sixty (60) days
after the institution thereof.

 

“Material Nevada Governmental Approval” shall mean any material Governmental
Approval issued by any agency(ies) of the City of Henderson, Nevada; Clark
County, Nevada; or the State of Nevada, the denial, revocation or suspension of
which would have a material adverse effect on the economics of Owner and/or the
Property.

 

“Mortgage” shall mean any and all mortgages, deeds of trust, security
agreements, or similar security instruments now or hereafter encumbering the
Property or any part thereof that are (i) evidenced by the Loan Documents or
(ii) other debt of Owner and, in each case, the purpose of which are for the
sole benefit of the Property together with any subsequent amendment or
modification of the same, whether as a rearrangement, replacement, renewal,
refinancing, consolidation, modification or enlargement of the same.

 

“Net Income” shall mean, for the period in question, the net income (loss) of
Owner for such period determined on a consolidated basis in accordance with GAAP
(after deduction of the Base Management Fee for such period but prior to any
deduction of the Incentive Management Fee for such period), excluding, without
duplication, (i) the cumulative effect of a change in accounting principles
during such period to the extent included in Net Income, (ii) the purchase
accounting effects of adjustments to property and equipment, software and other
intangible assets and deferred revenue (including the effects of such
adjustments pushed down to Owner) as a result of any acquisitions, or the
amortization or write-off of any amounts thereof, and (iii) the income (or loss)
of any Person that is not Owner or a Subsidiary of Owner (including dividends
and distributions paid to Owner by any Affiliate (other than a Subsidiary of
Owner) during such period (including pursuant to any tax sharing agreement)).

 

“Nevada Gaming Licenses” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements, or any waivers thereof or exemptions therefrom, issued by any
Gaming Authority necessary for or relating to the conduct of activities under
the Gaming Laws within the State of Nevada.

 

“Non-Compete Agreements” shall mean that certain Non Competition Agreement dated
as of the date hereof by and among Station Casinos LLC, Fertitta Entertainment,
Manager, FE Propco Management LLC, a Delaware limited liability company, FE Opco
Management

 

14

--------------------------------------------------------------------------------


 

LLC, a Delaware limited liability company, Frank J. Fertitta III, Lorenzo J.
Fertitta, German American Capital Corporation and JPMorgan Chase Bank, N.A.

 

“Opco Management Agreement” shall mean that certain Management Agreement dated
as of the date hereof by and between NP Opco LLC, a Nevada limited liability
company and FE Opco Management LLC, a Delaware limited liability company.

 

“Operating Bank Account” shall mean the Bank Accounts in the name of Owner for
the payment of Operating Costs and any other costs to be paid pursuant to this
Agreement and the deposit of monies related to the Property, which accounts
shall be (i) separate and distinct from any other accounts, reserves or deposits
required by this Agreement, and (ii) interest bearing accounts if such an
account is reasonably available (all interest earned shall be retained in the
Operating Bank Account).

 

“Operating Competitive Set” shall mean the casino/hotel properties (expressly
excluding any properties owned, operating or licensed by Fertitta Family
Entities) which are identified and agreed by the Parties as competing directly
in the marketplace with the Property.  A list of the initial Operating
Competitive Set appears on Schedule “1B”.

 

“Operating Consumables” shall mean all food, beverages and other immediately
consumable items utilized in operating the Property (including, without
limitation, soap, cleaning materials, matches, stationary, brochures, folios,
and other similar items).

 

“Operating Costs” shall mean, to the extent included within the then-current
Approved Annual Plan and Operating Budget, or to the extent otherwise approved
by Owner at any time and, from time to time, pursuant to the terms of this
Agreement, all costs and expenses properly designated as operating costs as
determined on a consolidated basis in accordance with GAAP (and expressly
excluding Corporate Overhead and Expenses).

 

“Operating Standard” shall mean with respect to the Property, that the Property
shall be managed, operated, serviced (including, without limitation, customer
service), maintained, repaired and refurbished (i) to a standard of operation
equal to or exceeding the standard of operation at which the Property was
operated as of the Effective Date to the extent that funds available pursuant to
the Approved Annual Plan and Operating Budget, as amended from time to time, or
otherwise provided by Owner, permit the operation, management, service, repair,
maintenance and refurbishment of the Property to such standard; (ii) consistent
with the terms and conditions of this Agreement; and (iii) in accordance with
the standards, policies and programs in effect, from time to time, that are
applicable to the operation of the Property; provided that, to the extent that
funds available pursuant to the Approved Annual Plan and Operating Budget, as
amended from time to time, or otherwise provided by Owner, permit operation of
the Property to such standard, the Operating Standard will not be less than the
standard of operations for (A) the properties in the Operating Competitive Set,
and (B) the Comparable Manager Properties, but in each case taking into account
any differences in age, quality, size, location, amenities, amount of meeting
space, business mix, and other physical and operation variations for such
properties in the Operating Competitive Set and for such properties consisting
of Comparable Manager Properties, and specifically with respect to Comparable

 

15

--------------------------------------------------------------------------------


 

Manager Properties, any differences in Manager’s centralized services that are
provided to such properties and not provided to the Property.

 

“Operating Supplies” shall mean all non-capital equipment necessary for the
day-to-day operation of the Property (including but not limited to chips,
tokens, uniforms, playing cards, glassware, linens, silverware, utensils and
dishware).

 

“Optional Corporate Services” shall have the meaning set forth in the Manager
Allocation Agreement.

 

“Other Manager Property” shall mean, collectively the Manager LV Properties and
any other Hospitality Product (other than the Property) which Manager owns,
manages or licenses (as licensor).

 

“Owner Account” shall mean the account(s) in the name of Owner that are
designated by Owner to Manager, from time to time, for the remittance of funds
by Manager in accordance with the terms of this Agreement.

 

“Owner IP” shall mean Owned IP and Licensed IP.

 

“Owner Overhead and Expenses” shall have the meaning set forth in the Manager
Allocation Agreement.

 

“Owner-Related Affiliates” shall mean Station Casinos LLC, GVR Holdco 2 LLC, a
Nevada limited liability company, GVR Holdco 1 LLC, a Nevada limited liability
company, Station Voteco LLC, a Delaware limited liability company, and Station
Holdco LLC, a Delaware limited liability company.

 

“Parties” shall mean Owner and Manager.

 

“Patents” shall have the meaning set forth in the definition of Intellectual
Property.

 

“Performance Competitive Set” shall mean the set of casino/hotel properties
(expressly excluding any properties owned, operated or licensed by Manager or
its Affiliates) which are identified and agreed by the Parties, from time to
time, as competing directly in the marketplace with the Property and provide
public financial reporting necessary to determine Competitor EBITDA.  A list of
the initial Performance Competitive Set appears on Schedule “1C”.

 

“Person” shall mean any individual, corporation, limited liability company,
partnership, trust or other entity.

 

“Plan” shall mean that certain joint plan of reorganization under chapter 11 of
the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 of Station
Casinos, Inc. and certain of its subsidiaries dated as of July 28, 2010.

 

16

--------------------------------------------------------------------------------


 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses classified as “pre-opening expenses” on the applicable financial
statements of Owner and its Subsidiaries for that period, prepared in accordance
with GAAP consistently applied.

 

“Promotional Allowance” shall mean the maximum amount of the retail value of
transportation, complimentary hotel accommodations, food, beverages,
merchandise, chips, tokens, entertainment, or similar products or services
provided to guests or patrons for promotional purposes.

 

“Propco IP Licenses” shall mean that certain IP License Agreement between
Station Casinos LLC and Owner, dated as of the date hereof.

 

“Propco Management Agreement” shall mean that certain Management Agreement dated
as of the date hereof by and between Station Casinos LLC and FE Propco
Management LLC, a Delaware limited liability company.

 

“Property” shall mean (i) the Property Facilities; and (ii) the Furniture,
Fixtures and Equipment, the Operating Supplies and the Operating Consumables
relating thereto and/or used in connection therewith.

 

“Property Facilities” shall mean (i) the Land; (ii) the Improvements; (iii) the
Property Related Facilities; (iv) any related land, buildings and improvements
which in the future may be owned or leased by Owner; and (v) all entrances,
exits, rights of ingress and egress, licenses and easements related to any of
(i) through (iv) above.

 

“Property Related Facilities” shall mean (i) the common areas of the Property,
as the same may, from time to time, be altered, reconstructed or expanded, which
are, from time to time, intended, made available and maintained for the use and
enjoyment in common of Manager and occupants of the Property; (ii) the parking
facilities servicing the Property; (iii) those rooms within the Property to be
used for meetings and conferences; (iv) the receiving facilities for the
delivery of laundry and other goods and services; (v) the restaurant facilities
located within the Property; (vi) any amenities and facilities made available
for the use and enjoyment of the occupants of the Property; (vii) any land or
improvements not within or located upon the Land, but which provide shared
benefits to the Property pursuant to a separate written agreement approved by
Owner (such approval not to be unreasonably withheld, conditioned or delayed);
(viii) any Improvements or other improvements, whether or not located upon the
Land, which Manager is to manage for the benefit of the Property pursuant to a
separate written agreement approved by Owner (such approval not to be
unreasonably withheld, conditioned or delayed); and (ix) any related land,
buildings and improvements which in the future may be owned or leased by Owner.

 

“Reserve Fund” shall mean the Bank Accounts maintained in the name of Owner for
the payment of Capital Improvements and Replacements for the Property, which
accounts shall be (i) separate and distinct from any other accounts, reserves or
deposits required by this Agreement, and (ii) interest bearing accounts if such
an account is reasonably available (all interest earned shall be retained in the
Reserve Fund).

 

17

--------------------------------------------------------------------------------


 

“Routine Repairs and Maintenance” shall mean repairs, replacements, corrections
and maintenance items to the Property as shall be required in the normal and
ordinary course of operation of the Property other than Capital Improvements.

 

“Specially Designated National or Blocked Person” shall mean either: (i) a
person or entity designated by the U.S. Department of Treasury’s Office of
Foreign Assets Control, from time to time, as a “specially designated national
or blocked person” or similar status; (ii) a person or entity described in
Section 1 of U.S. Executive Order 13224, issued on September 23, 2001; or
(iii) a person or entity otherwise identified by a government or legal authority
as a person with whom Manager or Owner, as applicable, is prohibited from
transacting business.

 

“Standard Management Programs and Procedures” shall mean (i) the general
operating procedures; know-how; generic training manuals and procedures; general
financial performance and budgeting processes; general marketing strategies;
general new hire processes; overall human resources programs and documentation;
general time, attendance, labor management and scheduling systems not specific
and/or unique to any of the Combined Properties whether developed prior to or
after the Commencement Date and during the term of this Agreement; and/or
(ii) any such files, documents, instruments, papers, books and records created
or developed by Manager or any Fertitta Controlled Affiliate in connection
therewith.  For avoidance of doubt, the Standard Management Programs and
Procedures shall not include all or any portion of the Technology Systems, the
Owned IP, the Licensed IP, the Customer Database, the Reservation Systems and/or
any derivation of any of the foregoing.

 

“Subsidiary” shall mean, with respect to any Person, any other Person at least
fifty percent (50%) of the economic or voting interest of which is owned by such
Person.

 

“Termination” shall mean the expiration of the Term or any sooner cessation of
this Agreement as permitted herein.

 

“Termination Fee” shall have the meaning set forth on Exhibit “A”.

 

“Trademarks” shall have the meaning set forth in the definition of Intellectual
Property.

 

“Transfer” shall mean, as a noun, any voluntary or involuntary transfer, sale,
assignment, pledge, hypothecation or other disposition and, as a verb,
voluntarily or involuntarily to transfer, sell, assign, pledge, hypothecate or
otherwise dispose.

 

“Transition Period” shall have the meaning set forth on Schedule “5”.

 

“Transition Services” shall have the meaning set forth on Schedule “5”.

 

“TTMF” shall have the meaning set forth on Exhibit “A”.

 

18

--------------------------------------------------------------------------------


 

“Working Capital” shall mean funds which are reasonably necessary for the
day-to-day operation of the Property’s business (including, without limitation,
amounts sufficient for the maintenance of change, cage cash and petty cash
funds, Operating Bank Account, Reserve Fund, receivables, payrolls, prepaid
expenses and funds required to maintain the necessary amounts of Operating
Supplies and Operating Consumables).

 

ARTICLE II
APPOINTMENT OF MANAGER; OPERATION OF THE PROPERTY

 

2.1          Appointment.  Subject to applicable Gaming Laws, Owner hereby
appoints and employs Manager as an independent contractor to supervise, direct
and control the management, personnel and operation of the Property until the
expiration of the Term or earlier termination of this Agreement pursuant to the
terms hereof.  Manager accepts said appointment and agrees to manage the
Property during the Term in accordance with all applicable Gaming Laws and the
terms, conditions and limitations hereinafter set forth.  Subject to the terms
of this Agreement, the sole responsibility and authority for the management of
the Property is vested in Manager, and Manager shall have the complete right and
authority to manage the Property.  The rights, duties and obligations of Manager
hereunder are personal to Manager based on Manager’s unique experience and,
except as expressly set forth in this Agreement, may not be transferred or
assigned without the prior approval of Owner (which approval may be granted or
withheld in Owner’s sole and absolute discretion). Manager acknowledges that the
scope of both Manager’s authority and duties hereunder is limited to the
authority and duties set forth in this Agreement (and reasonably derived
therefrom) and Manager shall not use (and shall use commercially reasonable
efforts to not permit third parties to use) the Property for any purpose not
contemplated by this Agreement.  Owner agrees that, subject to all rights and
remedies of Owner pursuant to the terms and conditions of this Agreement, Owner
shall use commercially reasonable, good faith efforts to cooperate with Manager
as reasonably requested by Manager in carrying out its duties under this
Agreement and in complying with any restrictions or obligations placed on
Manager or Owner by any Gaming Authority or under applicable Gaming Laws.

 

2.2          Delegation of Authority.  Subject to the terms of this Agreement
(including, without limitation, Sections 2.1, 2.3, 2.4(a), 2.5, 2.6, 2.7, 2.11
and 2.12 below) and the limitations set forth in the Approved Annual Plan and
Operating Budget, Manager shall have the exclusive supervision, control, right,
authority, obligation and duty to, except as otherwise specifically provided in
this Agreement, operate and manage the Property in accordance with the Operating
Standard.  Subject to the Approved Annual Plan and Operating Budget, Section 2.3
below and such other limitations as are specifically imposed in this Agreement
or under applicable Gaming Laws, Manager (as an independent contractor) shall
have the right and obligation, free from interference, interruption and
disturbance, to conduct all matters relating to the management and operation of
the Property, including, without limitation, (i) the management and oversight of
all Gaming, hotel and resort operations and other day-to-day operations of the
Property; (ii) all non-day-to-day supervision and operational and strategic
planning of the Property; (iii) customer relations management and revenue
management services; (iv) reservation system operation and management; (v) sales
and marketing services, promotions,

 

19

--------------------------------------------------------------------------------


 

promotional services and publicity (including, without limitation, rewards
programs); (vi) Intellectual Property creation, invention, development,
patenting, registration, promotion, maintenance, perfection, protection,
enforcement and management; (vii) food and beverage services; (viii) human
resources; (ix) personnel selection, employment policies and employee fringe
benefits; (x) assistance and cooperation with internal audit functions to be
performed by the Owner Representative; (xi) purchasing, contracting and leasing,
including, without limitation, the procurement of inventories, supplies and
services; (xii) maintenance and repairs (including, without limitation, physical
plant maintenance); (xiii) security services; (xiv) books and records
maintenance; (xv) real estate tax audits and challenges; (xvi) licensing and
regulatory matters; (xvii) Technology System services, including maintenance,
development, support and Customer Database management and development as part of
the marketing, promotions and rewards programs; (xviii) the right to provide
complimentary items to guests and patrons of the Property (including
complimentary or discounted food, beverages, lodging or other use of the
Property’s facilities, subject to the Promotional Allowance set forth in the
applicable Approved Annual Plan and Operating Budget (including any permitted
Promotional Variance)); (xix) determining charges for rooms and commercial
space; (xx) implementing the approved Credit Policy; (xxi) receipt, holding and
disbursement of funds, and maintenance of bank accounts; and (xxii) generally,
control of all activities necessary for or reasonably related to the operation
of the Property.  Except as set forth in Sections 2.3, 2.4(a), 2.5, 2.6, 2.7,
2.11 and 2.12 below or otherwise in this Agreement and subject to the Approved
Annual Plan and Operating Budget, Manager shall have the authority to execute on
Owner’s behalf and for the account of Owner, in Owner’s name, all agreements
relating to the operation of the Property, including, without limitation,
contracts for electricity, gas, telephone, cleaning, maintenance, security, pest
control, elevator and boiler maintenance, life/safety systems maintenance, air
conditioning maintenance, laundry and dry cleaning, television service, rooftop
license agreements, use of copyrighted materials (such as music and videos), and
other services that Manager, from time to time, considers (in its commercially
reasonable business judgment) appropriate and, subject to Section 2.5, Manager
shall use commercially reasonable efforts to enforce all such agreements in a
manner which is consistent with sound business practices (as if each agreement
was entered into by Manager for its own account).

 

2.3          Limitations on Manager’s Authority.  Notwithstanding anything to
the contrary set forth in this Agreement, other than as specifically
contemplated in the Approved Annual Plan and Operating Budget (as amended, from
time to time pursuant to Section 8.3(c)), including, without limitation,
Manager’s right to right to incur costs and expenses as the result of a
Permitted Variance, Promotional Variance and/or Emergency Expenditures, Manager
shall not, without Owner’s prior written approval (which approval may be granted
or withheld in Owner’s sole and absolute discretion):

 

(a)           except as otherwise permitted under Section 2.3(g), enter into,
amend, extend, renew, cancel or terminate any contract or other agreement which
provides for (i) payments or potential liability that are, in the aggregate, in
excess of the Approval Amount (including any extensions thereof); and (ii) a
term exceeding one (1) year, unless the same is terminable at will (without
penalty) on no more than sixty (60) days’ notice or less; provided that,
notwithstanding the foregoing, Manager may, without Owner’s approval, cause
Station

 

20

--------------------------------------------------------------------------------


 

Casinos LLC to enter into (and may amend, extend, renew, cancel or terminate)
contracts or agreements that relate to the Property, but which may also relate
to one or more of the Manager LV Properties, which contracts or agreements may
provide for (A) payments or potential liabilities that are in excess of the
Approval Amount, and/or (B) a term exceeding one (1) year; provided, however,
that the costs of such contracts or agreements allocated to the Property shall
not exceed the Approval Amount for the Property;

 

(b)           enter into any agreement creating a voluntary lien or encumbrance
of any kind affecting the real property upon which the Property is situated;

 

(c)           purchase items from Affiliates other than purchases in accordance
with Section 4.2 below and/or enter into, amend, renew, cancel or terminate any
contract or other agreement with an Affiliate; provided, however, that Manager
shall have the right, without Owner’s prior approval, to purchase in cash
personal property from, or sell for cash personal property to, any of the
Combined Properties for the benefit of any of the other Combined Properties at
the fair market value of such personal property as of the date of such purchase
or sale;

 

(d)           dispose of assets, whether individually or in the aggregate, worth
in excess of the Approval Amount in any Fiscal Year other than the disposition
of Furniture, Fixtures and Equipment that are obsolete (i.e., reached the end of
their respective useful life), and then, only so long as (i) such items of
Furniture, Fixtures and Equipment are concurrently being replaced in accordance
with the Approved Annual Plan and Operating Budget; and (ii) such dispositions
are made in the ordinary course of business;

 

(e)           except in connection with trade payables for goods and services
and other payments or obligations incurred in accordance with the Approved
Annual Plan and Operating Budget, borrow any money or execute any credit
obligation in the name and on behalf of Owner or any Owner-Related Affiliates or
any of their respective Affiliates and/or Subsidiaries;

 

(f)            take any action or make any decision which (i) requires approval
of any lender, administrative agent or servicer pursuant to the GVR Loan
Documents; or (ii) otherwise violates any term or limitation of the GVR Loan
Documents (or, with respect to any refinancing of the terms and conditions of
the Loan or any other future financing the terms and conditions thereof are
provided to Manager, take any action or make any decision which requires
approval of any lender, administrative agent or servicer pursuant thereto or
otherwise violates any term or limitation thereof so long as the same does not
materially increase the obligations of Manager and/or materially decrease the
rights and remedies available to Manager under this Agreement);

 

(g)           enter into, materially amend, extend, renew, cancel or terminate
any lease to a single tenant or license, concession or other similar
arrangements with respect to other space and facilities, (i) covering more than
five thousand (5,000) square feet of rentable area with respect to the Property
and having a term of more than ten (10) days; or (ii) with a term of more than
ten (10) years;

 

21

--------------------------------------------------------------------------------


 

(h)           except as permitted or required under this Agreement, take any
action or make any decision which binds Owner or any Owner-Related Affiliate to
a third party; or

 

(i)            take any action or make any decision which constitutes a Material
Item.

 

2.4          Leases.  All leases and occupancy agreements for any portion of the
Property entered into by Manager (i) shall be consistent with the terms of this
Agreement; and (ii) shall require the respective third party thereto to operate
the subject portion of the Property substantially in a manner consistent with
the Operating Standard (to the extent applicable) and the other terms of this
Agreement.  Manager shall use commercially reasonable efforts to enforce all
leases or other occupancy agreements in a manner consistent with sound business
practices, as if such lease or occupancy agreement was entered into by Manager
for its own account.  Manager shall use commercially reasonable efforts to
comply with and not to default under any and all leases and occupancy agreements
unless such action is approved in writing by Owner (which approval may be
granted or withheld in Owner’s sole and absolute discretion), to the extent so
affected.

 

2.5          Legal Action.  Manager shall have the obligation to defend, and the
right to institute, on behalf of and in the name of Owner, any and all legal
actions or proceedings affecting the Property (including, without limitation, to
collect charges, rent or other income from the Property or to remove any
tenants, terminate a lease, license, or concession agreement, a breach thereof
or default entered by any tenant, licensee, concessionaire, supplier, or
contractor, or to protect and/or litigate to final decision in any appropriate
forum, any violation, rule, regulation or agreement concerning the Property);
provided, however, that the prior written approval of Owner (such approval not
to be unreasonably withheld, conditioned or delayed) shall be required with
respect to the hiring of counsel and/or the institution or defense of one or a
series of related actions (or settlement thereof) where there is a reasonable
possibility of (i) loss, cost or expense (including all attorneys’ fees and
costs) to Owner or the Property in excess of the Approval Amount; or (ii) a
material adverse effect on Owner or the operation of the Property (an action
under clause (i) or (ii), a “Material Action”), unless such action is incurred
during the ordinary course of business at the Property (e.g., so-called “slip
and fall” claims where uninsured legal fees and potential claims do not exceed
the Approval Amount) in which case Manager shall be required to provide only
prior written notice to Owner.  For avoidance of doubt, Manager shall have the
right, without Owner’s approval, to defend and/or settle any claim or legal
action brought against Manager in connection with the operation of the Property,
provided that all liabilities, costs and expenses (including, without
limitation, attorneys’ fees and disbursements) incurred in defending and/or
settling any such claim or legal action which are not covered by insurance shall
be paid by Manager, except to the extent Owner is obligated to indemnify Manager
pursuant to Section 10.5.

 

2.6          Standard for Performance by Manager.

 

(a)           Manager shall use diligent, commercially reasonable efforts to
discharge its obligations hereunder in an expeditious, economical and
professional manner in accordance with the terms of this Agreement, the
Operating Standards and the Approved Annual Plan and

 

22

--------------------------------------------------------------------------------


 

Operating Budget.  In discharging its obligations hereunder, Manager shall be
held to the Operating Standard for the Property; provided, however, and
notwithstanding anything to the contrary set forth in this Agreement, Manager’s
obligations to meet the Operating Standard for the Property shall be subject to
(i) Owner’s funding of the amounts set forth in the Approved Annual Plan and
Operating Budget for each Fiscal Year and as otherwise required by the express
terms of this Agreement; and (ii) any equitable adjustment to the Operating
Standards pursuant to and in accordance with the procedures set forth in
Sections 8.3(d).  For avoidance of doubt, notwithstanding any limitation on
Manager’s obligations to meet the Operating Standard pursuant to the immediately
preceding sentence, Manager shall not be relieved from otherwise performing
Manager’s services, duties and responsibilities under this Agreement in an
expeditious, economical and professional manner (A) to the extent not adversely
impacted by Owner’s failure to fund the amounts under any Annual Plan and
Operating Budget approved by Owner pursuant Section 8.3 (or otherwise resolved
pursuant to Section 17.16), or (B) as equitably adjusted pursuant to
Section 8.3(d).

 

(b)           Manager shall not be held responsible for the defaults of
contractors or other third parties with whom it deals at arms’ length and
Manager’s responsibility is limited to being professional and prudent in the
selection and supervision of contractors and other third parties.  Owner and
Manager agree that if any fiduciary duties are imposed on Manager hereunder,
such fiduciary duties shall be deemed modified by the provisions of this
Agreement.  Owner and Manager further agree that it is the intent of the parties
that this Agreement be interpreted and construed solely in accordance with the
laws and principles applicable to commercial contracts.  Owner agrees that
Owner’s power and right to terminate this Agreement are solely as expressly
provided for in this Agreement.

 

(c)           Manager shall use its diligent, commercially reasonable efforts,
skills and abilities to perform its obligations under this Agreement and to
promote the interests of Owner.  If Manager is managing properties other than
the Property, Manager shall conduct its affairs so as not to prefer the
interests and management of such other properties to the interests and
management of the Property.  Owner hereby acknowledges and agrees that Manager
and its Affiliates intend to acquire and manage other Hospitality Products of a
similar Operating Standard, and Owner agrees that the mere ownership and/or
operation of such other Hospitality Products by Manager or any of its Affiliates
shall not, to the extent permitted under the Non-Compete Agreements, be deemed
to be a breach of this Section 2.6(c) so long as Frank J. Fertitta III or
Lorenzo J. Fertitta (or the survivor of the two, if applicable) continues to use
his diligent, commercially reasonable efforts, skills and abilities to promote
the interests of Owner with respect to the Property.

 

2.7          Name of the Property.  The Parties agree that the Property shall be
operated under the name “Green Valley Ranch Resort, Spa & Casino”, so long as
Owner is permitted to use the Licensed IP as described in Section 6.2 below.

 

2.8          Operating Permits and Licenses.  Manager shall, at Owner’s sole
cost and expense, with Owner’s assistance and cooperation, use commercially
reasonable efforts to (i) obtain, maintain, renew, and keep in full force and
effect, all Governmental Approvals for

 

23

--------------------------------------------------------------------------------


 

Manager, the Property, Owner (including, without limitation, Nevada Gaming
Licenses and liquor, bar, restaurant, sign and hotel licenses for all applicable
individuals and entities), as may be required for the ownership and operation of
the Property pursuant to the Operating Standard and the terms and conditions of
this Agreement; and (ii) if applicable, assist Owner with obtaining any
Governmental Approvals for the Property as soon as reasonably possible taking
into consideration all facts and circumstances; provided, however, that in the
event the expenses incurred by Owner in obtaining any Governmental Approvals
obtained by Manager (including, without limitation, Nevada Gaming Licenses and
liquor, bar, restaurant, sign and hotel licenses for all applicable individuals
and entities) pursuant to this Agreement are utilized by or otherwise benefit
Manager by reducing or otherwise eliminating the actual out-of-pocket costs
which would have been incurred by Manager in obtaining such Governmental
Approvals for the benefit of any Other Manager Properties operated by Manager,
Manager shall notify Owner and promptly reimburse Owner a fair and equitable
portion of Owner’s actual out-of-pocket costs and expenses incurred in
connection with obtaining such applicable Governmental Approvals.  Owner shall,
with respect to any Governmental Approvals (including, without limitation,
Nevada Gaming Licenses and liquor, bar, restaurant, sign and hotel licenses for
all applicable individuals and entities) required to be maintained by Owner, in
its individual capacity, use commercially reasonable efforts to maintain, renew,
and keep in full force and effect all requisite Governmental Approvals
(including the timely submission of all applications and disclosures required or
requested by the Gaming Authorities and liquor licensing authorities).  Manager
shall operate and manage the Property in a manner that will not materially
adversely affect the ability of Owner to obtain, renew and maintain all
Governmental Approvals necessary for the operation of the Property, but in all
events shall use all commercially reasonable efforts to cause the Property to
comply with all conditions or requirements set out in any Governmental
Approvals.

 

2.9          Reservation System.  Without limiting the generality of
Section 2.2, subject to the Approved Annual Plan and Operating Budget, Manager
shall manage, maintain and supervise, directly or indirectly, for the Property
and its guests such global reservation system, web site and other reservations
services as shall be determined by Manager to be reasonably necessary or
advisable in connection with the operation of the Property (the “Reservation
Systems”).  Manager acknowledges and agrees that all current and future versions
of the Reservation Systems constitute part of the Technology Systems belonging
to Owner and such Reservation Systems shall not be shared with, cross-referenced
or linked to the reservation systems used by the Other Manager Properties other
than the Combined Properties without the prior written approval of Owner (which
approval may be granted or withheld in Owner’s sole and absolute discretion). 
Notwithstanding the foregoing, Owner hereby grants Manager a perpetual,
royalty-free, non-assignable, non-sublicensable license permitting the use of
all Intellectual Property owned by Owner (or licensed by Owner, solely to the
extent permitted by such license) and, without limiting the generality of and
subject to the Technology Services License Agreement set forth in Exhibit “D”
attached hereto, included in the Technology Systems for purposes of establishing
and maintaining separate reservation systems, web sites and other reservation
services for the Other Manager Properties, provided that, such new reservation
systems shall (a) in no event use any guest data or other guest information of
the Reservation Systems (including, without limitation, any Customer Databases),
and (b) be in all respects wholly-independent of the Reservation Systems.

 

24

--------------------------------------------------------------------------------


 

2.10        Sales, Marketing and Advertising.  Subject to the Approved Annual
Plan and Operating Budget and the limitations thereof, Manager shall advertise
and promote (including, without limitation, the development, implementation and
supervision of a sales and marketing program for) the Property, and shall
provide for the planning, publicity, internal communications, organizing and
budgeting activities to be undertaken in connection therewith (which may
include, without limitation, the following to the extent deemed advisable by
Manager in connection with operating the Property: (i) production, distribution
and placement of promotional materials relating to the Property (including
materials for the promotion of employee relations); (ii) development and
implementation of promotional offers or programs that benefit the Property
(including direct mailings, player development and Owner’s player’s club
programs); (iii) selection of and guidance to advertising agency and public
relations personnel; (iv) coordination with tour programs marketed by airlines,
travel agents and government tourist departments; and (v) preparation and
dissemination of news releases for national and international trade and consumer
publications).  Additionally, subject to, not only the Approved Annual Plan and
Operating Budget, but also the terms and conditions of Article VI hereof,
Manager shall be responsible for all database management, brand management, call
centers, hotel booking engines and website management.

 

2.11        Compliance with Legal Requirements.  Manager shall take all
commercially reasonable actions necessary to comply in all material respects
with, and to cause the Property to comply in all material respects with, all
Legal Requirements affecting the Property or the ownership or operations
thereof.  Additionally, Manager shall prepare and, upon Owner’s approval, file
all statements and reports required under applicable Gaming Laws or by the
Gaming Authorities and all other applicable regulatory agencies.  Owner shall,
in its sole and absolute discretion, determine whether to contest any tax
payment or assessment, or any Legal Requirement; provided, however, Manager may
take all such reasonably necessary actions without Owner’s prior approval if the
failure to so comply might (i) expose Manager to criminal or material civil
liability; (ii) materially and adversely affect the operation of the Property;
or (iii) jeopardize any Nevada Gaming License or any other Gaming license held
by Manager or Owner or their respective Affiliates.  Manager shall use
reasonable efforts to promptly notify Owner in writing of all material
allegations of non-compliance with, or violations of, any Legal Requirements
(A) with respect to which Manager takes any action pursuant to the proviso
contained in the immediately preceding sentence; and (B) with respect to the
Property if allegations are made by a reputable Person and which are known to
Manager.

 

2.12        Credit Policy.  Within sixty (60) days following the Effective Date,
the initial Credit Policy for all of the Combined Properties shall be prepared
by Manager and delivered to Station Casinos LLC for approval.  Subject to
applicable Legal Requirements, Manager may extend credit to patrons of the
Property as long as individual credit decisions and the cumulative amount of
credit outstanding conform to the express terms and conditions set forth in the
approved Credit Policy.  Manager may make changes to the Credit Policy, from
time to time, provided that any material changes to terms of the Credit Policy
shall be subject to Owner’s prior approval (such approval not to be unreasonably
withheld, conditioned or delayed); provided, however, that if Owner objects to
any changes made to the Credit Policy during the then applicable Fiscal Year,
Owner and Manager shall revisit such Credit Policy items and discuss

 

25

--------------------------------------------------------------------------------


 

Owner’s objections and Manager shall resubmit a revised Credit Policy for
approval as part of the next Fiscal Year’s Annual Plan and Operating Budget.  If
Owner notifies Manager that it reasonably objects to a material change in the
terms of the Credit Policy and the Parties have not reached agreement on such
change within thirty (30) days after the notice of such request has been given,
such dispute shall be submitted to the Industry Consultant pursuant to
Section 17.16(c) to determine to whether the requested change is consistent with
the credit policies in place at the applicable properties in the Operating
Competitive Set or is otherwise reasonably required or advisable in connection
with the operation of the Property.

 

2.13        Food and Beverage; Entertainment; Complimentary Services.  Manager
shall, subject to limitations set forth in the Approved Annual Plan and
Operating Budget, and subject to any applicable terms of any third party leases,
licenses or occupancy agreements and all Legal Requirements:

 

(a)           Establish food and beverage policies (including pricing) with
respect to the Property (including the right to conduct catering operations
outside the Property for the account of the Property);

 

(b)           Determine all terms for admittance and charges to be made for
guest and function rooms, commercial space privileges, and, subject to any
applicable terms of any third party leases, licenses and occupancy agreements,
entertainment and food and beverages and establish entertainment and amusement
policies (including pricing) with respect to the Property; and

 

(c)           Subject to the Promotional Allowance (including any permitted
Promotional Variance), provide such guest rooms or other facilities, and any
food or beverages, on a complimentary or discount basis to any guest or patron
as Manager may reasonably determine to be advisable.

 

2.14        Internal Control Systems; Surveillance System.  In accordance with
the applicable Approved Annual Plan and Operating Budget for the Fiscal Year,
Manager shall install systems on behalf of Owner for monitoring of all funds
(the “Internal Control Systems”) which control systems shall be installed with
the intent to comply with all Legal Requirements, and Manager shall make
reasonable efforts to give Owner notice prior to any such change, but in any
event, promptly thereafter.  Owner shall have the right to select and retain an
auditor, at Owner’s sole cost and expense, to review the adequacy of the
Internal Control Systems.  In accordance with the applicable Approved Annual
Plan and Operating Budget for the Fiscal Year, Manager shall operate and
maintain the Property’s surveillance system (including, without limitation,
closed-circuit television) and propose, from time to time, any and all suggested
upgrades and/or additional systems for monitoring the activities of the
customers, employees, supervisors and management personnel, as well as the
tracking and movement of all funds into, within and out of the Property as shall
be determined by Manager to be reasonably required or advisable in connection
with the operation of the Property.  Additionally, the Owner Representative
shall have the right to inspect and oversee the Internal Control Systems upon
reasonable prior notice and during business hours.

 

26

--------------------------------------------------------------------------------


 

2.15        Exclusivity.  Until the expiration or earlier termination of this
Agreement, Owner hereby agrees that Manager and its Affiliates shall have the
right to manage any Hospitality Product in which Owner or any Fertitta Affiliate
acquires a direct or indirect interest (such interest, an “Owner Property
Interest”).  Promptly following Owner or any Fertitta Affiliate entering into an
agreement or term sheet to acquire an Owner Property Interest, Owner shall
provide Manager with written notice of such agreement or term sheet.  Owner
shall meet with Manager as soon as reasonably practicable after entering into
such agreement or term sheet but in no event later than fifteen (15) days
thereafter, and the Parties shall negotiate in good faith to enter into a
management agreement for the management by Manager or any of its Affiliates of
the applicable Hospitality Product.  Any such management agreement shall
(i) include the same calculations for Management Fees as found herein;
(ii) otherwise be on the same terms and conditions as set forth in this
Agreement with any necessary changes to account for differences in age, quality,
size, location, amenities and other physical and operational variations for such
Hospitality Product; and (iii) be effective as of the closing date of the
acquisition of such Owner Property Interest, provided that such management
agreement may allow for a reasonable transition period for interim management,
if applicable, to the extent necessary to avoid unnecessary costs or other
economic detriments to the owner of such Hospitality Product during the
transition period.

 

2.16        Change in Competitive Sets.  If Owner or Manager seeks a change in
the list of the Comparable Manager Properties, Operating Competitive Set and/or
the Performance Competitive Set from those listed on Schedules “1A”, “1B”,
and/or “1C” respectively, for the reasons identified in this Section 2.16,
(i) with respect to the Comparable Manager Properties (based upon the engagement
by Manager or any of its Fertitta Controlled Affiliates to operate properties
previously not included in the list of Comparable Manager Properties or
otherwise), the Party requesting such change shall notify the other in writing
of such request; (ii) with respect to the Operating Competitive Set (based on
the commencement of operations of one or more casino/hotel properties in the
Property’s market area, or based on any cessation of operations or significant
change in operations (such as a change in operator or a change in market
positioning) of any of the casino/hotel properties listed in the then current
Operating Competitive Set), the Party requesting such change shall notify the
other in writing of such request; and (iii) with respect to the Performance
Competitive Set (including the corresponding change in the EBITDA Percentage
resulting from a change in the Performance Competitive Set and based upon
(1) any of the properties in the then current Performance Competitive Set no
longer providing public financial reporting necessary to determine Competitor
EBITDA; (2) operations commencing at one or more casino/hotel properties in the
Property’s market area (provided that such additional casino/hotel properties
provide public financial reporting necessary to determine Competitor EBITDA); or
(3) any cessation of operations occurring at any of the casino/hotel properties
listed in the then current Performance Competitive Set, the Party requesting
such change shall notify the other in writing of such request.  In the event
that the Parties have not reached agreement as to any such change hereby
requested pursuant to clauses (i), (ii) or (iii), within thirty (30) days after
the written notice of such request has been given, such dispute shall be
submitted to an Industry Consultant in accordance with Section 17.16(c).  The
removal of any property from the Performance Competitive Set and/or a change to
the Comparable Manager Properties and/or the Operating Competitive Set that are
agreed upon by

 

27

--------------------------------------------------------------------------------


 

the Parties or are otherwise determined by an Industry Consultant shall be
deemed effective as of the date of notice requesting such change or, with
respect to the addition of any property to the Performance Competitive Set, as
soon as Competitor EBITDA is publicly available.

 

ARTICLE III
TERM; TERMINATION RIGHT FOR PERFORMANCE

 

3.1          Term.  The term of this Agreement shall commence on the Effective
Date and, subject to the earlier termination hereof in accordance with the terms
and conditions of this Agreement, shall expire at 11:59 p.m. on the date which
is the twenty-fifth (25th) anniversary of the Effective Date (the “Term”).

 

3.2          Termination for Failure of the Performance Test.

 

(a)           Right of Termination.  Subject to Section 3.2(b), (c) and (d),
Owner shall have the right to terminate this Agreement with respect to the
Property, without payment of any Termination Fee, penalty or other
consideration, if, for any two (2) consecutive Fiscal Years (each, a
“Measurement Year”) beginning with the eighth (8th) Full Fiscal Year (the first
two Measurement Years being the sixth (6th) and seventh (7th) Full Fiscal Years)
where, for each Measurement Year:

 

(1)           EBITDA for the Property is less than eighty-five percent (85%) of
Budgeted EBITDA for the Property during any Measurement Year of the applicable
Performance Test (the “Budget Test”); and

 

(2)           The aggregate EBITDA for all of the Combined Properties is less
than eighty-five percent (85%) of the Indexed EBITDA achieved by the properties
in the Performance Competitive Set (the “Market Test,” and, together with the
Budget Test, hereinafter referred to as the “Performance Test”) (the Measurement
Years for which the Performance Test is not satisfied shall be deemed to be a
“Non-Performing Period”).

 

For example purposes only, a sample calculation of the Market Test is set forth
on Schedule “6” attached hereto.  Owner expressly acknowledges that Manager’s
failure to achieve the Performance Test in and of itself, or its election not to
cure any such failure pursuant to its rights under Section 3.2(c), shall not
constitute a breach of this Agreement.

 

(b)           Termination.  Owner may exercise its right to terminate this
Agreement pursuant to Section 3.2(a) above by delivering written notice to
Manager of its intent to terminate this Agreement (“Owner’s Termination Notice”)
at any time within one hundred twenty (120) days after Owner’s receipt of
(i) the Year End Statements; and (ii) the reported financial statements (or
other financial information required for determination of the Performance Test
if such reported financial statements are not available) for the Performance
Competitive Set (together with the Year End Statements, the “Performance Test
Data”).  If Manager fails to timely exercise its right to cure under
Section 3.2(c) below, Owner may terminate this Agreement on the date specified
in Owner’s Termination Notice (subject to Manager’s obligation to provide
Transition Services in accordance with this Agreement) which termination

 

28

--------------------------------------------------------------------------------


 

date shall in no event be less than thirty (30) days after Manager’s receipt of
Owner’s Termination Notice.  Owner’s Termination Notice shall include a
reasonably detailed description and accounting of Manager’s failure to meet the
Performance Test.

 

(c)           Payment of Cure Amount.  Notwithstanding the foregoing, Manager
shall have the option (but not the obligation) to cure any Performance Test
failure by delivering written notice to Owner within thirty (30) days after
Manager’s receipt of Owner’s Termination Notice (“Manager’s Response Notice”)
and paying to Owner the Cure Amount; provided, however, in the event Manager
shall within such thirty (30) day period dispute in good faith Owner’s
description and accounting with respect to Manager’s failure to meet the
Performance Test, the matter shall be submitted to arbitration in accordance
with Section 17.16 hereof.

 

(d)           Adjustment of the Performance Test.

 

(1)           The Parties acknowledge and agree that the Budget Test and/or the
Market Test shall each be equitably adjusted in the event that Manager’s ability
to satisfy the Performance Test is adversely affected by (i) any Force Majeure
that had an impact on EBITDA for any of the Combined Properties after giving
effect to the proceeds received from any applicable business interruption
insurance or award or other compensation payable in connection therewith;
(ii) an Owner Event of Default under this Agreement, by Station Casinos LLC or
any property owner thereunder under the Propco Management Agreement or by NP
Opco LLC, a Nevada limited liability company, or any property owner thereunder,
under the Opco Management Agreement that has an adverse impact on EBITDA for any
of the Combined Properties; (iii) disapproval by Owner of an Annual Plan and
Operating Budget, or any line item thereof, or any proposed Discretionary
Amendment, or any line item thereof, or failure or delay by Owner in providing
funds requested by Manager (including as a result of any delay caused by
submission of any Dispute to arbitration or the Industry Consultant pursuant to
Section 17.16 hereof) or a comparable event occurs with respect to the Propco
Management Agreement and/or the Opco Management Agreement that has an adverse
impact on EBITDA for any of the Combined Properties; or (iv) with respect to the
Market Test only, Capital Improvements and Replacements with respect to any
Combined Property; provided that with respect to (iii) and (iv) as they relate
to the Property (A) Manager has provided written notice to Owner prior to the
commencement of such Capital Improvements and Replacements that such Capital
Improvements and Replacements will have an adverse impact on EBITDA, (B) such
Capital Improvements and Replacements are nevertheless approved by Owner as part
of the Approved Annual Plan and Operating Budget or any Discretionary Amendment
and (C) such Capital Improvements and Replacements in fact have an adverse
impact on EBITDA; provided that, with respect to (iii) and (iv) as they relate
to any other property under the Propco Management Agreement and/or the Opco
Management Agreement, Manager shall provide written notice to Owner of such
Capital Improvements and Replacements promptly after Manager learns of the
same.  In the event of any of the foregoing, following the delivery of the
audited Year End Statements for the applicable Measurement Year(s), Manager
shall deliver written notice to Owner requesting an adjustment to the
Performance Test and setting forth the basis for such adjustment whereupon the
Parties shall meet (if necessary) to determine, in good faith, the appropriate
equitable adjustment to the Performance Test.  If the Parties fail to agree on
such

 

29

--------------------------------------------------------------------------------


 

equitable adjustment, either Party may submit the matter to arbitration in
accordance with Section 17.16 hereof.

 

(2)           In the event an EBITDA Percentage Adjustment Event occurs, (i) the
EBITDA Percentage shall be recalculated by the Parties when a corresponding
twelve (12) month period of financial reporting is available for the Combined
Properties and the Performance Competitive Set; and (ii) until such time as the
data necessary for the recalculation of the EBITDA Percentage is available, the
Parties will endeavor to determine the appropriate equitable adjustment of the
EBITDA Percentage for such interim period.  In the event of any of the
foregoing, following the delivery of the audited Year End Statements for the
applicable Measurement Year(s), Manager shall deliver written notice to Owner
requesting an adjustment to the Performance Test and setting forth the basis for
such adjustment whereupon the Parties shall meet (if necessary) to determine, in
good faith, the appropriate equitable adjustment to the Performance Test.  If
the Parties fail to agree on such equitable adjustment or on a new EBITDA
Percentage (or the equitable adjustment during any interim period), either Party
may submit the matter to arbitration in accordance with Section 17.16 hereof.

 

ARTICLE IV
WORKING CAPITAL; OPERATING SUPPLIES

 

4.1          Working Capital.

 

(a)           Owner shall approve, as part of the Approved Annual Plan and
Operating Budget, the maximum aggregate amount of Working Capital that may be
retained in the Operating Bank Account on a daily basis for the day-to-day
operation of the Property (the “Working Capital Balance”).  Notwithstanding the
establishment and funding of the Working Capital Balance, Manager shall promptly
notify Owner if funds on deposit in the Operating Bank Account are insufficient
to maintain Working Capital at levels reasonably necessary to satisfy the needs
of the Property as operations may, from time to time, require and Owner may
advance such funds, or not, in its sole and absolute discretion, provided that,
to the extent that Owner elects to provide such funds, Owner shall determine the
source of funds for such Working Capital requirements, so long as the source of
such funds is not reserved for, or otherwise allocated to fund costs or expenses
for specific items as set forth in the Approved Annual Plan and Operating Budget
for the thirty (30) day period immediately succeeding the date of
determination.  In the event that Owner elects not to fund or Owner fails to
fund Working Capital within ten (10) Business Days after receipt of Manager’s
written request, Manager shall be authorized to draw down on the Line of Credit
solely to the extent necessary to pay amounts due and owing and which were
previously approved by Owner in the Approved Annual Plan and Operating Budget or
are otherwise permitted by the express terms of this Agreement.  Except as
otherwise mutually agreed by the Parties, Manager shall remit to the Owner
Account, on a daily basis, any funds in the Operating Bank Account in excess of
the Working Capital Balance.  So long as the GVR Credit Agreement remains in
effect, the Manager shall cause all Operating Bank Account to be subject to a
control agreement in accordance with the requirements of the GVR Credit
Agreement.

 

30

--------------------------------------------------------------------------------


 

(b)           Owner shall establish a line of credit (“Line of Credit”), readily
accessible by Manager without interference from Owner, sufficient in amount to
backstop the Working Capital required for the uninterrupted and efficient
operation of the Property in accordance with the Approved Annual Plan and
Operating Budget in an amount equal to the sum of the estimated funds necessary
to satisfy (i) the Operating Costs of the Property for the thirty (30) day
period immediately succeeding the date of determination, including, without
limitation, sufficient funds to pay current liabilities as they become due, to
replace necessary Operating Supplies as they are consumed and otherwise to
operate, repair and maintain the Property in accordance with, and in each case
consistent with the Approved Annual Plan and Operating Budget; and (ii) the
costs and expenses of all Employees for the sixty (60) day period immediately
succeeding the date of determination as projected in the Approved Annual Plan
and Operating Budget (collectively, the “Working Capital Requirement”).  The
Working Capital Requirement shall remain fixed for the immediately successive
Fiscal Year (A) with respect to the costs and expenses of all Employees, at the
amount estimated for the last sixty (60) days of the Fiscal Year; and (B) with
respect to other costs of operating the Property, at the amounts required for
the last thirty (30) days of the Fiscal Year, until such time as the Annual Plan
and Operating Budget for the immediately succeeding Fiscal Year has been
approved by Owner (and subject to change, from time to time), pursuant to and in
accordance with Section 8.3.

 

(c)           Notwithstanding the foregoing, so long as the GVR Credit Agreement
remains outstanding and the revolving credit facility thereunder has not been
terminated and there are no uncured defaults or events of default thereunder
continuing, (i) Manager shall not deposit or otherwise withhold any amounts
under Section 4.1(a) as a Working Capital Balance whenever the combination of
cash in the Operating Bank Account and the undrawn amount of revolving loans
that may be borrowed under the GVR Credit Agreement are equal to or greater than
$10,000,000; and (ii) the requirement for a separate Line of Credit under
Section 4.1(b) shall be waived.

 

4.2          Operating Supplies.  The Working Capital Balance shall be inclusive
of funds necessary to supply the Property with Operating Supplies, Operating
Consumables, operating systems, services and equipment to the extent the same
are provided for in the Approved Annual Plan and Operating Budget, or as
otherwise approved in advance by Owner.  Manager shall, on behalf of Owner, use
commercially reasonable efforts to obtain and maintain such Operating Supplies
and Operating Consumables as it deems reasonably necessary for the operation of
the Property subject to the provisions of this Agreement and the then-current
Approved Annual Plan and Operating Budget.  In purchasing goods, supplies,
equipment and services for the Property (including, without limitation,
Operating Supplies, Operating Consumables and long distance telephone services
and other telecommunications), Manager may utilize purchasing procurement
services of Affiliates of Manager and/or other group buying techniques involving
other properties managed by Manager, provided that the cost thereof shall be no
more than that which would be charged by non-affiliated third-party vendors in
an arm’s length transaction for goods and services of comparative quality. 
Manager shall afford the Property the benefit of and any savings (without
mark-up or fees), rebates, reimbursements or other payments resulting from any
purchasing procurement services and/or group buying techniques.  Owner shall
have the right, from time to time, to “opt-out” of or “opt-in” to any such
purchasing procurement services for

 

31

--------------------------------------------------------------------------------


 

any one or more groups or categories of goods and services by delivering written
notice to Manager.

 

ARTICLE V
COMPENSATION OF MANAGER

 

5.1          Fees.

 

(a)           In consideration of the services to be performed by Manager, Owner
shall pay to Manager (and Manager shall be entitled to retain from the results
of operation of the Property) the Base Management Fee and, if applicable, the
Incentive Management Fee, payable for each Fiscal Month in arrears promptly
after delivery to Owner of the Interim Statements for each Fiscal Month
delivered pursuant to Section 8.1(a) below (including an invoice detailing the
monthly Management Fees then due and payable) and approval by Owner’s internal
auditor, provided that such payment of the Incentive Management Fee, if due and
payable pursuant to this Section 5.1(a), shall be made not later than the date
that is ten (10) days following the delivery to Owner of such Interim
Statements; provided, however, that payment of the Management Fees (i.e., Base
Management Fee and/or Incentive Management Fee) shall be subordinate to
(i) payment of all amounts taken into account in calculating Net Income and
(ii) all items taken into account in calculating EBITDA in the applicable Fiscal
Year or portion thereof (any such deferred amounts hereinafter referred to the
“Deferred Management Fees”).  Any Deferred Management Fees shall be accrued and
shall remain as a deferred liability of Owner, payable by Owner in subsequent
Fiscal Years to the extent of net cash flow after paying all amounts referred to
in clauses (i) and (ii) above then due and owing for such Fiscal Year; provided,
however, any Deferred Management Fees due and owing to Manager shall not bear
interest and shall be extinguished, released and deemed satisfied upon the
maturity of the Loan (whether such maturity is the result of the terms of the
GVR Loan Documents or pursuant to any acceleration of the maturity date
permitted thereunder).  Any Deferred Management Fees shall be payable
immediately after the Management Fees for the then current Fiscal Year have been
paid in full by Owner.

 

(b)           Notwithstanding the foregoing, if EBITDA is negative in any Fiscal
Month, the amount of negative EBITDA shall be carried forward to immediately
successive Fiscal Month(s) (whether in the current or any successive Fiscal
Years) and no Incentive Management Fee shall be earned for any successive Fiscal
Month unless and until, and Incentive Management Fee shall be payable only to
the extent that, cumulative EBITDA for all Fiscal Months from and after such
Fiscal Month in which EBITDA was first negative is greater than the amount of
cumulative negative EBITDA (beginning in such Fiscal Month in which EBITDA was
first negative); provided, further, in no event shall Manager be required to
repay any Incentive Management Fee received during Fiscal Months of positive
EBITDA on account of subsequent Fiscal Months with negative EBITDA (for example,
if EBITDA is positive for the first six (6) Fiscal Months following the
Effective Date, but EBITDA is negative in the cumulative amount of $1,000,000
for Fiscal Months seven (7) through nine (9) following the Effective Date, and
EBITDA is positive in the amount of $1,500,000 for Fiscal Month ten
(10) following the Effective Date, (i) no Incentive Management Fee paid to
Manager in Fiscal

 

32

--------------------------------------------------------------------------------


 

Months one (1) through (6) shall be repaid on account of the negative EBITDA in
Fiscal Months seven (7) through nine (9), (ii) no Incentive Management Fee shall
be payable to Manager for Fiscal Months seven (7) through nine (9), and (iii) an
Incentive Management Fee shall be paid to Manager on EBITDA of $500,000 for
Fiscal Month ten (10)).

 

(c)           The amount of the Management Fees paid to Manager shall be
reconciled annually by Manager after receipt of the Year End Statements pursuant
to Section 8.1(c) below.  Upon Owner’s receipt of the audited Year End
Statements, Owner shall have until December 31 of the immediately following
Fiscal Year to audit the proposed reconciliation of Management Fees and notify
Manager of any disputes thereof (the “Reconciliation Dispute Notice”); provided,
however, Owner shall have access to and the right to audit the Year End
Statements, and bring a claim for gross negligence or fraud in the preparation
of the Year End Statements, for three (3) Full Fiscal Years following the Fiscal
Year in question.  Manager shall cooperate with Owner and promptly provide Owner
with all reasonably requested supporting documentation required by Owner to
conduct the audit.  Upon receipt of the Reconciliation Dispute Notice, Manager
shall, within fifteen (15) Business Days, either, notify Owner that it accepts
Owner’s reconciliation of Management Fees as set forth in the Reconciliation
Dispute Notice, or require the matter to be submitted to arbitration in
accordance with Section 17.16 below.  Any adjustments (overpayment or
underpayment) thereto shall be made (i) with respect to the Base Management Fee,
on the next monthly installment of Base Management Fees due after the final
reconciliation of the Base Management Fee (whether by Manager’s acquiescence or
upon the final ruling of the arbitrator in accordance with Section 17.16); and
(ii) with respect to the Incentive Management Fee, on the next monthly
installment of Incentive Management Fees due after the final reconciliation of
the Incentive Management Fee (whether by Manager’s acquiescence or upon the
final ruling of the arbitrator in accordance with Section 17.16).

 

5.2          Coverage of Manager’s Cost; Owner’s Corporate Overhead.

 

(a)           In consideration for the Management Fees payable hereunder, and
otherwise at Manager’s sole cost and expense, Manager shall provide and
maintain, and shall be responsible for the payment of Manager Overhead and
Expenses.  Manager hereby acknowledges and agrees that Manager shall be liable
for the Manager Overhead and Expenses as allocated under the Manager Allocation
Agreement.  All Manager Overhead and Expenses or other amounts allocated to the
Manager and/or Fertitta Entertainment and/or its Subsidiaries pursuant to the
Manager Allocation Agreement shall be paid by Manager (and/or Fertitta
Entertainment and/or its Subsidiaries, as applicable) from its (or their, as
applicable) own funds (and not from Gross Revenues) and Manager shall be deemed
to have breached this Agreement if Manager uses Gross Revenues knowingly and
improperly to pay any Manager Overhead and Expenses; provided, however, that if
any such amounts are inadvertently (or in breach of this Agreement are) paid or
incurred by Owner or through the use of Gross Revenues (rather than paid
directly by Manager, or reimbursed by Manager to Owner from Manager’s own funds
and not from Gross Revenues (any such reimbursement to be excluded from Gross
Revenues)), Owner shall have the right (notwithstanding any prohibition on
offset otherwise provided in this Agreement) to reimbursement of such amounts
payable pursuant to and in accordance with the provisions of the Manager
Allocation Agreement.  Manager has used commercially reasonable

 

33

--------------------------------------------------------------------------------


 

efforts based upon information Manager reasonably believes to be current and
reliable to formulate the Corporate Overhead Budget and Manager and Owner
acknowledge that (i) the projections contained in the Corporate Overhead Budget
may be affected by changes in financial, economic, market, competitive, natural
and other conditions and circumstances beyond Manager’s control; (ii) in
formulating the Initial Corporate Overhead Budget, Manager has used commercially
reasonable efforts to (A) include any and all necessary corporate responsibility
and/or functionality necessary for the ownership of the Property and
(B) allocate to Manager Overhead and Expense in accordance with the requirements
of the Manager Allocation Agreement.  Manager covenants that in no event shall
Manager attempt to reduce or minimize Manager Overhead and Expenses and increase
Owner Overhead and Expenses (as defined in the Manager Allocation Agreement) or
otherwise circumvent its (or Fertitta Entertainment’s or its Subsidiaries, as
applicable) obligations and covenants contained in this Section 5.2 and the
Manager Allocation Agreement by knowingly and improperly allocating any employee
and/or responsibilities to the Property level or any other means of allocation
which would result in such costs and expenses attributable thereto to be treated
as Operating Costs or Owner Overhead and Expenses.  For the avoidance of doubt,
Manager shall (directly or indirectly through Fertitta Entertainment and/or its
Subsidiaries, as applicable) maintain its levels of operating capacity,
functionality and senior management personnel devoted to the operation of the
Property (including all Corporate Services) that are consistent with those
reflected in the allocations of Corporate Overhead and Expenses and the
functionality, cost centers, personnel and other items to Manager (and Fertitta
Entertainment and/or its Subsidiaries, as applicable) as described in the
Manager Allocation Agreement.  The Manager Allocation Agreement is supplemental
to this Agreement and incorporated herein by reference and made a part hereof as
if fully set forth herein.  In the event of a conflict or inconsistency between
this Section 5.2 and the Manager Allocation Agreement, the Manager Allocation
Agreement shall control.

 

(b)           In consideration for the Management Fees payable hereunder and
otherwise at Manager’s sole cost and expense, Manager shall (i) coordinate and
supervise corporate personnel of Station Casinos LLC, which personnel will
provide services to the Owner and the Property and Owner will enter into a
Corporate Cost Allocation Agreement (as such term is defined in the GVR Credit
Agreement) with Station Casinos LLC to reimburse Owner for (A) the costs and
expenses associated with such personnel, and (B) the allocable portion of
overhead expenses that can be attributed to corporate functions performed at or
for the benefit of the Property and/or Owner; (ii) provide, or shall cause any
Fertitta Controlled Affiliate to provide, for the Property the full benefit of
all centralized services existing as of the Effective Date and as may be
included or updated as part of the Standard Management Programs and Procedures
during the term of this Agreement, together with, at Owner’s option (which may
be exercised in Owner’s sole and absolute discretion) any centralized services
provided by Manager or its Affiliates to any Other Manager Properties as part of
the FE Proprietary Management Programs and Procedures; and (iii) offer to
provide to Owner, for Owner to adopt at Owner’s option (which may be exercised
in Owner’s sole and absolute discretion) any FE Proprietary Management Programs
and Procedures which may be of material benefit to the operation of the
Property.  For avoidance of doubt, Owner shall not be required to pay any
additional fee for such FE Proprietary Management Programs and Procedures.

 

34

--------------------------------------------------------------------------------


 

5.3          Reimbursements.  If a specific circumstance arises which
necessitates the direct payment by Manager, on behalf of Owner, of costs and
expenses which are set forth in the applicable Approved Annual Plan and
Operating Budget (including Emergency Expenditures as permitted hereunder), and
such direct payment by Manager is necessary for the continuous and uninterrupted
operation and management of the Property in accordance with the Operating
Standard, then in addition to the Management Fees payable to Manager, Owner
shall reimburse Manager and its Affiliates therefor.  In addition, Owner shall
reimburse Manager for all other actual out-of-pocket costs incurred by Manager
or its Affiliates (without mark-up or profit by Manager or its Affiliates) in
the performance of this Agreement (“Reimbursable Expenses”), including, without
limitation, reasonable costs of travel, telephone, postage, air express and
other incidental expenses (but expressly excluding Manager Overhead and
Expenses), so long as such Reimbursable Expense (i) is reasonable, (ii) made for
the benefit of the Property, and (iii) has been approved in advance and in
writing by Owner if not otherwise included in the Approved Annual Plan and
Operating Budget.  Any Reimbursable Expense permitted under this Section 5.3 may
be paid by Manager directly from Gross Revenues consistent with the priority set
forth on Exhibit “A.”

 

ARTICLE VI
INFORMATION TECHNOLOGY; INTELLECTUAL PROPERTY;
CUSTOMER DATABASE

 

6.1          Information Technology.  Owner owns and/or licenses certain
technology platforms which are integral to the management, operation and
performance of the Property, including, without limitation, the Reservation
Systems; standard property management systems; sales, catering and accounting
systems; player tracking systems; slot and table games accounting systems; hotel
reservations systems; ticket-in/ticket-out systems and all other
transaction-based systems; “Front of house ops systems” such as: casino
accounting, cage and count; franchising and merchandising operation systems;
performance management (live, syndicated, televised, pay-per-view); value-added
guest services systems (Wi-Fi, guest internet, lodgenet, pay-per-view,
telephone); convention and conference contract development and management
systems; safety, security, surveillance systems and CCTV infrastructure; hotel
marketing and reservation channels (including, without limitation, call
centers, Internet, interfaces with external travel brokers); point of sale,
kitchen and restaurant management systems; payroll accounting systems; and all
inventory tracking systems; all related proprietary hardware and software and
any other items as more particularly described in the Plan (the “Initial
Technology Systems”).  Manager may, from time to time, develop certain necessary
and desirable improvements, modifications, enhancements, upgrades, derivative
works, additions to and replacements of the Initial Technology Systems
(collectively, the “Technology Systems Upgrades”) in which case Manager shall,
to the extent practicable, cause the Technology Systems Upgrades to be
integrated into the then existing Initial Technology Systems.  The Initial
Technology Systems and any Technology Systems Upgrades (collectively, the
“Technology Systems”) shall at all times be made available to and constitute the
property of Owner regardless of whether made by Manager on behalf of Owner,
Owner or an entity controlled by either of them.  The Technology Systems shall
be used by Manager for the operation and management of the Property in
accordance with this Agreement and Owner shall license the Technology Systems to
Manager or an Affiliate of

 

35

--------------------------------------------------------------------------------


 

Manager designated by Manager on a royalty free basis for such purpose and
certain additional purposes pursuant to a separate license agreement in the form
annexed hereto as Exhibit “D” (the “Technology Systems License”), and pursuant
to which Manager and/or an Affiliate of Manager shall have the right to use the
Technology Systems at Other Manager Properties.  The Technology Systems License
shall not be assigned, pledged or encumbered, or sub-licensed by Manager or its
Affiliate, as applicable, and the Technology Systems License shall not extend to
any improvements, modifications, enhancements, upgrades, derivative works or
additions made to the Technology Systems after the Termination of this
Agreement; provided, however, that if such improvements, modifications,
enhancements, upgrade, derivative works or additions would have the effect of
precluding Manager’s ability to continue using the Technology Systems as they
existed at Termination, then Manager shall have a license, on the same terms and
conditions as the Technology Systems License, to use any such improvements,
modifications, upgrades, derivative works or additions that are necessary for
such continued use of the Technology Systems as they existed at Termination. 
Manager shall have no right, title or interest in or to the Technology Systems
except for use rights as aforesaid or more specifically granted under the
Technology Systems License.  Manager acknowledges and agrees that the Technology
Systems shall be treated in all respects as proprietary information of Owner to
be used by Manager for no purpose other those described in this Section 6.1 or
as otherwise permitted under the Technology Systems License and that the
Technology Systems and any Business Information embedded in the Technology
Systems are subject to the provisions of Section 17.20 herein.  To the extent
that any rights in any of the Technology Systems are deemed to accrue to
Manager, Manager hereby irrevocably and automatically assigns and transfers to
Owner any and all such rights at such time as they may be deemed to accrue. 
Manager shall not contest the rights of Owner or its Affiliates in respect of
the Technology Systems.  The parties hereto expressly agree that, to the fullest
extent allowed by law, any copyrightable material contained in the Technology
Systems developed by Manager shall be considered a “work made for hire,” as that
term is defined in Section 101 of the United States Copyright Act, as amended,
but, if any such works are not considered “works made for hire” for any purpose,
then they are deemed automatically covered by the assignment provisions set
forth in this Section 6.1.

 

6.2          Intellectual Property.

 

(a)           Owner represents that it is the owner of and has the exclusive
rights to certain Intellectual Property (including all Intellectual Property
previously owned by Station Casinos, Inc., or its affiliates and used
exclusively in the operation of the Property but excluding, in each
case, Intellectual Property constituting Licensed IP) (collectively, the
“Initial Owned IP”).  Owner also is the owner of and has the exclusive right to
use any and all Intellectual Property containing or derived from the Initial
Owned IP (collectively, the “Owned IP Upgrades” and together with the Initial
Owned IP, hereinafter referred to as the (the “Owned IP”), whether developed by
Owner or Manager in connection with its performance of its duties hereunder. 
The Parties acknowledge and agree that Manager may, from time to time, develop
and propose certain necessary and desirable Owned IP Upgrades in which case
Manager shall, to the extent practicable, cause the Owned IP Upgrades to be
integrated into the then existing Owned IP.  Manager acknowledges and agrees
that Manager shall not acquire any right, title or interest of any kind or
nature whatsoever in or to the Initial Owned IP and/or any Owned IP Upgrades or
the goodwill associated therewith.  To the extent that any rights in any of the
Initial

 

36

--------------------------------------------------------------------------------


 

Owned IP and/or the Owned IP Upgrades are deemed to accrue to Manager, Manager
hereby irrevocably and automatically assigns and transfers to Owner any and all
such rights at such time as they may be deemed to accrue.  Manager shall not
contest the rights of Owner or its Affiliates in respect of the Initial Owned IP
or the Owned IP Upgrades.  The parties hereto expressly agree that, to the
fullest extent allowed by law, any copyrightable material contained in the Owned
IP Upgrades developed by Manager shall be considered a “work made for hire,” as
that term is defined in Section 101 of the United States Copyright Act, as
amended, but, if any such works are not considered “works made for hire” for any
purpose, then they are deemed automatically covered by the assignment provisions
set forth in this Section 6.2.

 

(b)           Owner is the licensee, pursuant to the Propco IP Licenses, of a
non-exclusive license to: (i) use the trademarks “Station,” “Station Casinos,”
“Boarding Pass,” and “Jumbo” and all brands, trade names, service marks, logos
and/or certain other intellectual property associated therewith as more
particularly described in the Plan (including, without limitation, any
improvements, enhancements, upgrades and additions thereto) (the “Licensed
Trademarks”); (ii) certain Patents related to player tracking systems
(including, without limitation, any improvements, modifications, enhancements,
upgrades and derivative works thereto) (the “Licensed Patents”); and
(iii) certain Copyrights (including, without limitation, any improvements,
modifications, enhancements, upgrades and derivative works thereto) (the
“Licensed Copyrights” and, together with the Licensed Trademarks, Licensed
Patents and any other Intellectual Property licensed to Owner from Persons other
than IP Holdco, the “Licensed IP”).  If Owner’s license to use any of the
Licensed IP expires or terminates, Manager shall, without limiting the
generality of its obligations in clause (vi) of Section 2.2 of this Agreement,
use commercially reasonable efforts to cause replacement Licensed IP to be
developed and registered to be used in connection with the Property and develop
and implement a marketing plan for the promotion of such new Licensed IP in
connection with the Property.

 

(c)           Owner shall license the Owned IP and sublicense the Licensed IP to
Manager or an Affiliate of Manager designated by Manager on a royalty-free
basis, solely for the purpose of operating and managing the Property, pursuant
to a separate license agreement in the form attached hereto as Exhibit “B” (the
“IP License”).  The IP License shall not be assigned, pledged or encumbered, or
sub-licensed by Manager or its Affiliate, as applicable and the IP License shall
not extend to any improvements, modifications, enhancements, upgrades,
derivative works or additions made to the Licensed IP or Owned IP after the
Termination of this Agreement.  Manager shall have no right, title or interest
in or to the Licensed IP or Owned IP except for use rights as aforesaid or more
specifically granted under the IP License.  Manager acknowledges and agrees that
the Owned IP and the Licensed IP shall be treated in all respects as proprietary
information of Owner or its licensor to be used by Manager for no purpose other
than the operation and marketing of the Property except as otherwise permitted
under the IP License and shall be subject to the provisions of Section 17.20
herein.  Manager further acknowledges and agrees that Owner and its Subsidiaries
have the right to control the quality of the goods and services offered under
the Trademarks owned by them and the manner in which such Trademarks are used in
order to maintain the validity and enforceability and its ownership of such
Trademarks.

 

37

--------------------------------------------------------------------------------


 

(d)           Manager acknowledges and agrees that all confidential or
non-public Owner IP and the Licensed IP shall be treated in all respects as
proprietary information of Owner to be subject to Section 17.20 herein and to be
used by Manager for no purpose other than the operation and marketing of the
Property.

 

(e)           Owner acknowledges and agrees that Manager may, at Manager’s sole
cost and expense and solely in connection with its permitted management and
operation of properties other than the Property, create Intellectual Property
that is separate from, and not used in connection with the Property (together
with any improvements, enhancements, upgrades and additions thereto, the
“Manager IP”).  The Manager IP shall be Manager’s exclusive property and not the
property of Owner.  Owner shall not contest, dispute or challenge Manager’s
right, title and interest in and to any Manager IP.  In the event that the
Manager IP may be used or useful in connection with the operation of the
Property, Manager or the applicable Fertitta Controlled Affiliate hereby grants
Owner a perpetual, royalty-free license permitting the use of the applicable
Manager IP for use in connection with the ownership and operation of the
Property or any of the Combined Properties, provided that (i) in the event of a
Termination, such license shall terminate as to any thereafter arising Manager
IP; and (ii) Owner shall have no right to sub-license such Manager IP to
third-parties for any purpose other than a replacement manager subject to the
same restrictions on use required of Owner under this Section 6.2(e).

 

(f)            In addition to the foregoing duties, and without limiting any of
Manager’s duties set forth in the IP License, Manager shall, subject to the
availability of funds pursuant to the Approved Annual Plan and Operating Budget,
be responsible for the performance of the following services related to the
ongoing maintenance of the Intellectual Property:

 

(1)           using commercially reasonable efforts to search, screen and clear
any Intellectual Property developed by Manager to assess the risk of potential
infringement;

 

(2)           using commercially reasonable efforts to file, prosecute and
maintain applications and registrations for any Intellectual Property in Owner’s
name (including, without limitation, timely filing of evidence of use,
applications for renewal and affidavits of use and/or incontestability,
applications to register after-arising Trademarks, timely payment of all
registration and maintenance fees, responding to third-party oppositions of
applications or challenges to registrations, and responding to any office
actions, reexaminations, interferences or other office or examiner requests or
requirements);

 

(3)           using commercially reasonable efforts to monitor third-party use
and registration of Intellectual Property and taking appropriate actions to
oppose or contest the use and any application or registration for Intellectual
Property that could reasonably be expected to infringe, dilute or otherwise
violate such Intellectual Property or Owner’s rights therein;

 

(4)           confirming Owner’s legal title in and to the Intellectual
Property, including using commercially reasonable efforts to obtain written
assignments of Intellectual Property to such Owner and, if applicable, record
transfers of title in the appropriate Intellectual Property registry;

 

38

--------------------------------------------------------------------------------


 

(5)           with respect to Owner’s rights and obligations with respect to any
Intellectual Property licensed to third parties, using commercially reasonable
efforts to monitor the licensee’s use of each licensed Trademark and the quality
of its goods and services offered in connection with such Trademarks, rendering
approvals (or disapprovals) that are required under the applicable license
agreement(s), and ensuring that any use of such Trademarks by any such licensee
satisfies the quality control standards and usage provisions of the applicable
license agreement and is in compliance with all applicable laws and the
requirements of the Propco IP Licenses;

 

(6)           with respect to any Licensed IP, using commercially reasonable
efforts to ensure that Owner’s use of such Licensed IP does not violate the
terms of the applicable license agreements; and

 

(7)           using commercially reasonable efforts to protect, police, and, in
the event that Manager becomes aware of any unlicensed copying, imitation,
infringement, dilution, misappropriation, unauthorized use or other violation of
the Intellectual Property, or any portion thereof, enforce such Intellectual
Property, including, (i) preparing and responding to and further prosecuting
cease-and-desist, demand and notice letters, and requests for a license; and
(ii) commencing, prosecuting and/or resolving claims or suits involving
imitation, infringement, dilution, misappropriation, the unauthorized use or
other violation of the Intellectual Property, and seeking all appropriate
monetary and equitable remedies in connection therewith; provided that, subject
to Owner’s rights in Section 2.3 and 2.6, Owner shall, and hereby agrees to,
join as a party to any such suits, at Owner’s expense, to the extent necessary
to maintain standing.

 

6.3          Customer Database and Business Information.  Without limiting
Section 6.1 and Section 6.2, the Parties hereby acknowledge and agree to the
following:

 

(a)           Owner owns and/or co-owns certain customer and player databases
(together with (i) any and all information obtained or collected by Manager at
the Property from guests or customers); (ii) all related proprietary hardware
and software; and (iii) any necessary and desirable improvements, enhancements,
modifications, upgrades, derivative works and additions thereto regardless of
whether made by Manager on behalf of Owner, Owner or an entity controlled by
either of them (collectively, the “Customer Databases”).  The Customer Databases
shall at all times be made available to and constitute the exclusive property of
Owner.  The Customer Databases shall be used by Manager solely for the operation
and marketing of the Property in accordance with this Agreement and applicable
Gaming Laws.  Manager shall maintain and regularly update in electronic form for
Owner as part of the books and records of the Property, the Customer Databases
with customer and guest profiles, contact information including any such
information relating specifically to such guest’s stay at the Property that
Manager tracks from such guest’s folio (including, to the extent reasonably
available, guest name, address, telephone numbers, email address, frequency of
visit to the Property, room type, room rate, amenities and/or in-room services
purchased, restaurant, nightclub or other entertainment reservations and spa
appointments, as applicable), Gaming or device play and other customer
histories, preferences and other information necessary or desirable for the
operation of the Property, in each instance, whether initially available on the
Effective Date or

 

39

--------------------------------------------------------------------------------


 

thereafter obtained by Manager or Owner.  Any new customers or guests that are
identified by Manager as participating in Gaming at the Property shall be added
to the Customer Database by Manager so that the Customer Database includes a
reasonably current and complete list of all customers and guests for the
Property.  Manager shall have no right, title or interest in or to the Customer
Databases (except a non-exclusive right to use the same, solely as necessary to
perform its duties, obligations and responsibilities under this Agreement) and
the Customer Databases shall not be included in the Technology Systems License
to Manager.  Manager covenants that the Customer Databases shall be treated in
all respects as proprietary information of Owner to be used by Manager during
the Term only and for no purpose other than the operation and management of the
Property and shall be subject to Section 17.20 herein.

 

(b)           Owner owns the Business Information and such Business Information,
to the extent obtained by Manager on Owner’s behalf, shall at all times be made
available to and constitute the exclusive property of Owner.  Manager shall have
no right, title or interest in or to the Business Information (except a
non-exclusive right to use the same, solely as necessary to perform its duties,
obligations and responsibilities under this Agreement) and the Business
Information shall not be included in the Technology Systems License to Manager. 
All Business Information shall be held by Manager as property of Owner and any
reports, records or other information developed by Manager utilizing the
Technology Systems shall similarly be deemed the exclusive property of Owner and
not Manager and be deliverable to Owner in electronically readable format upon
Owner’s request.

 

(c)           All Business Information and the information contained in the
Customer Databases or Technology Systems is subject to Section 17.20 herein. 
Without limiting the foregoing, Manager agrees that it may not: (i) resell or
transfer such information for any reason and may not use, share or store the
foregoing in any commercial manner or other purpose, except as necessary to
perform its duties, obligations and responsibilities under this Agreement;
(ii) make any unauthorized copies of any proprietary or Confidential
Information; or (iii) destroy or cause the destruction of any proprietary or
Confidential Information.  Manager shall have no right, title or interest in or
to the Business Information (except for the Standard Management Programs and
Procedures) or the Customer Databases.  Manager acknowledges and agrees that the
Business Information and the Customer Databases shall be treated in all respects
as proprietary information of Owner subject to Section 17.20 herein and will be
used by Manager for no purpose other than the operation and management of the
Property.  Manager acknowledges and agrees that its use of Business Information,
including, without limitation, information in the Customer Database and
personnel records, shall be subject to the privacy policies and commitments
applicable to the Property and applicable Legal Requirements

 

(d)           Standard Management Programs and Procedures shall constitute the
joint property of Owner, on the one hand, and Manager or a Fertitta Controlled
Affiliate, as applicable, on the other hand, and may be used by such parties as
they see fit, subject to Section 17.20 herein with respect to disclosure to
other Persons, without an accounting to the other party.  FE Proprietary
Management Programs and Procedures shall constitute the sole property of Manager
or a Fertitta Controlled Affiliate.  Notwithstanding the foregoing, Manager
hereby grants Owner a perpetual, royalty-free license for Owner to use and
exploit all FE Proprietary

 

40

--------------------------------------------------------------------------------


 

Management Programs and Procedures at the Property during the Term of this
Agreement and following Termination; provided, however, that (i) upon the
conclusion of the Transition Period, such license shall terminate solely as to
any thereafter arising FE Proprietary Management Programs and Procedures;
(ii) Owner shall only be allowed to use such FE Proprietary Management Programs
and Procedures in connection with the operation of the Property or other
properties owned by Owner or its Subsidiaries; and (iii) Owner shall have no
rights to sub-license such FE Proprietary Management Programs and Procedures to
third-parties for any purpose other than to a replacement manager for purposes
of operating the properties described in the preceding cause (ii), and (iv) any
replacement manager’s rights to use the FE Proprietary Management Programs and
Procedures shall be limited to the specific rights and uses set forth in the
preceding clauses (i) through (iii).

 

6.4          Administration and Management of IP Holdco.  To the extent that any
Licensed IP is owned by IP Holdco (such Licensed IP, the “Subsidiary-Owned IP”),
Manager shall perform, in accordance with and subject to Section 2.3 and
Section 2.6 herein, for the benefit of IP Holdco, all duties and observe all
obligations with respect to such Subsidiary-Owned IP that Manager would be
obligated to perform under this Article VI for the benefit of Owner if such
Subsidiary-Owned IP were Owned IP (including, without limitation, the duties to
maintain the registration and policing of such Subsidiary-Owned IP to the same
extent as if Owner owned such Licensed IP), and IP Holdco shall be a third-party
beneficiary hereof solely for such purposes.  Manager hereby acknowledges that
it has no right, title or interest in or to the Subsidiary-Owned IP and any
confidential or non-public Subsidiary-Owned IP shall be treated in all respects
as proprietary information of IP Holdco consistent with Manager’s obligations in
respect of the Owned IP and Licensed IP generally.  In addition to the
foregoing, Manager shall, at the sole cost and expense of Owner, to the extent
funds are provided for such purpose, and to the extent Owner has any of the
following rights or duties, be responsible for the following actions of Owner,
on Owner’s behalf with respect to IP Holdco:

 

(a)           selecting and appointing any managers or directors required to be
appointed under, and in accordance with the requirements of, IP Holdco’s
organizational documents;

 

(b)           negotiating on behalf of, and performing IP Holdco’s obligations
as licensor under, each of the license agreements to which it is a party as
licensor (including, without limitation, any reporting obligations);

 

(c)           exercising IP Holdco’s rights under such license agreements
(including, without limitation, in connection with any termination of such
license agreements);

 

(d)           maintaining proper books of account and complete records of all
transactions undertaken or performed by or on behalf of IP Holdco as well as all
other books and records required to be maintained by IP Holdco under applicable
law or the license agreements to which it is a party (including financial
statements), cooperating in all audits of IP Holdco, and providing access to
such books and records on behalf of Owner to any third parties to the extent
required under the Loan Documents or any documents to which IP Holdco is a
party;

 

41

--------------------------------------------------------------------------------


 

(e)           preparing, or causing its third-party tax advisors to prepare, any
tax returns or tax reporting statements of IP Holdco required under applicable
law;

 

(f)            convening meetings of IP Holdco’s beneficial interest holders and
or directors, from time to time, as may be required under the laws of State of
Nevada or IP Holdco’s organizational documents and to prepare, circulate and
publish the agenda for any such meetings and any papers to be considered at such
meetings;

 

(g)           generally attending to all routine matters touching or concerning
the affairs of IP Holdco including the making and keeping of all returns and
records required to be made and kept under IP Holdco’s organizational documents
to the extent not maintained by the owner trustee on its behalf;

 

(h)           providing facilities for the safekeeping of all documents,
securities and other valuable instruments and taking due care of all such
documents, securities and other valuable instruments;

 

(i)            dealing with and replying to all correspondence and other
communications directed to IP Holdco;

 

(j)            causing IP Holdco to (i) keep in full effect its existence,
rights and franchises as a Nevada limited liability company; and (ii) observe
and comply in all material respects with (1) all laws applicable to it, and
(2) all requisite and appropriate organizational and other formalities in the
management of its business and affairs and the conduct of the transactions
contemplated thereby (including, without limitation, arranging for the payment
of all franchise taxes and doing business taxes as may be required to be paid by
IP Holdco under applicable law), and taking all other steps as are necessary to
maintain IP Holdco in good standing under the laws of the State of Nevada;

 

(k)           ensuring that IP Holdco is operated in accordance with all
provisions designed to maintain its separate existence from Owner and Owner’s
other Affiliates and refraining from taking any actions that would cause IP
Holdco to engage in any business other than that permitted under its
organizational documents;

 

(l)            keeping confidential all Confidential Information relating to the
business of IP Holdco and not disclosing any of the aforesaid without the prior
consent of IP Holdco and Owner unless Manager shall be required so to disclose
pursuant to any law or regulation; and

 

(m)          taking any and all ancillary actions as may be necessary to effect
the foregoing obligations of Manager for the benefit of IP Holdco;

 

provided, however, notwithstanding the foregoing, (i) Manager’s rights remain
subject to all of the terms, conditions and limitations set forth in this
Agreement, (ii) Manager and Owner hereby agree that Manager’s right to implement
any decision or recommendation shall expressly remain subject to Owner’s prior
written approval, and (iii) Owner may revoke any one or more of the rights
granted to Manager pursuant to this Section 6.4; provided, however, that Owner
shall not

 

42

--------------------------------------------------------------------------------


 

revoke Manager’s rights granted herein to such a degree that Manager is unable
to perform its duties as described herein in accordance with the Operating
Standard.

 

ARTICLE VII
REPAIRS, MAINTENANCE AND RESERVE FUND

 

7.1          Routine Repairs and Maintenance.  Each year, as part of the Annual
Plan and Operating Budget delivered to Owner, Manager shall propose and prepare
a budget for expected and reasonably necessary Routine Repairs and Maintenance. 
In conjunction therewith and subject at all times to this Agreement and the
limitations set forth in the Approved Annual Plan and Operating Budget, Manager
shall use its commercially reasonable efforts to make all such Routine Repairs
and Maintenance, and except as otherwise limited under Section 2.3 (including,
without limitation, the delivery to Owner of plans and specifications, if any
are required or contemplated, prior to the commencement of any material Routine
Repairs and Maintenance that require material Capital Expenditures), Manager is
authorized to make and enter into in the name of, and for the account of, Owner,
all such contracts and agreements as in Manager’s opinion are reasonably
necessary (and prudent to enter into for such applicable Fiscal Year) for the
repair and maintenance of the Property.  The cost of such Routine Repairs and
Maintenance shall be paid from Gross Revenues.  The cost of Capital Improvements
and Replacements (other than as described in this Section 7.1), either to the
Property or their Furniture, Fixtures and Equipment, shall be paid for in the
manner described in Section 7.2.

 

7.2          Capital Improvements; Reserve Fund.

 

(a)           Each year, as part of the Annual Plan and Operating Budget
delivered to Owner, Manager shall propose and prepare a budget for expected and
reasonably necessary Capital Improvements and Replacements (if any are required
or contemplated, including the design and specifics thereof).  If Owner approves
such Capital Improvements and Replacements (including a budget therefor),
Manager shall use its commercially reasonable efforts to make all such Capital
Improvements and Replacements to the extent reasonably required or prudent in
such applicable year and, in furtherance thereof but subject to
Section 7.2(c) below, Manager is authorized to make and enter into in the name
of, and for the account of, Owner, all such contracts and agreements as in
Manager’s opinion are reasonably necessary for approved Capital Improvements and
Replacements. All such Capital Improvements and Replacements approved by Owner
shall, to the extent reasonably feasible, be made in a manner that does not
unreasonably interfere with Manager’s operation of the Property in compliance
with the Operating Standard and which will minimize any adverse impact on the
normal operation of the Property.

 

(b)           Manager shall establish a Reserve Fund for the Property to fund
Capital Improvements and Replacements.  During the Term, Manager shall, to the
extent funds are available following the disbursement of funds in accordance
with the Disbursement Priority Schedule set forth on Exhibit “A”, set aside
concurrently with the delivery of the Interim Statements with respect to any
Fiscal Month an amount equal to three percent (3%) of Gross Revenues for each
such Fiscal Month, which amounts shall be deposited into the Reserve Fund

 

43

--------------------------------------------------------------------------------


 

and spent only in accordance with the Approved Annual Plan and Operating
Budget.  In the event there is a balance in the Reserve Fund at the end of any
Fiscal Year, such balance shall be carried over to the next Fiscal Year;
provided that the Reserve Fund shall not exceed six percent (6%) of Gross
Revenue for the immediately preceding twelve (12) Fiscal Months (the “Reserve
Cap”) and Manager shall not deposit or otherwise withhold any amounts in excess
of the Reserve Cap for the Reserve Fund.  Notwithstanding the foregoing, this
Section 7.2(b) shall be waived and Manager shall not deposit or otherwise
withhold any amounts as a Reserve Fund so long as (x) the GVR Credit Agreement
remains outstanding and the combination of unrestricted cash and the undrawn
amount of revolving loans that may be borrowed under the GVR Credit Agreement
are not less than the amounts required for the Capital Improvements and
Replacements projected to be spent in the next Fiscal Month as set forth in the
Approved Annual Plan and Operating Budget so long as there are no uncured
defaults or events of default thereunder continuing under the GVR Credit
Agreement (or that would be caused by the incurrence of such indebtedness and
the application of the proceeds of such borrowings for the purchase of Capital
Improvements and Replacements), or (y) Manager otherwise has unrestricted funds
and/or the ability to borrow under lines of credit readily accessible to Owner
(under which there are no uncured defaults or events of default thereunder
continuing, or that would be caused by the incurrence of such indebtedness and
the application of the proceeds of such borrowings for the purchase of Capital
Improvements and Replacements), in an amount equal to or greater than the
difference between the current amounts held in the Reserve Fund and the amount
that would have otherwise been required to be held in the Reserve Fund pursuant
to this Section 7.2(b) (e.g., three percent (3%) of Gross Revenue for the
immediately preceding twelve (12) Fiscal Months, as may be increased to an
aggregate maximum of the Reserve Cap in accordance with this Section 7.2(b)). 
For avoidance of doubt, the Reserve Fund shall be in addition to and not in lieu
of the Working Capital Requirements required under Section 4.1.  So long as
amounts remain outstanding under the GVR Credit Agreement and the commitments
thereunder have not been terminated, Manager shall cause the Reserve Fund to be
subject to a control agreement in accordance with the requirements of the GVR
Credit Agreement.

 

(c)           Any expenditures for Capital Improvements and Replacements during
any Fiscal Year which have been budgeted in the Approved Annual Plan and
Operating Budget or otherwise approved by Owner in writing may be made by
Manager without additional Owner approval, subject to the applicable limitations
set forth in Section 2.3 (including, without limitation, the delivery to Owner
of plans and specifications prior to the commencement of any Capital
Improvements and Replacements that require material Capital Expenditures), and,
to the extent funds are available, such payments shall be made by Manager from
the Reserve Fund; provided that Owner shall have the right to approve the plans
and/or specifications (if any are required or contemplated), vendors and vendor
contracts to be used with respect to the Capital Improvements and Replacements
that require material Capital Expenditures.

 

(d)           To the extent the Reserve Fund is insufficient at a particular
time, or to the extent the Reserve Fund plus anticipated contributions for the
existing Fiscal Year are less than the amount required by the Approved Annual
Plan and Operating Budget for the ensuing Fiscal Year, then additional
expenditures shall be subject to the prior written approval of Owner (which
approval may be granted or withheld in Owner’s sole and absolute discretion)
and, if such

 

44

--------------------------------------------------------------------------------


 

expenditures are approved, Owner shall determine the source of funds for such
Capital Improvements and Replacements.

 

(e)           Manager shall not be separately compensated for any technical
services in connection with supervising, consulting and/or completing any
Capital Improvements and Replacements at the Property and Manager shall provide
such services, if applicable, as part of Manager’s services hereunder (it being
the intent of the parties that the Management Fees are intended to cover any
such technical services); provided, however, Manager’s duties hereunder shall
not extend to architectural planning, construction management and similar
technical services for capital improvements for new buildings, expansions to
existing buildings or any major renovations to accomplish a comprehensive
repositioning of the Property that has been approved by Owner.

 

7.3          Liens.  Owner and Manager shall use their respective commercially
reasonable efforts to prevent any liens from being filed against the Property as
the result of any maintenance, repairs, alterations, improvements, renewals or
replacements in, to or of the Property.  Both Parties shall cooperate fully in
obtaining the release of any such liens.

 

ARTICLE VIII
BOOKS AND RECORDS; BANK ACCOUNTS; ANNUAL PLAN AND OPERATING BUDGET

 

8.1          Books and Records.

 

(a)           On or before the twenty-fifth (25th) day of each Fiscal Month
during the Term, Manager shall prepare and deliver to Owner (and Owner’s lender,
if requested by Owner) the following statements (or such different statements
and at such different times as may be required by (i) Owner’s lender all as set
forth in Loan Documents copies of which are from time to time delivered by Owner
to Manager; and/or (ii) the Manager Allocation Agreement)(collectively, the
“Interim Statements”):

 

(1)           a profit and loss statement in reasonable detail showing the
results of operations of the Property for such immediately preceding Fiscal
Month and for the portion of the Fiscal Year to date;

 

(2)           a variance report showing any variances (including any Permitted
Variance and/or Promotional Variance) that have occurred or that are anticipated
between the applicable Approved Annual Plan and Operating Budgets and the
Property’s actual results;

 

(3)           the balance of all Bank Accounts and the Owner Account; and

 

(4)           a reasonably detailed statement of all complimentary hotel
accommodations, food, beverage, merchandise, chips, tokens, entertainment
provided and/or other similar services provided to guests or patrons for
promotional purposes at the Property.

 

45

--------------------------------------------------------------------------------


 

(b)           Within forty-five (45) days after the end of each Fiscal Quarter
(other than the fourth Fiscal Quarter of each Fiscal Year) beginning with the
Fiscal Quarter ended immediately after the Effective Date, Manager shall prepare
(or cause to be prepared) and deliver to Owner (and Owner’s lender, if requested
by Owner), a consolidated balance sheet of Owner and the related
(i) consolidated statements of income or operations for such Fiscal Quarter and
for the portion of the Fiscal Year then ended setting forth in each case in
comparative form (A) the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
and (B) comparisons to the Approved Annual Plan and Operating Budget for such
Fiscal Quarter and the portion of the Fiscal Year then ended, for the elapsed
portion of the Fiscal Year then ended, all in reasonable detail;
(ii) consolidated statements of cash flows for the portion of the Fiscal Year
then ended; and (iii) all such other information required to be prepared and
delivered on a Fiscal Quarter basis under the Manager Allocation Agreement (the
“Quarterly Statements”).  The Quarterly Statements shall be prepared in
accordance with GAAP and also include a computation of Gross Revenue, EBITDA,
the Base Management Fee and Incentive Management Fee for each Fiscal Month of
such preceding Fiscal Quarter and the Fiscal Year to date and an itemization of
Emergency Expenditures and Reimbursable Expense incurred during the Fiscal
Quarter in question, if any.

 

(c)           Within one hundred twenty (120) days after the end of each Fiscal
Year beginning with the Fiscal Year ended December 31, 2011, Manager shall
prepare (or cause to be prepared) and deliver to Owner (and Owner’s lender, if
requested by Owner) (i) an audited, and consolidated balance sheet of Owner;
(ii) the related consolidated statements of income or operations for such Fiscal
Year and consolidated statements of cash flows for such Fiscal Year, setting
forth in each case in comparative form after the first Full Fiscal Year (A) the
figures for the previous Fiscal Year, and (B) comparisons to the Approved Annual
Plan and Operating Budget for such Fiscal Year; and (iii) all such other
information required to be prepared and delivered on a Fiscal Year basis under
the Manager Allocation Agreement (the “Year End Statements”).  The Year End
Statements shall also include a computation of Gross Revenues, EBITDA, the Base
Management Fee, the Incentive Fee and, to the extent such information is
available, Indexed EBITDA, in each case for such Fiscal Year.

 

(d)           At Owner’s election, Manager shall cause an audit of the Year End
Statements to be performed by and accompanied by a report and opinion of a “Big
Four” accounting firm with expertise in Gaming following the end of each Fiscal
Year (and upon termination of this Agreement if not coincident with the end of
the Fiscal Year).  Owner and Manager shall cooperate with and assist the auditor
as necessary in the preparation of the Year End Statements (which auditor shall
report directly to the board of directors of Owner).

 

(e)           The books and records reflecting the operations of the Property
shall be kept by Manager in accordance with (i) GAAP; (ii) the Securities Act of
1933; (iii) the Securities Exchange Act of 1934 and/or any other requirements of
the United States Securities and Exchange Commission; (iv) any applicable Gaming
Laws; or (v) any other Federal or state agency regulating the sale, registration
or other handling of securities and shall be maintained in the Las Vegas, Nevada
metropolitan area, provided that, Manager shall also provide Owner, if
available, with electronic access to daily “flash” reports or similar financial
reports and material

 

46

--------------------------------------------------------------------------------


 

operating information reflecting the day-to-day operations of the Property. 
Owner and its accounting firms shall have the right to examine and copy the
books and records of the Property on reasonable prior notice to Manager. 
Manager shall provide the Owner Representative with a copy of such daily rate
and occupancy report as it may prepare and deliver to its home office.

 

(f)            Notwithstanding the foregoing, upon at least thirty (30) days
prior written notice from Owner, Manager shall prepare and deliver to Owner (and
Owner’s lender, if requested by Owner) any and all additional books, records,
financial statements and/or reports in form and substance as required under the
Loan Documents.

 

8.2          Bank Accounts; Disbursement of Funds.

 

(a)           Subject to the terms and conditions of this Agreement and
applicable Gaming Laws, all funds received from operation of the Property and
all sums advanced by Owner for purposes other than Capital Improvements and
Replacements shall be deposited in the Operating Bank Account.  Withdrawals from
the Operating Bank Account shall be made by representatives of Manager whose
signatures have been authorized by both Manager and Owner; provided, however,
Manager’s signing authority shall be limited solely to the specified purposes
designated in writing by Owner and Manager and, provided further, Owner shall
have the right to rescind, from time to time, in its sole and absolute
discretion, the representatives holding such signing authority so long as
Manager can appoint a replacement representative simultaneously therewith. 
Manager shall be entitled to maintain at the Property (i) the Cage Cash Minimum
Balance; and (ii) reasonable change and petty cash funds in amounts consistent
with the Approved Annual Plan and Operating Budget.  With respect to each Fiscal
Month, Manager shall, on behalf of Owner, disburse funds from the Operating Bank
Account in the order of priority and to the extent available in accordance with
the Disbursement Priority Schedule set forth on Exhibit “A” with any and all
amounts remaining in the Operating Bank Account following such disbursements
being promptly swept to the Owner Account.

 

(b)           All payments made by Manager hereunder shall be made from
authorized Bank Accounts or petty cash funds.  Manager shall not be required to
make any advance or payment to or for the account of Owner except out of such
funds, and Manager shall not be obligated to incur any liability or obligation
for Owner’s account without sufficient assurances (as reasonably determined by
Manager) that necessary funds for the discharge thereof will be provided by
Owner.  The Management Fees, Reimbursable Expenses and/or other amounts payable
by Owner to Manager under this Agreement shall be promptly paid by Owner to the
extent funds are not available for that purpose from the operation of the
Property.

 

8.3          Annual Plan and Operating Budget.

 

(a)           Owner and Manager acknowledge and agree to adopt the annual plan
and operating budget attached hereto as Schedule “4” as the Approved Annual Plan
and Operating Budget for the first Fiscal Year for the Property.  Not fewer than
sixty (60) days prior to the commencement of each Full Fiscal Year thereafter
(i.e., on or before November 1st of each Fiscal Year), Manager shall submit a
proposed Annual Plan and Operating Budget to Owner for Owner’s review and
approval.  Manager shall use commercially reasonable efforts to base each

 

47

--------------------------------------------------------------------------------


 

Annual Plan and Operating Budget upon current and reliable information then
available, taking into account the location of the Property and Manager’s
experience in operating other comparable hotels, casinos and resorts.  Each
proposed Annual Plan and Operating Budget shall include the following:

 

(1)           Monthly and annual projections of the following: (i) estimated
results of operations (including estimated Gross Revenue, Operating Costs and
Budgeted EBITDA), together with estimates of total labor costs; projected
monthly balance sheets; and estimates of the Management Fees and Reimbursable
Expenses; (ii) a description of proposed Routine Repairs and Maintenance to be
made during such Fiscal Year pursuant to and in accordance with Section 7.1;
(iii) a description of proposed Capital Improvements and Replacements to be made
during such Fiscal Year; (iv) a statement of cash flow and description of
Working Capital requirements; and (v) the initial Cage Cash Minimum Balance;

 

(2)           In accordance with the Manager Allocation Agreement, (i) the
proposed allocation of Corporate Overhead and Expenses to the Property for such
Fiscal Year; and (ii) with respect to the Annual Plan and Operating Budget for
the 2011 Fiscal Year, the Initial Gross Revenues Budget and Initial Corporate
Overhead Budget, excluding bonuses payable to Employees and employees of Manager
(and/or Fertitta Entertainment and/or its Subsidiaries), for the first Full
Fiscal Year;

 

(3)           The proposed Promotional Allowance; and

 

(4)           Any other items required to be included in the Annual Plan and
Operating Budget pursuant to the terms and conditions of this Agreement and such
other materials reasonably requested by Owner, from time to time.

 

(b)           Manager shall make its representatives available during normal
business hours to meet with Owner, from time to time, at Owner’s reasonable
prior written request made no later than ten (10) Business Days prior to the
proposal meeting date to review and discuss the proposed Annual Plan and
Operating Budget.  Owner shall have the right to approve or disapprove the
proposed Annual Plan and Operating Budget (including, without limitation, each
and every line item or the amount thereof contained therein), and/or to direct
Manager to make whatever changes thereto Owner elects, in Owner’s sole and
absolute discretion; provided, however, notwithstanding anything to the contrary
contained herein, subject further to Manager’s rights to make expenditures
pursuant to and in accordance with Sections 8.4 and 8.5 below, Owner shall not
withhold its approval with respect to: (i) Manager’s reasonable projections of
Gross Revenues or the components thereof; and (ii) subject to Manager’s
obligation to use commercially reasonable efforts to estimate and include all
such amounts in the applicable Annual Plan and Operating Budget, Impositions,
reservation fees, utilities, insurance premiums, license and permit fees as well
as amounts necessary to fund the cost and expense of food safety, life safety,
and compliance with Gaming Laws; provided, further, in the event Owner does not
approve in writing any specific item or items or the amounts thereof referenced
in clause (ii) immediately above set forth in the Annual Plan and Operating
Budget and the Parties are unable to resolve such monetary dispute prior to the
commencement of the Fiscal Year in question,

 

48

--------------------------------------------------------------------------------


 

either Manager or Owner may submit the same for resolution as set forth in
Section 17.16(c) below and pending the same, the specific item or items of
expense (not revenue) shall be suspended and replaced for the Fiscal Year in
question by an amount equal to the lesser of (1) that proposed by Manager for
such Fiscal Year or (2) such budget items as set forth in the immediately prior
Approved Annual Plan and Operating Budget (subject to escalation per item by the
percentage increase in the CPI over the twelve (12) Fiscal Month period
immediately preceding the start of the Fiscal Year in question).  In the event
that Owner shall approve or disapprove, and/or direct Manager to make whatever
changes to the proposed Annual Plan and Operating Budget (including, without
limitation, each and every line item or the amount thereof contained therein) in
Owner’s sole and absolute discretion, Manager shall revise such Annual Plan and
Operating Budget in accordance therewith and resubmit the same to Owner for
approval and, other than the limitations on Owner’s approval rights referenced
in clauses (i) and (ii) above, Manager shall have no right to object thereto
except that Owner shall not have the right to disapprove, and/or direct Manager
to make changes thereto, that would effectively prevent Manager from operating
the Property (for example, Owner shall have the right to disapprove and/or
direct Manager to make changes to the security payroll line item in Owner’s sole
and absolute discretion but Owner shall not have the right to disapprove the
payroll line item in its entirety or to make such other changes that would
prevent Manager from employing a sufficient number of security personnel that
are necessary to ensure public safety, to monitor Gaming operations in an effort
to prevent theft and fraud, and to comply with all Legal Requirements (subject
to Owner’s right to contest any Legal Requirement as permitted pursuant to and
in accordance with Section 2.11), or if the failure of Owner to approve a
security payroll line item in the amount thereof would necessitate a closing of
the Property and effectively prevent Manager from operating the Property) and,
in any such event, Manager shall have the right to dispute such disapproval or
such changes as Owner may direct Manager to make and submit the same for
resolution as set forth in Section 17.16(c) below.

 

(c)           Owner acknowledges that the projections contained in the Approved
Annual Plan and Operating Budget for any particular Fiscal Year may be affected
by changes in financial, economic, market, competitive, labor, natural and other
conditions and circumstances beyond Manager’s control.  If, by reason of any of
such changes, Manager determines that, in its reasonable judgment, (i) amounts
set forth in the Approved Annual Plan and Operating Budget are not sufficient to
satisfy the Operating Standard or otherwise permit Manager to perform its
responsibilities in the manner required hereunder, Manager shall notify Owner
with respect to such deficiencies (accompanied by a narrative summary detailing
the reasons for the request for additional funds) and propose revisions to the
Approved Annual Plan and Operating Budget for Owner’s approval; or (ii) that a
major renovation of the Property is required, which renovation is not contained
in the Approved Annual Plan and Operating Budget and is not otherwise permitted
under this Section 8.3, Manager shall notify Owner with respect to such major
renovation (accompanied by a narrative summary detailing the reasons for such
major renovation) and propose revisions to the Approved Annual Plan and
Operating Budget for Owner’s approval (each an “Discretionary Amendment”).  If
Owner fails to approve any Discretionary Amendment within thirty (30) days after
the date of such submission, the Property shall continue to be operated in
accordance with the then-current Approved Annual Plan and Operating Budget;
provided, however, Owner’s approval shall be subject to the same standards and
limitations as

 

49

--------------------------------------------------------------------------------


 

set forth herein with respect to the initial Annual Plan and Operating Budget
for such Fiscal Year and, further, Owner shall not unreasonably withhold its
approval with respect to variable changes in line items of expense (unless
otherwise required under this Agreement) which are related to and necessitated
by changes in the projected occupancy rate (a “Variable Expense”), provided that
such Variable Expense may be increased or decreased to the extent such increases
or decreases are warranted and the re-projected occupancy rate of the Property
(to which such allocation is sought) for any Full Fiscal Year exceeds or falls
below the projected occupancy and Gross Revenue (for avoidance of doubt, the
Variable Expenses shall not automatically increase proportionately with
increases in occupancy rate or Gross Revenues but shall only increase to the
extent such increases in occupancy rate reasonably require greater expenditures
with respect to the line item in question; for example, an increase in occupancy
rate will require greater and perhaps proportionate expenditures for
housekeeping but will not require greater expenditures for the General Manager)
and, in any such event, Manager shall have the right to dispute such disapproval
or such changes as Owner may direct Manager to make and submit the same for
resolution as set forth in Section 17.16(c) below.  If Owner approves any such
Discretionary Amendment, the Annual Plan and Operating Budget, as amended and
approved pursuant to the Discretionary Amendment, shall be the Approved Annual
Plan and Operating Budget for the remainder of the Fiscal Year to which the
Approved Annual Plan and Operating Budget, as amended by the Discretionary
Amendment, relates; provided, however, such amended and restated Approved Annual
Plan and Operating Budget shall neither result in a change to the Budgeted
EBITDA set forth in the initial Approved Annual Plan and Operating Budget for
such Fiscal Year nor Manager’s obligations to meet the Performance Test pursuant
to the thresholds set forth in the initial Approved Annual Plan and Operating
Budget for such Fiscal Year.

 

(d)           Other than those disputes with respect to which Manager shall have
the right to submit the same for resolution under Section 17.16(c) as expressly
set forth in paragraph (b) or (c) above, no proposed Annual Plan and Operating
Budget or any proposed Discretionary Amendment shall be subject to dispute nor
subject to arbitration under Section 17.16; provided, however, if (i) in any
Fiscal Year, Owner disapproves of the proposed Annual Plan and Operating Budget
or any Discretionary Amendment thereto prepared by Manager in accordance with
Sections 8.3(a) or (c), as applicable, with expenditures at levels reasonably
required in order to comply with the Operating Standard; and (ii) Manager can
reasonably demonstrate that Owner’s refusal to approve such proposed Annual Plan
and Operating Budget and/or Discretionary Amendment will have an adverse effect
on the Operating Standard for such Fiscal Year, then Manager shall not be in
breach of the Operating Standard for such Fiscal Year (but Manager shall not be
relieved from the performance of Manager’s services duties and responsibilities
under this Agreement and the Performance Test shall be equitably adjusted in
accordance with Section 3.2) to the extent Manager was effectively prevented
from complying with such Operating Standard as a result of differences between
those expenditures in the proposed Annual Plan and Operating Budget and/or
Discretionary Amendment and those permitted under the Approved Annual Plan and
Operating Budget.  Notwithstanding the foregoing, under no circumstances shall
Manager be relieved from its obligations to maintain the Operating Standard in
any Fiscal Year on account of amounts budgeted for Capital Improvements if Owner
approves an Annual Plan and Operating Budget providing for at least five percent
(5%) of Gross Revenues to be made available for Capital Improvements in the

 

50

--------------------------------------------------------------------------------


 

Approved Annual Plan and Operating Budget.  NOTWITHSTANDING THE FOREGOING OR
ANYTHING TO THE CONTRARY SET FORTH HEREIN, OTHER THAN (A) THOSE ITEMS FOR WHICH
OWNER IS EXPRESSLY PROHIBITED FROM WITHHOLDING ITS APPROVAL OVER PURSUANT TO
SECTION 8.3(b) ABOVE; (B) MANAGER’S RIGHTS TO REIMBURSABLE EXPENSES PURSUANT TO
SECTION 8.2(b); (C) EMERGENCY EXPENDITURES AS PERMITTED UNDER SECTION 8.4;
(D) EXPENDITURES REQUIRED TO COMPLY WITH LEGAL REQUIREMENTS AS PERMITTED UNDER
SECTION 8.5; AND/OR (E) OWNER’S OBLIGATIONS TO FUND WORKING CAPITAL SHORTFALLS
UNDER SECTION 4.1, OWNER SHALL HAVE NO OBLIGATION TO ADVANCE OR APPROVE ANY
ADDITIONAL FUNDS FOR THE OPERATION, MANAGEMENT AND MAINTENANCE OF THE PROPERTY
AND NOTWITHSTANDING OWNER’S DETERMINATION NOT TO ADVANCE SUCH FUNDS, MANAGER
SHALL NEVERTHELESS REMAIN OBLIGATED TO PERFORM ANY AND ALL OBLIGATIONS AND
DUTIES SET FORTH HEREIN.

 

(e)           Manager makes no assurances that the actual performance of the
Property shall correspond to estimates in the Annual Plan and Operating Budget. 
Manager shall use diligent, commercially reasonable efforts (but without the
obligation to incur any additional cost to Manager which is not reimbursable by
Owner hereunder) to operate the Property within the Approved Annual Plan and
Operating Budget; provided, however, Manager shall not be required to obtain
Owner’s prior approval for additional expenditures which: (i) will cause the
total expenses in the Approved Annual Plan and Operating Budget to be exceeded
by less than five percent (5%); (ii) will cause the total expenses for an
applicable department of the Property or each category of undistributed expenses
to be exceeded by seven percent (7%) of the Approved Annual Plan and Operating
Budget for such department or category; or (iii)  relate to any category of cost
or expense beyond the reasonable control of Manager including, without
limitation, utility charges, insurance premiums, license and permit fees, legal
judgments and/or taxes which shall be deemed increased to the actual cost levels
incurred (provided, however, that items for which variable usage contributes to
cost or for which alternative providers, coverage amounts and competitive
bidding are available, in each case shall be subject to reasonable objection and
cooperation by Owner as to such usage or coverage matters, and any dispute in
respect thereof shall be resolved in accordance with Section 17.16(c) below)
(each, a “Permitted Variance”).  For avoidance of doubt, Manager shall not be in
default of Manager’s express obligations to operate in accordance with the
Approved Annual Plan and Operating Budget as set forth throughout this Agreement
to that extent that Manager in its good faith, reasonable discretion exceeds the
Approved Annual Plan and Operating Budget by the Permitted Variance.

 

(f)            Manager shall use its commercially reasonable efforts to expend
funds for Promotional Allowances and otherwise provide complimentary or discount
goods and services in an amount not to exceed the amount set forth in the
Approved Annual Plan and Operating Budget (excluding any Permitted Variance
which the Parties acknowledge shall not apply to Promotional Allowances).  In
the event Manager believes in good faith that expenses in excess of the
Promotional Allowance as provided in any Approved Annual Plan and Operating
Budget are reasonably required or advisable to compete effectively with other
hotel-casinos similarly to the Property, Manager shall have the right to exceed
the approved Promotional Allowance by an

 

51

--------------------------------------------------------------------------------


 

amount not to exceed twenty-five percent (25%) for each Fiscal Quarter
(“Promotional Variance”); provided, however, Manager shall give notice to Owner
of any such Promotional Variance and such Promotional Variances will be subject
to review by Owner at the end of the Fiscal Quarter.  Any Promotional Variance
exceeding twenty-five percent (25%) shall be subject to Owner’s prior written
approval in its sole and absolute discretion.  For avoidance of doubt, Manager
shall not be in default of this Agreement for any Promotional Variance, not
exceeding twenty-five percent (25%) and made by Manager in its good faith,
reasonable discretion.

 

8.4          Emergency Expenditures.  In the event a condition should exist with
respect to the Property of an emergency nature, including structural repairs,
which requires that immediate repairs are necessary to protect the health and
safety of its guests or Employees (an “Emergency Expenditure”), Manager is
authorized to take all steps and to make all Emergency Expenditures reasonably
necessary to repair and correct any such condition, whether or not provisions
have been made in the applicable Approved Annual Plan and Operating Budget for
any such emergency expenditures, up to a maximum of $500,000 for any single
emergency.  Manager agrees that it shall make such repairs and replacements only
after it has made a reasonable attempt (if circumstances permit) to inform Owner
of the existence of such emergency, the repairs and replacements it proposes to
make, and the estimated amount of expenditures to be incurred.  If Manager has
been unable to advise Owner in advance, it shall promptly notify Owner after
taking any necessary action.  Expenditures made by Manager in connection with an
emergency shall be paid for first from the Reserve Fund to the extent funds are
available, and then from the Operating Bank Account.

 

8.5          Legal Requirements.  In the event that repairs to, or additions,
changes or corrections in the Property of any nature shall be required by reason
of any purported violation of or change in any Legal Requirements, Manager shall
inform Owner of the existence of the applicable Legal Requirement and the
repairs, additions, changes or corrections it believes are required to be made
and the estimated expenditures to be incurred.  Owner shall, in its sole and
absolute discretion, determine whether to contest the validity or application of
any such Legal Requirements or to make such repairs; provided, however, that
Manager shall be authorized and empowered to (i) take all actions it reasonably
believes are necessary to comply with applicable Legal Requirements if the
failure to so comply might expose Manager to criminal liability or material
civil liability; (ii) materially and adversely affect the operation of the
Property; or (iii) jeopardize any Nevada Gaming License or any other Gaming
license held by Manager or Owner or their respective Affiliates.  Manager shall
promptly notify Owner in writing of (A) all such orders and notices or
requirements that are received by Manager; and (B) any such action taken by
Manager pursuant to the preceding sentence.  The cost of any expenditures
provided for in this Section 8.5 shall be paid for first from the Reserve Fund
or the Operating Bank Account and, if sufficient funds are not available,
Manager shall request such necessary amounts from Owner.

 

8.6          Consultation.  When requested to do so, representatives of Manager
and the General Managers shall meet with the Owner Representative to discuss the
performance of the Property and of Manager of its obligations hereunder and
Manager’s plans and expectations for the Property for the remaining Fiscal
Year.  Upon request by Owner and at Owner’s expense

 

52

--------------------------------------------------------------------------------


 

Manager will arrange for necessary personnel to attend meetings of the board of
directors of Owner.

 

ARTICLE IX
POSSESSION AND USE OF THE PROPERTY AND RELATED ASSETS

 

9.1          Owner’s Right to Inspect.  Owner, the Owner Representative and/or
any existing or prospective lender or their respective accountants, attorneys
and agents shall have access to the Property at any and all reasonable times for
the purpose of inspecting the Property, reviewing Manager’s operation of the
Property or showing the Property to prospective purchasers or mortgagees. 
Owner, the Owner Representative and/or any existing or prospective lender or
their respective accountants, attorneys and agents shall not, however,
unreasonably interfere with Manager’s exercise of its rights and duties
hereunder or otherwise displace or unreasonably interfere with the rights of
tenants or guests of the Property.  Manager shall make available to Owner, the
Owner Representative and/or any equity holders of Owner that are not Affiliates
of Manager in a useable manner and format, upon Owner’s request, the Owned IP,
the Technology Systems, the Customer Database, and the other books, records,
contracts, licenses, permits and any other information or data pertaining to the
Property reasonably requested by Owner (other than information not otherwise
owned by Owner or its Affiliates that is subject to a conflicting obligation of
confidentiality to a third party, attorney client privilege or is otherwise
proprietary in favor of a third party) at any and all times during the regular
business hours of Manager.

 

ARTICLE X
INSURANCE; RESPONSIBILITY FOR CLAIMS

 

10.1        Insurance Coverages.  Subject to the terms and limitations of the
Loan Documents, Manager shall procure and maintain, or shall cause another
Fertitta Controlled Affiliate or Station Casinos LLC to procure and maintain, at
terms and rates and providing the types of coverage reasonably acceptable to
Owner, and with insurance companies reasonably acceptable to Owner, the
following levels of insurance for the Property, which levels of insurance may be
provided by blanket insurance policies covering one or more of the Combined
Properties and Manager LV Properties with aggregate limits not less than the
amounts set forth below:

 

(a)           Insurance on the Property and contents against loss or damage by
fire, lightning, flood, earthquake (to the extent earthquake coverage is
commercially reasonable), terrorism (covering foreign and domestic acts to the
extent the same is commercially reasonable), ordinance and law and all other
risks covered by the Special Form Property Insurance, and in such amounts and
with such deductible limits as are determined by Owner;

 

(b)           Boiler and machinery and mechanical breakdown coverage providing
for loss or damage from explosion of boilers, pressure vessels, pressure pipes
and sprinklers installed in the Property;

 

(c)           Business interruption insurance against interruptions caused by
any occurrence covered by the insurance referred to in Sections 10.1(a) and (b),
of a type and in

 

53

--------------------------------------------------------------------------------


 

amounts sufficient to cover loss of profits and rent, any mortgage payments,
real estate taxes, hazard insurance premiums and adequate cleaning, lighting and
maintenance of the Property for a period of at least eighteen (18) months with
an extended period of indemnity clause of one hundred eighty (180) days, and
with a waiting period of no more than seven (7) days;

 

(d)           Workers’ compensation and employer’s liability insurance as
required by the Legal Requirements of the state in which the Property is
located;

 

(e)           Commercial general liability insurance against claims for bodily
injury, death or property damage occurring on, in or about the Property and with
provisions for liquor liability, with a per occurrence limit for personal
injury, death and property damage in an amount which is not less than that
generally provided in policies of insurance procured by operators of other
hotels/casinos in the county where the Property is located, but in no event less
than $1,000,000 per occurrence and $2,000,000 general aggregate;

 

(f)            Automobile Liability Insurance on all owned, hired and non-owned
vehicles used for business at the Property to a limit of not less than
$1,000,000 for any one (1) accident or occurrence;

 

(g)           Garage keeper’s legal liability insurance for vehicles under the
Property’s and/or employee’s responsibility to a limit of not less than
$1,000,000 for any one (1) accident;

 

(h)           Crime insurance covering (i) robbery, burglary and theft of
property belonging to the Property or any guest, invitee or licensee; (ii) loss
of money belonging to the Property or in transit; and (iii) a fidelity loss
sustained by the Property by reason of any act of fraud or dishonesty on the
part of any employee, servant or agent of Owner or Manager for a minimum of
$5,000,000 per loss; and

 

(i)            Umbrella liability insurance coverage to a limit of not less than
$100,000,000 which shall provide excess coverage of all underlying insurance
required hereunder.

 

Notwithstanding the foregoing and except for commercial liability insurance
under clause (e) above, Owner may, in its reasonable discretion, change (i.e.,
increase or decrease) the limits of insurance coverage and/or deductibles and/or
change the types of coverages set forth clauses (a) through (i) of this
Section 10.1 and may reasonably require Manager to carry other additional
insurance of the types and in the amounts generally carried on other Comparable
Manager Properties.  Additionally, Manager shall obtain, at Manager’s sole cost
and expense, (A) such industry standard professional liability coverage in
respect of Manager’s liabilities pursuant to this Agreement (including, without
limitation, errors and omissions insurance) that is otherwise generally carried
on other comparable facilities in the marketplace and at commercially reasonable
terms; and (B) an additional policy or rider for all business interruption
insurance against interruptions caused by any occurrence covered by the
insurance referred to in Sections 10.1(a) and (b), of a type and in amounts to
be determined by Manager in its sole discretion (the “BI Policy/Rider”).

 

54

--------------------------------------------------------------------------------


 

10.2        Coverage.  All insurance described herein may be obtained by
endorsement or equivalent means under blanket insurance policies covering one or
more of the Combined Properties and the Manager LV Properties, and provided
further that such blanket policies substantially fulfill the requirements
specified in this Article X and shall be issued by reputable companies
authorized to do business in the state where the Property is located and rated
A-IX or better in the most recent AM Best’s Insurance Guide or otherwise
reasonably acceptable to Owner.  Upon Owner’s request, Manager shall provide
Owner with copies of the policies and procedures for Manager’s blanket insurance
policies.  Upon Owner’s request, Manager shall also provide Owner with evidence
that the terms, conditions and costs of such policies and procedures are
comparable to those available from a competitive outside source.  Deductible
limits shall be provided in the blanket policies covering the properties managed
by Manager or the Fertitta Controlled Affiliates, subject to approval by Owner. 
If Owner does not approve the deductible limits under one or more blanket
policies, Manager shall obtain insurance coverage under policies with deductible
limits approved by Owner.

 

10.3        Costs and Expenses.  Subject to Owner’s approval, Manager may elect
to maintain all or part of the insurance policies required to be maintained
under Section 10.1, directly or indirectly through a Fertitta Controlled
Affiliate or Station Casinos LLC, under a policy or policies covering one or
more of the risks referred to and covering one or more of hotel/casino
properties in addition to the Property in which Owner maintains an ownership
interest.  When insurance coverage is obtained by Manager by endorsement or
equivalent means under its or its Affiliates’ blanket insurance policies, the
insurance charges shall be fairly allocated among all hotel/casino properties
covered by such policies.  Any reserves, losses, costs, damages or expenses
which are insured, or fall within deductible limits, together with any costs of
administration of the insurance program allocated to the Property by Manager or
its Affiliates, shall be treated as a cost of insurance.

 

10.4        Policies and Endorsements.

 

(a)           All insurance policies (other than workers’ compensation, fidelity
bond and/or Manager’s professional liability coverage which shall be in the name
of Manager and name Owner, Owner’s lenders and their appropriate Affiliates as
an additional insured), provided under this Article X shall name Manager, Owner,
and Owner’s lenders and their appropriate Affiliates as additional insureds and
shall name Owner’s lenders as mortgagee and loss payee for building, contents
and business interruption insurance (but specifically excluding Manager’s own
business interruption insurance).  The Party procuring such insurance shall
deliver to the other Party certificates of insurance evidencing all policies so
procured and, in the case of insurance about to expire, shall deliver
certificates of insurance with respect to the renewal concurrent with the
expiration of such policies.  Any losses shall be paid to the insureds as their
respective interests may appear.  All policies of insurance provided for under
this Article X shall have attached thereto an endorsement that such policy shall
not be canceled or materially changed without at least thirty (30) days’ prior
written notice to each named insured.  Manager shall provide Owner with evidence
of renewal of each policy at least thirty (30) days prior to the expiration
thereof.

 

55

--------------------------------------------------------------------------------


 

(b)           Any insurance policy which does not name as an insured Owner,
Manager and other parties entitled to be additional insureds or loss payees
pursuant to the provisions of this Article X shall provide that the insurance
company issuing said policy shall have no rights of subrogation against those
parties specified above which are not so named on the policy.

 

10.5        Responsibility for Claims.

 

(a)           Except as otherwise expressly provided herein, all debts and
liabilities arising in the course of business of the Property or otherwise in
connection with the use, occupancy or operation thereof (including, without
limitation, all such liabilities under or with respect to environmental laws,
hazards or claims, and all losses relating to property damage, personal injury
or death) during the Term are and shall be the obligation of Owner, and Manager
shall not be liable or otherwise responsible for any such debts or liabilities
by reason of its management, supervision and operation of the Property during
said Term, except and to the extent any such debt or liability arises because of
Manager’s Gross Negligence or Willful Misconduct.  Manager shall defend,
indemnify and hold harmless Owner and its Affiliates, and their respective
agents, officers, employees, directors, members, trustees, partners, managers,
employees and shareholders and the successors and assigns of each of the
foregoing (collectively, the “Owner Indemnitees”), from and against any and all
losses, costs, liabilities, expenses and claims (whether administrative or
judicial), including, without limitation, reasonable attorneys’ fees and
expenses (all of the foregoing being referred to as “Losses”), arising from
Manager’s Gross Negligence or Willful Misconduct (excluding, however, any such
Losses to the extent of the amounts received pursuant to the insurance required
to be maintained in accordance with this Agreement).

 

(b)           Except as to specific acts or omissions for which Manager has
agreed to indemnify Owner in paragraph (a) above, Owner hereby agrees to defend,
indemnify and hold harmless Manager and its Affiliates, and their respective
agents, officers, employees, directors, members, trustees, partners, managers,
employees and shareholders and the successors and assigns of each of the
foregoing, from and against any Losses occurring out of or by reason of
Manager’s performance of its duties and obligations under this Agreement or
otherwise arising in connection with the ownership, use, occupancy or operation
of the Property to the extent arising or occurring after the Commencement Date.

 

(c)           Except as may be set forth in any subordination agreement with a
holder of a Mortgage and as otherwise expressly set forth herein, no Person
shall be deemed to be a third-party beneficiary of any term or provision of this
Agreement (including, without limitation, the terms and provisions of this
Section 10.5), and no Person shall have any rights of subrogation or similar
rights under this Section 10.5, other than Affiliates of Owner and Manager,
respectively, entitled to indemnification pursuant to the provisions of this
Section 10.5.  All indemnification obligations under this Agreement and the
provisions of this Section 10.5 shall survive the expiration and any termination
of this Agreement.  Notwithstanding anything to the contrary herein, Owner and
Manager acknowledge that Owner’s and Manager’s right, title and interest under
this Agreement and all other agreements related hereto shall be and hereby are
subject to the valid first priority liens of the administrative agent (on behalf
of the applicable

 

56

--------------------------------------------------------------------------------


 

secured parties) under the GVR Loan Documents.  Notwithstanding anything to the
contrary herein, Owner and Manager acknowledge that Owner’s and Manager’s right,
title and interest under this Agreement and all other agreements related hereto
shall be subject to the valid first priority liens of the administrative agent
under the GVR Loan Documents.

 

ARTICLE XI
TAXES

 

11.1        Payment of Taxes.  Except as otherwise agreed upon by the Parties,
during the Term, all taxes, assessments and other fees and charges otherwise
qualifying as Operating Costs as defined herein shall be paid by Manager as
Operating Costs in accordance with the Disbursement Priority Schedule set forth
on Exhibit “A”, before any fine, penalty or interest is added thereto or lien
placed upon the Property or this Agreement, unless contested by Owner pursuant
to Section 2.11.  Owner shall promptly provide Manager with copies of any
evidence of its contest of any tax or assessment and any proceedings related
thereto.  Manager shall, within the earlier of thirty (30) days after payment or
three (3) days following written demand by Owner, furnish Owner with copies of
official tax bills and assessments and evidence of payment or contest and stay
thereof.

 

ARTICLE XII
EMPLOYEES

 

12.1        Employees.

 

(a)           All personnel employed at the Property, including the General
Manager and the corporate staff of Owner to the extent engaged for the operation
of the Property (collectively, “Employees”), shall at all times be the employees
of Owner, and all costs of every kind and nature arising out of the
employer-employee relationship (including costs incurred in connection with
governmental laws and regulations and insurance rules), shall be a direct
expense of the Property or equitably allocated to the Property, as applicable. 
The salary (including any bonuses) and employee benefits (including costs of
attendance at required Manager training and other meetings) of the Employees
shall be reimbursed to Manager by Owner, whether the claim or amount for which
such reimbursement is sought arises during or after the Term.  Subject to the
Approved Annual Plan and Operating Budget and the limitations on Manager’s
authority as set forth in this Section 12.1(a) and Sections 2.1, 2.3,
12.1(b) and 12.2, Manager shall have absolute discretion to recruit, hire,
promote, supervise, direct, train and terminate all Employees, to fix their
compensation, fringe benefits, pension, retirement, bonus and employee benefits
plans and collective bargaining agreements, and, generally, to establish and
maintain all policies relating to employment.  The general hiring policies and
the discharge of employees at the Property shall in all material respects comply
with all “Equal Employment Opportunity” laws and regulations, and Manager shall
take (or cause to be taken) all reasonably necessary actions to comply with all
applicable Legal Requirements with respect to the recruiting, hiring, promoting,
training, supervising and terminating Employees on behalf of Owner.  Owner may
consult, advise or communicate with Manager or the General Manager and

 

57

--------------------------------------------------------------------------------


 

or Executive Employees regarding Employees or problems related to Employees at
any time, but Owner shall not interfere with or give orders or instructions to
any Employees.

 

(b)           Manager shall be required to obtain Owner’s prior written approval
(which approval shall not be unreasonably withheld, conditioned or delayed) with
respect to the hiring, terminating, and replacement of the General Manager for
both the hotel and casino components of the Property, as applicable, and all
other Executive Employees.  Prior to appointing any General Manager or Executive
Employee, Manager shall inform Owner of its recommended candidate for any
prospective General Manager or Executive Employee position and provide Owner
with a written summary of such individual’s professional experience and
qualifications and shall offer Owner the opportunity to interview the candidate
at the Property or another mutually acceptable location.  In the event Owner
fails to approve or disapprove any such candidate within fifteen (15) days after
Owner’s receipt of a resume or written summary of such individual’s professional
experience and qualifications and opportunity to interview such individual,
Manager shall resubmit the written summary for the proposed candidate along with
a notice stating in bold block letters that “THIS IS A SECOND SUBMITTAL, FAILURE
TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS WILL RESULT IN THE
DEEMED REJECTION BY OWNER OF THE PROPOSED EXECUTIVE EMPLOYEE CANDIDATE,”
provided that if Owner fails to approve or disapprove such candidate within such
five (5) Business Days after Owner’s receipt of the second submittal, Owner
shall be deemed to have rejected such candidate; provided, however, Owner shall
not reject and/or be deemed to reject more than three (3) consecutive
candidates, which Manager, in its reasonable judgment, determines are qualified
to fill such General Manager or Executive Employee position; and in the event of
three (3) such rejections and/or deemed rejections, Manager shall have the right
to hire a candidate of its choice that it believes is qualified to fill such
General Manager or Executive Employee position (so long as the same is not one
of the three (3) candidates rejected by Owner).  Additionally, the salary,
bonuses and other compensation and benefits of the General Manager and other
Executive Employees shall be approved by Owner as part of the applicable
Approved Annual Plan and Operating Budget.

 

12.2        Labor Relations.  Manager shall keep Owner informed of all
negotiations with labor unions representing Employees and not enter into any
union contracts covering Employees without the prior approval of Owner (which
approval may be granted or withheld by Owner in its sole and absolute
discretion), unless required by law to do so (which contracts, in all cases,
shall be furnished to Owner as soon as reasonably possible after receipt by
Manager but in any event before the execution thereof).  Manager shall not agree
to, or execute, any agreement, side letter or collective bargaining agreement
with a labor organization unless written approval has been received from Owner
(which approval may be granted or withheld by Owner in its sole and absolute
discretion).  Subject to the foregoing, at Owner’s request, Manager shall
negotiate for the best interests of Owner with any labor unions representing the
Employees, but any collective bargaining agreement or labor contract resulting
therefrom shall be executed by Owner or its Affiliate as the employer of the
Employees.  In addition, it is understood that the Parties shall mutually agree
on labor counsel for labor negotiations involving the Property or involving
multi-employer bargaining arrangements applicable to the Property and other
hotel properties not owned or managed by Owner.  If the Parties are unable to
mutually agree on labor counsel,

 

58

--------------------------------------------------------------------------------


 

Owner shall have the right to select labor counsel.  Prior to hiring any labor
counsel, Owner shall inform Manager of its recommended counsel and provide
Manager with a written summary of such counsel’s professional experience and
qualifications and shall offer Manager the opportunity to interview such counsel
at the Property or another mutually acceptable location.  Manager shall forego
its right to interview any such counsel if it or its authorized representative
is unwilling or unable to participate in the interview within fifteen (15) Days
following receipt of Owner’s written offer.  Manager shall consult with Owner in
advance of, and during the course of, negotiations with any labor union. 
Manager shall use its commercially reasonable efforts to promptly notify Owner
of any material defaults under collective bargaining agreements, proceedings
involving material union disputes and other similar proceedings and otherwise
provide Owner the same level of information and protection provided to Owner in
the negotiation of new agreements as provided in the proviso of the first
sentence of this Section 12.2.

 

12.3        Non-Solicitation.  Manager agrees that it shall not (and hereby
agrees on behalf of the Fertitta Controlled Affiliates that none of them shall)
directly or indirectly solicit or hire for employment any Employees at any time
during the Term or within the period that is the later of (i) eighteen (18)
months following the expiration or termination of this Agreement or (ii) six
(6) months following the date Manager has completed transition to replacement
management and vacated the Property upon completion of the Transition Services
as contemplated under Schedule “5” without Owner’s prior written approval (which
approval may be granted or withheld by Owner in its sole and absolute
discretion) unless such Employee voluntarily resigns without any solicitation,
promise or inducement from Manager, Fertitta Entertainment and/or any of their
respective Affiliates, or any Person for which Manager or its Affiliates
operates any Other Manager Property on behalf of, and any individual acting
directly for or on behalf of any of them; provided that any general solicitation
that is not targeted specifically to Employees of Owner shall not constitute
solicitation for purposes of this Section 12.3.

 

ARTICLE XIII
DAMAGE, CONDEMNATION AND FORCE MAJEURE

 

13.1        Casualty.

 

(a)           If, during the Term, the Property incurs damage by fire, casualty
or other cause and the cost of restoration at the Property is:

 

(1)           twenty percent (20%) or less of the replacement cost of the
Property (excluding land), Owner shall with all reasonable diligence, repair or
replace the damaged portion of the Property (including the Casino) to a complete
architectural unit which can be operated as a hotel and casino of substantially
the same type and class as existed before, provided that Owner shall have no
obligation to incur costs of restoration in excess of the total proceeds of any
insurance policies payable to Owner (excluding applicable insurance deductibles
and any self-insurance maintained by, or on behalf of, Owner and further subject
to any limitations imposed on Owner by any lender), to repair, rebuild or
replace the Property; or

 

59

--------------------------------------------------------------------------------


 

(2)           more than twenty percent (20%) of the replacement cost of the
Property (excluding land), Owner shall have the option (but not the obligation),
in its sole discretion, to commence and complete repairing, rebuilding or
replacement of the Property (including the Casino) to substantially the same
character as existed prior to the damage or destruction.  In the event Owner
chooses to not undertake the repairs, rebuilding or replacements specified
above, Manager or Owner may terminate this Agreement upon sixty (60) days’
advance written notice to the other Party.

 

(b)           Actions as to casualty as set forth in this Section 13.1 shall be
taken only in a manner that is consistent with the terms and conditions of the
Loan Documents and in the event of any conflict between those terms and
conditions and the provisions of this Agreement, the Parties hereby acknowledge
and agree that the Loan Documents shall control to the extent that such Loan
Documents do not materially increase the obligations of Manager and/or
materially decrease the rights and remedies available to Manager under this
Agreement.  No Termination Fee (or partial Termination Fee), penalty, fee or
other consideration shall be owed by one Party to the other upon any termination
of this Agreement pursuant to this Section 13.1.

 

13.2        Condemnation.

 

(a)           In the event all or substantially all of the Property shall be
taken in any eminent domain, condemnation, compulsory acquisition, or similar
proceeding by any competent authority for any public or quasi-public use or
purpose, or in the event a portion of the Property shall be so taken, but the
result is that it is infeasible, in the reasonable opinion of Owner or Manager,
to restore and continue to operate the remaining portion of the Property for the
purposes and in accordance with the Operating Standard contemplated herein (as
adjusted to the extent necessary to reflect any changes to the operation of the
Property covered by such taking and restoration), then upon the date that Owner
shall be required to surrender possession of the Property (or portion thereof),
this Agreement shall terminate with respect to the Property (or portion thereof)
and neither Party shall have any further obligation to the other Party in
connection therewith.  Notwithstanding the foregoing, in the event of any taking
of the Property (or portion thereof) and the Parties elect not to terminate
under the immediately preceding sentence, but (i) Owner’s lender fails or
refuses to make available to Owner sufficient proceeds of such eminent domain
proceedings in order to permit Owner to make appropriate alterations,
restorations or repairs to the remainder of the Property so that it would
continue to be operable for the purposes herein contemplated; or (ii) Owner
cannot, despite the exercise of diligent efforts to do so, substantially
complete restoration within a timeframe that the Parties mutually agreed upon
(in good faith) at the time of such taking, then Owner or Manager shall have the
right to terminate this Agreement with respect to the Property (or portion
thereof) upon written notice to the other Party whereupon this Agreement shall
terminate with respect to the Property (or portion thereof) upon the date that
Owner shall be required to surrender possession of the Property (or portion
thereof) to the condemning authority, and neither Party shall have any further
obligation to the other Party with respect to the Property (or portion thereof
surrendered).  Owner and Manager shall each have the right to initiate such
proceedings as they deem advisable to recover any damages to which they may be
entitled; provided, however, that except as expressly set forth in
Section 13.2(b) below, any and all proceeds resulting from such eminent

 

60

--------------------------------------------------------------------------------


 

domain, condemnation, compulsory acquisition or similar proceeding shall belong
solely to Owner at the time of award, excepting any portion of an award made
expressly to Manager for loss of (A) any personal property owned by Manager or
relocation costs and (B) lost Management Fees.

 

(b)           In the event a portion of the Property shall be taken by the
events described in Section 13.2(a) or the entire Property is affected but on a
temporary basis, and the result is not to make it infeasible, in the reasonable
opinion of Owner, to continue to operate the Property for the purposes and in
accordance with the Operating Standard contemplated herein, this Agreement shall
not terminate and Owner may elect to repair any damage to the Property or to
alter or modify the Property and so much of any award for any such partial
taking or condemnation as shall be necessary to render the Property a complete
architectural unit which can be operated as a hotel and casino of substantially
the same type and class as before shall be used for such purpose (and the
balance of such award, if any, shall be paid to Owner).  If Owner elects not to
repair any damage to the Property or to alter or modify the Property, or Owner
cannot, despite the exercise of diligent efforts to do so, substantially
complete restoration within a timeframe that the Parties mutually agreed upon
(in good faith) at the time of such taking, then Manager shall have the right to
terminate this Agreement with respect to the Property (or portion thereof) upon
written notice to Owner whereupon this Agreement shall terminate with respect to
the Property (or portion thereof) upon the date that Owner shall be required to
surrender possession of the Property (or portion thereof) to the condemning
authority, and neither Party shall have any further obligation to the other
Party with respect to the Property (or portion thereof) surrendered. 
Notwithstanding the foregoing, if Owner, by reason of a Force Majeure event
(other than the condemnation), shall be unable to commence or substantially
complete the repairs or restoration thereof, the time during which Owner shall
be able to commence or substantially complete the repairs or restoration shall
be extended (on a day-by-day basis) by the number of days of delay caused by
such Force Majeure event.

 

(c)           If the Property is taken by the power of eminent domain, Owner and
Manager shall each have the right, subject to applicable Legal Requirements, to
initiate separate claims for any award and to cooperate with the other to enable
the other to pursue any available administrative proceedings as they deem
advisable to recover any damages to which they may be entitled; provided,
however, that except as expressly set forth in Section 13.2(b) any and all
awards and/or proceeds resulting from such eminent domain, condemnation,
compulsory acquisition or similar proceeding shall belong solely to Owner at the
time of award, excepting any portion of an award made expressly to Manager for
loss of any personal property owned by Manager or relocation costs.

 

(d)           Subject to Section 13.2(a), in the event all or any portion of the
Casino at the Property shall be taken in any eminent domain, condemnation,
compulsory acquisition, or similar proceeding by any competent authority for any
public or quasi-public use or purpose, or in the event a portion of the Casino
shall be so taken, Owner shall restore the remaining portion of the Casino and
Manager shall continue to operate the Casino within the Operating Standard
contemplated herein (as adjusted to the extent necessary to reflect any changes
to the operations

 

61

--------------------------------------------------------------------------------


 

of the Casino caused by such taking and restoration); provided, that such
restoration and operation is reasonably feasible within the opinion of Owner or
Manager.

 

(e)           Actions as to condemnation as set forth in this Section 13.2 shall
be taken only in a manner that is consistent with the terms and conditions of
the Loan Documents and in the event of any conflict between those terms and
conditions and the provisions of this Agreement, the Parties hereby acknowledge
and agree that the Loan Documents shall control to the extent that such Loan
Documents do not materially increase the obligations of Manager and/or
materially decrease the rights and remedies available to Manager under this
Agreement.

 

(f)            For avoidance of doubt, no Termination Fee (or partial
Termination Fee), penalty, fee or other consideration shall be owed to one Party
by the other upon a termination of this Agreement by either Party with respect
to the Property pursuant to and in accordance with this Section 13.2.

 

13.3        Emergencies; Force Majeure.

 

(a)           Except as otherwise provided in Sections 13.1 and 13.2 above, if
at any time it becomes necessary in Manager’s reasonable judgment to cease
operations of all or any part of the Property to protect the Property from
material and adverse consequences and/or to protect the health, safety or
welfare of the guests, invitees or Employees of the Property, then Manager may
close and cease operations of that portion of the Property, reopening the same
when Manager reasonably believes that such event has passed; provided, however,
that Manager shall (i) immediately notify Owner of such event; and (ii) shall
keep that portion of the Property closed for the minimum reasonable period of
time necessary to avoid such emergency and the adverse affects associated
therewith.

 

(b)           With respect to any obligation to be performed by a Party during
the Term, such Party shall in no event be liable for failure to perform such
obligation when prevented by any Force Majeure.  The time within which such
obligation shall be performed shall be extended for a period of time equivalent
to the delay resulting from such Force Majeure cause.  As used herein, the term
“Force Majeure” shall mean war, insurrection, strikes, walkouts, riots, floods,
earthquakes, fires, casualties, acts of God, acts of the public enemy,
epidemics, quarantine restrictions, freight embargoes, lack of transportation,
unusually severe weather, inability to secure necessary labor, materials or
tools, delays of any contractor, subcontractor or supplier outside the
reasonable control of the affected Party; provided, however, that such event
actually affects such Party’s ability to perform and only for so long as it does
affect such Party’s ability to perform.

 

13.4        Manager’s Compensation.

 

(a)           At any time during a closure or partial closure of the Property as
a result of damage, condemnation or Force Majeure, Manager shall continue to be
paid Management Fees that would have been paid to Manager during such period of
closure based on the average monthly Management Fees paid during the period of
time provided for under the BI Policy/Rider prior to such casualty had such
damage or loss not occurred, provided that (i) Manager has paid

 

62

--------------------------------------------------------------------------------


 

the portion of the business interruption insurance costs attributed to the
payment of interim Management Fees out of Manager’s own funds as provided in the
last sentence of Section 10.1 above; and (ii) such business interruption
proceeds are actually received by Owner, Manager or their respective Affiliates,
as applicable, and all proceeds of such insurance shall be paid to Manager upon
receipt by Owner notwithstanding the same is included in a lump sum or other
amounts received by Owner in settlement of all such claims.  For avoidance of
doubt, if Owner settles any insurance claim and there is no separate allocation
made by the carrier with respect to business interruption and/or the lost
Management Fees, so long as Manager has paid the portion of the business
interruption insurance costs attributed to the payment of interim Management
Fees, Owner shall promptly pay to Manager an amount equal to the lost Management
Fees for the applicable period pursuant to and in accordance with the policy or
rider actually obtained by Manager pursuant to Section 10.1.

 

(b)           Notwithstanding anything to the contrary contained herein,
(i) Manager shall receive one hundred percent (100%) of all proceeds of
insurance from the BI Policy/Rider if a separate award is received from any
insurance company following a casualty or condemnation of all or any part of the
Property, (ii) if such insurance company(ies) pays one amount in settlement of
all claims arising under any insurance policy maintained hereunder in lieu of
separate awards to such Parties, Manager shall receive its pro rata share of
such amount based on the percentage that the Management Fees bear to the
aggregate amount of the claim made by Owner and Manager and (iii) Manager shall
have the sole right to negotiate, settle or adjust any claims arising from or
relating to the BI Policy/Rider.

 

13.5        Manager’s Reinstatement.  If this Agreement is terminated in
accordance with Section 13.1, 13.2 or 13.3 and at any time during the
twenty-four (24) month period following such termination, Owner or any of its
Affiliates elects to repair, rebuild or replace the Property to a complete
architectural unit which can be operated as a hotel and casino of substantially
the same type and class as existed before, Owner shall promptly give notice to
Manager in writing of such determination or commencement, and, at Manager’s
election (which shall be exercised by written notice given to Owner within sixty
(60) days of receipt by Manager of the written notice given by Owner or, if no
such notice is given by Owner, Manager’s actual knowledge of such commencement),
this Agreement shall be reinstated with respect to the Property (with only such
amendments as are required due to changes in the type, scope or design of the
Property).  This Section 13.5 shall survive the termination of this Agreement.

 

ARTICLE XIV
TERMINATION

 

14.1        Termination Rights of Owner.  In addition to Owner’s rights to
terminate this Agreement as set forth in Sections 3.2, 13.1(b), 13.2(a) and
15.2, Owner shall have the right to terminate this Agreement in the event any of
the following occur:

 

(a)           The occurrence and continuance of (i) a Material Loan Default on
the part of Owner that remains uncured following the expiration of any
applicable cure period under any

 

63

--------------------------------------------------------------------------------


 

Mortgage encumbering the Property or the Loan Documents related thereto; or
(ii) any actual acceleration of the Loan or any future replacement secured
loans;

 

(b)           (i) Owner becomes Bankrupt; or (ii) Manager, Fertitta
Entertainment or its Subsidiaries, other than the Manager Unrelated
Subsidiaries, become Bankrupt; or (iii) any Owner-Related Affiliates become
Bankrupt;

 

(c)           The institution by (i) Owner; (ii) Manager, Fertitta Entertainment
or its Subsidiaries, other than the Manager Unrelated Subsidiaries; or (iii) any
Owner-Related Affiliates, of proceedings of any nature under any law or statute
of any jurisdiction as now existing or hereafter amended or becoming effective,
for the relief of debtors wherein such Person is seeking relief as debtor on
account of its insolvency, which proceedings are not discharged or dismissed
within a period of sixty (60) days after the institution thereof;

 

(d)           (i) The denial, revocation, suspension  or non-renewal of (A) any
Nevada Gaming License of Manager or Fertitta Entertainment; (B) any Nevada
Gaming License of Owner which is caused, directly or indirectly, by any action
or inaction of Manager, Fertitta Entertainment or their respective Affiliates;
(C) any Material Nevada Governmental Approval of Manager or Fertitta
Entertainment; or (D) any Material Nevada Governmental Approval of Owner which
is caused, directly or indirectly, by any action or inaction of Manager,
Fertitta Entertainment or their respective Affiliates; or (ii) the commencement
of any action by the applicable Gaming Authority seeking such a revocation,
suspension or non-renewal that, if adversely determined, would be more likely
than not to result in the denial, revocation, suspension or non-renewal of
(w) any Nevada Gaming License of Manager or Fertitta Entertainment; (x) any
Nevada Gaming License of Owner which is caused, directly or indirectly, by any
action or inaction of Manager, Fertitta Entertainment or their respective
Affiliates; (y) any Material Nevada Governmental Approval of Manager or Fertitta
Entertainment; or (z) any Material Nevada Governmental Approval of Owner which
is caused, directly or indirectly, by any action or inaction of Manager,
Fertitta Entertainment or their respective Affiliates; provided, however,
Manager shall have the lesser of (1) one hundred eighty (180) days from the
commencement of such action, (2) such other time period as may be granted by the
applicable Gaming Authority and (3) such time period required by Owner (as
reasonably determined based upon the advice of outside legal counsel) to avoid
the denial, revocation or suspension of any Nevada Gaming License or Material
Nevada Governmental Approval held by Owner, as applicable, to cure any event
giving rise to the commencement of such action described in clause (ii) hereof.

 

(e)           Manager shall have failed to remedy a Material Default on the part
of Manager within thirty (30) days after notice thereof given by Owner;
provided, however, if (i) the Material Default is not susceptible of cure within
such thirty (30) day period; (ii) the default cannot be cured solely by the
payment of a sum of money; and (iii) the default would not expose Owner to an
imminent and material risk of criminal liability or of material damage to its
business reputation, the thirty (30) day cure period shall be extended for up to
an additional ninety (90) days (for an aggregate cure period of up to one
hundred twenty (120) days if Manager

 

64

--------------------------------------------------------------------------------


 

commences to cure the default within such thirty (30) day period and thereafter
proceeds with reasonable diligence to complete such cure);

 

(f)            Manager engages in an act or omission that constitutes Manager’s
Gross Negligence or Willful Misconduct and such action or omission has a
material adverse effect on the Property or Owner;

 

(g)           If, at any time, Manager and Fertitta Entertainment are no longer
controlled by Frank J. Fertitta III and/or Lorenzo J. Fertitta;

 

(h)           The Fertitta Manager Control Requirements are otherwise no longer
satisfied (including, without limitation, as the result of the death or
disability of both Frank J. Fertitta III and Lorenzo J. Fertitta);

 

(i)            If, at any time prior to the consummation of an initial public
offering of Station Casinos LLC, (i) Frank J. Fertitta III, Lorenzo J. Fertitta
and the Fertitta Family Entities collectively beneficially own less than
fifty-one percent (51%) of the split-adjusted membership interests in Station
Casinos LLC held by Frank J. Fertitta III, Lorenzo J. Fertitta and/or the
Fertitta Family Entities on the Commencement Date (after giving effect to
(A) the Plan and (B) any Transfers to Colony Capital, LLC and/or its permitted
designees occurring on or after the Commencement Date resulting from the
exercise of options held by Colony Capital, LLC as of the Commencement Date), on
a fully diluted basis; and (ii) any person other than Frank J. Fertitta III,
Lorenzo J. Fertitta and the Fertitta Family Entities beneficially owns common
equity interests in Station Casinos LLC with a greater percentage interest than
is represented by the common equity interests beneficially owned by Frank J.
Fertitta III, Lorenzo J. Fertitta and the Fertitta Family Entities collectively;

 

(j)            If any FE Non-Compete Party breaches the material terms of the
Non-Compete Agreements and such breach continues beyond all applicable grace
periods set forth therein;

 

(k)           Manager fails to disburse any amounts, subject to the restrictions
set forth in the Loan Documents, as provided for in this Agreement within ten
(10) Business Days following the date on which written notice of such failure
has been delivered to Manager by Owner; or

 

(l)            If Fertitta Entertainment commits a monetary default pursuant to
the terms and conditions of the Guaranty and/or Fertitta Entertainment breaches
any of the material representations and warranties set forth therein and such
monetary default or breach continues beyond all applicable grace periods set
forth therein.

 

14.2        Termination Rights of Manager.  In addition to Manager’s rights to
terminate this Agreement as otherwise expressly set forth in this Agreement,
including under Sections 13.1(b) and 13.2(a), Manager shall have the right to
terminate this Agreement without penalty upon not fewer than thirty (30) days’
prior written notice (subject to Manager’s obligation to provide the Transition
Services, provided Manager’s obligation to provide Transition Services is
subject to

 

65

--------------------------------------------------------------------------------


 

Manager being paid the Base Management Fee, Reimbursable Expenses and/or other
sums payable or owed to Manager (expressly excluding any Incentive Management
Fee or Termination Fee), on a current basis, under this Agreement and in
accordance with the provisions of Schedule “5”) if any of the following occur:

 

(a)           Owner fails to make any payment of Management Fees or Reimbursable
Expenses or other amounts due and owing to Manager (unless such payment shall be
the subject of a bona fide dispute, with that portion of such fees which are not
subject to a bona fide dispute being paid when due) within ten (10) Business
Days following written notice thereof given by Manager;

 

(b)           The institution by (i) Owner; or (ii) the Owner-Related
Affiliates, of proceedings of any nature under any law or statute of any
jurisdiction as now existing or hereafter amended or becoming effective, for the
relief of debtors wherein such Person is seeking relief as debtor on account of
its insolvency, which proceedings are not discharged or dismissed within a
period of sixty (60) days after the institution thereof;

 

(c)           The denial, revocation, suspension or non-renewal of Owner’s
Nevada Gaming License, or any other material licenses of Owner related to the
Property, the denial, revocation, suspension or non-renewal of which would have
a material adverse affect on Manager or the Property except to the extent
caused, directly or indirectly, by any action or inaction of Manager, Fertitta
Entertainment or their respective Affiliates; or

 

(d)           Owner shall have failed to remedy a Material Default on the part
of Owner within thirty (30) days after written notice thereof given by Manager;
provided, however, if (i) the Material Default is not susceptible of cure within
such thirty (30) day period; (ii) the default cannot be cured solely by the
payment of a sum of money; and (iii) the default would not expose Manager to an
imminent and material risk of criminal liability or of material damage to its
business reputation, the thirty (30) day cure period shall be extended for up to
an additional ninety (90) days (for an aggregate cure period of up to one
hundred twenty (120) days if Owner commences to cure the default within such
thirty (30) day period and thereafter proceeds with reasonable diligence to
complete such cure).

 

14.3        Termination Notice.

 

(a)           Notwithstanding anything to the contrary contained herein, if
either Owner or Manager elects to terminate this Agreement (as applicable, the
“Terminating Party”) in accordance with its rights under Section 14.1 or
Section 14.2 above, respectively, it shall give the other Party notice of its
desire to terminate this Agreement (a “Termination Notice”) within ninety (90)
days after such Terminating Party has actual knowledge of the events giving rise
to the right to terminate this Agreement.  If the Terminating Party does not
give such written notice to the other Party within such ninety (90) day period,
then except as required under applicable Gaming Laws or by the Gaming
Authorities, such Terminating Party shall not have a right to terminate this
Agreement based on the grounds for which it had such actual knowledge; provided,
however, that nothing herein shall prevent the Terminating Party from
terminating this Agreement if it subsequently has actual knowledge of further
ground(s) for termination;

 

66

--------------------------------------------------------------------------------


 

provided, further, that in the event that Owner fails to deliver written notice
to Manager within ninety (90) days after Owner has actual knowledge of the
events giving rise to the right of Owner to terminate this Agreement pursuant to
Section 14.1(g) or (i), Owner hereby waives its right to then terminate this
Agreement under Section 14.1(g) or Section 14.1(i), as applicable, unless and
until the ownership interests of Frank J. Fertitta III, Lorenzo J. Fertitta
and/or the Fertitta Family Entities in Manager or Owner, as applicable, are
further diluted by five percent (5%) or more of then current ownership interests
held by Frank J. Fertitta III, Lorenzo J. Fertitta and/or the Fertitta Family
Entities (for example, if this Agreement is not terminated for any reason
following the dilution of the ownership interests of Frank J. Fertitta III,
Lorenzo J. Fertitta and/or the Fertitta Family Entities from fifty-one percent
(51%) to forty-nine percent (49%), Owner’s termination would again be triggered
if the ownership interests of Frank J. Fertitta III, Lorenzo J. Fertitta and/or
the Fertitta Family Entities transferred two and forty-five hundredths percent
(2.45%) or more their collective ownership interests (e.g., five percent (5%) of
the forty-nine percent (49%) ownership interest then held)).  In connection
therewith, if Sections 14.1(g) and/or (i) are breached, regardless of whether
this Agreement is terminated as a result thereof, Manager hereby covenants and
agrees to provide Owner with immediate written notice of any and all direct or
indirect transfers of ownership interests in Manager and/or Owner made by
Manager or any Affiliate.

 

(b)           Owner’s right to terminate this Agreement under Sections 3.2,
13.1(a)(ii), 13.2(a), and Sections 14.1(b), (c), (g), (h) or (i) shall be
Owner’s sole remedy and shall not be subject to any claim by Owner for damages,
other penalty or liability of Owner or the obligation to pay any Termination Fee
(or partial Termination Fee) in connection therewith other than the payment of
all unpaid amounts in accordance with Section 14.4.

 

(c)           Manager’s right to terminate this Agreement under Sections
13.1(a)(ii) and 13.2(a) shall be Manager’s sole remedy and shall not be subject
to any claim by Manager for damages, other penalty or liability of Manager in
connection therewith other than the payment of all unpaid amounts in accordance
with Section 14.4.

 

(d)           Notwithstanding anything to the contrary set forth in this
Agreement, (i) in the case of Owner, if Manager breaches Section 14.1(a), (d),
(e), (f), (k) or (l); and (ii) in the case of Manager, if Owner breaches
Sections 14.2(a) through (c) (each an “Event of Default”), neither the right of
termination nor the right to sue for damages nor any other remedy available to
Owner or Manager, as applicable, hereunder shall be exclusive of any other
remedy given hereunder or now or hereafter existing at law and/or in equity and
(A) with respect to Owner, the termination of this Agreement pursuant to
Section 14.1(b), (c), (g), (h) or (i) shall in no event act to limit or waive
any claims Owner may have against Manager for an Event of Default which occurs
simultaneously therewith or directly results in the termination of this
Agreement pursuant to Section 14.1(b), (c), (g), (h) or (i).  In avoidance of
doubt, in the event that either Party commits an Event of Default and, as a
result, a claim is made by a third party against the other Party, the Party
against whom such claim is made may include in its damage claim against the
Party that committed such breach or default any and all attorneys’ and other
fees and costs and all amounts paid to such third party and other damages
suffered thereby.  Except as expressly stated otherwise, this Agreement shall
terminate upon the date specified in the applicable Termination

 

67

--------------------------------------------------------------------------------


 

Notice, which date shall not be less than thirty (30) days (or such shorter time
as may be required to avoid an adverse impact on the Terminating Party (e.g.,
fraud, misappropriation, etc.) and/or any Nevada Gaming Licenses held by such
Terminating Party) nor more than one hundred twenty (120) days after such
Termination Notice is delivered.

 

(e)           No dispute regarding either Party’s right to terminate this
Agreement under this Article XIV shall be submitted to the dispute resolution
process pursuant to Section 17.16 hereof.

 

14.4        Events on Termination.  If this Agreement is terminated, expired, or
is deemed to have been terminated pursuant to the provisions hereof, the
following provisions shall apply:

 

(a)           Manager shall render a final accounting within sixty (60) days
after the end of the month of termination, regardless of the reason for such
termination, which final accounting shall set forth any amounts due and payable
to either Party hereunder.  If Owner objects to all or any matter set forth in
the final accounting (i) Owner shall pay the amount which is not in dispute
Owner and the remaining disputed amount shall be placed by Owner into escrow;
and (ii) the Parties shall work in good faith to resolve such dispute, failing
which either Party may submit the matter to arbitration in accordance with
Section 17.16 for the determination of such disputed amounts.  Upon the
resolution of such dispute, the proceeds in escrow shall be paid to the
prevailing party.  Manager shall again render a final accounting in accordance
with this Section 14.4(a) within sixty (60) days of the end of any Transition
Period that may occur in accordance with this Agreement (which, for avoidance of
doubt, may be disputed by Owner as provided in the immediately preceding
sentence);

 

(b)           except as may be set forth in any subordination agreement with a
holder of a Mortgage, all amounts due and owing between the Parties under this
Agreement accrued to the Termination shall become due and payable (including any
accrued, unfunded or underfunded liabilities under any pension plans,
disability, worker compensation or other benefit plans benefiting the Employees
and any unpaid Management Fees and other charges and reimbursements due Manager
hereunder) within ten (10) Business Days following receipt of the final
accounting described in Section 14.4(a);

 

(c)           Manager shall transfer to Owner all of Owner’s books and records
which are in the custody and control of Manager, so as to ensure the orderly
continuance of the operation of the Property, but such books and records shall
thereafter be available to Manager as reasonably necessary to perform the
Transition Services, as applicable, and otherwise at all reasonable times, upon
reasonable notice, for inspection, audit, examination and transcription for a
period of three (3) years;

 

(d)           Manager shall, to the extent permitted by applicable laws, and at
the end of any Transition Period, assign and transfer to Owner Manager’s right,
title and interest (if any) in and to all liquor, restaurant and other licenses
and permits (if any) used by Manager in the operation of the Property, and shall
cooperate with Owner, at the sole cost of Owner, in obtaining all consents
necessary therefor;

 

68

--------------------------------------------------------------------------------


 

(e)           Manager shall peaceably and quietly surrender and deliver up to
Owner possession of the Property in accordance with its obligations contained
herein, with the specific intent to effectuate a smooth transition of management
of the Property to Owner or a third party so as to minimize any potential
disturbance of customers and guests, and in connection with the foregoing, if
requested by Owner in writing, Manager shall, in consideration for the fees set
forth in Schedule “5” (subject to the restrictions set forth in such Schedule
“5”), provide the Transition Services for the duration of the Transition Period;

 

(f)            upon the Termination of this Agreement and upon payment to
Manager of all amounts due and owing to Manager hereunder, all remaining amounts
in the Property’s accounts shall be transferred to Owner at the end of any
Transition Period; and

 

(g)           In consideration for the fees set forth in Schedule “5” (subject
to the restrictions set forth in such Schedule “5”), Manager shall provide the
holder of any Mortgage with the Transition Services to the extent requested by
such holder, provided that such assistance shall not materially increase
Manager’s obligations under this Section 14.4 or Manager’s potential liability
as result of the actions contemplated under this Section 14.4.

 

This Section 14.4 shall survive the expiration or Termination of this Agreement.

 

ARTICLE XV
MORTGAGES, SALE AND ASSIGNMENT;
OWNERSHIP REQUIREMENTS OF MANAGER

 

15.1        Mortgages.  Owner shall have the right to grant, either in
connection with original financing and/or renewals, replacements, refinancings
and extensions thereof, a Mortgage encumbering all of the assets that comprise
the Property (any part thereof or any interest therein) and, in furtherance
thereof, to assign to any mortgagee (as collateral security for any loan or
other extension of credit secured by a Mortgage) and/or all of Owner’s right,
title, and interest in and to this Agreement.  Manager’s interests hereunder
(and all Management Fees and/or the Termination Fee) shall be subordinate to any
Mortgage placed on the Property by Owner pursuant to any Loan Documents and to
any and all advances made or to be made thereunder, to the interest thereon and
all other amounts owing in respect thereof or thereunder, all renewals,
replacements, refinancings and extensions thereof.  The provisions of this
Section 15.1 shall be self-operative and shall not require the execution of any
further documentation; provided, however, Manager shall upon the request of such
holder of such Mortgage, subordinate its rights under this Agreement, including
its rights to be paid the Management Fees and the Termination Fee and its rights
under Sections 13.1 and 13.2 with respect to a casualty or condemnation (but
expressly excluding Manager’s rights under Section 13.4 in connection
therewith), respectively, to such Mortgage, and shall deliver a subordination
and attornment agreement to each holder of a Mortgage satisfactory to such
holder of a Mortgage.  For avoidance of doubt, Manager shall not be required to
return or reimburse Owner or any holder of a Mortgage for all or any portion of
the Management Fees, Termination Fees and/or Reimbursable Expenses paid to and
received by Manager pursuant to and in accordance with the terms of this
Agreement and not otherwise prohibited to be paid by the terms of any
subordination agreement; provided, however, that

 

69

--------------------------------------------------------------------------------


 

Manager shall not accept any payments of the Management Fees or Termination Fees
in advance of being earned or, in the case of Reimbursable Expenses, actually
incurred; provided, further, that if any Management Fees and/or Reimbursable
Expenses due and owing to Manager are withheld pursuant to the terms of any
Mortgage, the Base Management Fees and/or Reimbursable Expenses due and owing,
but expressly excluding any Incentive Management Fees, shall accrue to the
benefit of Manager (but may remain unpaid) and Manager’s sole recourse for any
non-payment of the Base Management Fee and/or any Reimbursable Expenses shall be
as provided under Section 14.2(a) (including, without limitation, the right to
terminate this Agreement as provided therein and seek remedies against Owner in
accordance with Section 14.3).  Subject to the terms and provisions hereof,
Manager shall use commercially reasonable efforts to cooperate with Owner and
any current or prospective holder of a Mortgage, and shall execute and deliver
such commercially reasonable documents as may be required by any such holder of
a Mortgage, including, without limitation, a cash management agreement and a
collateral assignment of Owner’s rights under this Agreement and under all
contracts and permits relating to the Property to the holder of a Mortgage.  In
addition, such subordination and attornment agreement shall provide such holder
of such Mortgage with a separate right to terminate this Agreement, without fee
or penalty, upon the occurrence of (i) a foreclosure or deed-in-lieu of
foreclosure of the Property; (ii) in the event Owner becomes Bankrupt;
(iii) pursuant to any right Owner would have otherwise had under the terms of
this Agreement; and/or (iv) any acceleration of the obligations under the GVR
Loan Documents.  Owner shall pay the reasonable out-of-pocket costs and expenses
of Manager and Manager’s counsel pertaining to the negotiation, execution and
delivery of any agreements to be entered into by Manager in connection with any
Mortgage.

 

15.2        Sale Termination Rights.  In addition to the termination rights
contained in Article XIV, upon any voluntary sale by Owner to a bona fide
third-party purchaser of (i) the Property or any substantial interest therein;
or (ii) all or substantially all of Owner’s assets or all or substantially all
of the direct or indirect equity interests in Owner (as applicable, a “Third
Party Sale”), Owner shall have the right to terminate this Agreement upon thirty
(30) days’ written notice to Manager.  In connection with any such termination
of this Agreement by Owner pursuant to a Third Party Sale, as a condition to the
effectiveness thereof, Owner shall (subject to the terms of any subordination
agreement with a holder of a Mortgage) pay to Manager the Termination Fee
calculated in accordance with the formula set forth on Exhibit “A” (provided
that, for avoidance of doubt, no such Termination Fee shall be payable if, in
connection with such Third Party Sale, this Agreement is not terminated and the
successor to Owner assumes this Agreement or the successor to Owner executes a
new management agreement with Manager).  If for any reason the Third Party Sale
is not consummated, Owner shall be deemed to have revoked its election to
terminate under this Section 15.2 and shall no longer be obligated to pay the
Termination Fee (or any portion thereof) in connection with the failed Third
Party Sale and any such revocation shall in no event constitute a waiver of, or
otherwise impact, Owner’s future right to terminate this Agreement upon the
occurrence of a Third Party Sale under the provisions of this Section 15.2. 
Notwithstanding the foregoing or anything to the contrary set forth herein, if
at any time prior to the date which is twelve (12) calendar months following the
effective date of termination of this Agreement pursuant to this Section 15.2,
an operation, management, license, franchise or other

 

70

--------------------------------------------------------------------------------


 

agreement of any kind for the Property that are subject to the Third Party Sale
is entered into under which Manager or a Fertitta Controlled Affiliate or their
respective successors or assigns (acting in its sole and absolute discretion)
realizes any economic benefit therefrom (the “New Fertitta Agreement”), such
party shall promptly notify Owner in writing and in any event shall remit to
Owner within ten (10) days after entering such New Fertitta Agreement the
Termination Fee actually paid to Manager with respect to the Property as
calculated in accordance with Exhibit “A”.  Any successor owner’s decision to
retain Manager and the proposed terms of any New Fertitta Agreement shall be at
such successor owner’s sole and absolute discretion and Manager’s decision to
accept such New Fertitta Agreement and the terms thereof shall be at Manager’s
sole discretion.

 

15.3        Assignment by Owner.  Subject to the terms of Section 15.2, Owner,
without the consent of Manager, shall have the right to transfer its interests
in this Agreement or any ownership interests in Owner to any Party whatsoever as
determined by Owner in its sole and absolute discretion.

 

15.4        Assignment by Manager.  Manager shall not assign or in any manner
sell, Transfer, encumber or pledge as security for any indebtedness (or other
obligation) any of its rights and interests as Manager hereunder to any Person
whatsoever without the prior written consent of Owner (which approval may be
granted or withheld in Owner’s sole and absolute discretion), provided that
Manager may make any direct or indirect Transfer of ownership or other
beneficial interests in Manager so long as such Transfer does not constitute a
breach of the Fertitta Manager Control Requirements or violate applicable Gaming
Laws or the terms of any Nevada Gaming License.  Notwithstanding the generality
of the foregoing:

 

(a)           Manager may request in connection with an organizational
restructuring of Manager that Owner consent to an assignment and assumption of
this Agreement by the successor to Manager’s business, and Owner’s consent shall
not be unreasonably withheld; provided that (i) assignment and assumption
documentation reasonably satisfactory to Owner is completed by Manager and the
successor to Manager’s business; (ii) such successor obtains and maintains a
Nevada Gaming License and the other material licenses of Manager set forth
herein that are required for the operation of the Property; (iii) the Fertitta
Manager Control Requirements shall be and continue to be satisfied by the
successor to Manager’s business; and (iv) Fertitta Entertainment shall remain
liable under this Agreement and the Guaranty; and

 

(b)           Manager shall have no right to encumber and pledge, as security
for any loan or other indebtedness (or obligation) incurred by Manager and/or
its Affiliates, Manager’s interest in the Management Fees and any other proceeds
of Manager and its Affiliates under this Agreement without the prior written
approval of Owner (which approval may be granted or withheld in Owner’s sole and
absolute discretion); provided, however, Manager shall have the right to
collaterally assign up to fifty percent (50%) of its interest in the Management
Fees without Owner’s approval.

 

15.5        Binding Effect.  Subject to the restrictions on assignment set forth
elsewhere in this Agreement, this Agreement shall be binding upon and inure to
the benefit of Owner and its

 

71

--------------------------------------------------------------------------------


 

successors and assigns, and shall be binding upon and inure to the benefit of
Manager and its successors and assigns.

 

15.6        Public Offering.  Neither any Transfer of publicly traded stock nor
any public offering of equity ownership interests (whether partnership interest,
corporate stock, shares or otherwise) in Owner or by its parent company, or
other owner of Owner, or entity that itself or through its ownership of legal or
beneficial interests in one or more other entities holds legal or beneficial
interests or voting power in such an owner shall be deemed to be a Transfer
under this Article XV.

 

15.7        Manager Cooperation.  In addition to the Transition Services,
Manager shall reasonably cooperate with Owner and any prospective purchaser,
lessee, holder of a Mortgage or other lender in connection with any proposed
Transfer, lease or financing of or relating to the Property but shall not be
required to release any information that is confidential or proprietary to
Manager or its Affiliates unless such prospective purchaser, lessee or mortgagee
or other lender executes a commercially reasonable confidentiality agreement
upon terms and conditions acceptable to each party thereto. Owner shall
reimburse Manager for any associated out of pocket expenses (including
reasonable attorneys’ fees) actually and reasonably incurred by Manager in
connection therewith.

 

ARTICLE XVI
REPRESENTATIONS AND WARRANTIES

 

16.1        Representations and Warranties.  As of the Effective Date, Owner and
Manager, hereby make each of the representations and warranties applicable to
Owner or Manager as set forth in this Article XVI, and such representations and
warranties shall survive the execution of this Agreement, and be for the benefit
of Owner and Manager:

 

(a)           Due Incorporation or Formation; Authorization of Agreement.  Such
Person is a limited liability company, it is duly organized or duly formed,
validly existing, and in good standing under the laws of the jurisdiction of its
organization or formation and has the corporate, limited liability company, or
partnership power and authority to own its property and carry on its business as
owned and carried on at the date hereof and as contemplated hereby.  Such Person
is duly licensed or qualified to do business and in good standing in each of the
jurisdictions in which the failure to be so licensed or qualified would have a
material adverse effect on its financial condition or its ability to perform its
obligations hereunder.  Such Person has the limited liability company power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and the execution, delivery, and performance of this Agreement has
been duly authorized by all necessary limited liability company action.  This
Agreement constitutes the legal, valid, and binding obligation of such Person
enforceable in accordance with its respective terms (except as enforceability
may be limited by applicable bankruptcy, insolvency or other similar laws
affecting creditor’s rights generally, and except that the availability of
equitable remedies is subject to judicial discretion).

 

(b)           No Conflict With Restrictions; No Default.  Neither the execution,
delivery, and performance of this Agreement nor the consummation by such Person
of the

 

72

--------------------------------------------------------------------------------


 

transactions contemplated hereby (i) will conflict with, violate, or result in a
breach of any of the terms, conditions, or provisions of any law, regulation,
order, writ, injunction, decree, determination, or award of any court, any
governmental department, board, agency, or instrumentality, domestic or foreign,
or any arbitrator, applicable to such Person; (ii) will conflict with, violate,
result in a breach of, or constitute a default under any of the terms,
conditions, or provisions of the articles of organization or operating agreement
of such Person or of any material agreement or instrument to which such Person
is a party or by which such Person is or may be bound or to which any of its
material properties or assets is subject; (iii) will conflict with, violate,
result in a breach of, constitute a default under (whether with notice or lapse
of time or both), accelerate or permit the acceleration of the performance
required by, give to others any material interests or rights, or require any
consent, authorization, or approval under any indenture, Mortgage, lease
agreement, or instrument to which such Person is a party or by which such Person
is or may be bound; or (iv) will result in the creation or imposition of any
lien upon any of the material properties or assets of such Person.

 

(c)           Governmental Authorizations.  Any registration, declaration or
filing with or consent, approval, license, permit or other authorization or
order by, any Governmental Authority, domestic or foreign, that is required in
connection with the valid execution, delivery, acceptance, and performance by
such Person under this Agreement or the consummation by such Person of any
transaction contemplated hereby has been completed, made, or obtained on or
before the Effective Date, except as set forth in this Agreement.

 

(d)           No Broker.  Such Person has not sought the services of a broker or
agent in this transaction, and neither has employed nor authorized any persons
to act in that capacity.

 

(e)           Litigation.  Except for the pending bankruptcy cases of Station
Casinos, Inc., and its affiliated debtors, to such Person’s actual knowledge,
there is no litigation or proceeding pending or threatened against such Person
or any Affiliate of such Person that could adversely affect the validity of this
Agreement or the ability of such Person to comply with the obligations under
this Agreement.

 

(f)            Specially Designated National or Blocked Person.  To such
Person’s actual knowledge: (i) neither it (including its directors and
officers), nor any of its Affiliates, subsidiaries, respective shareholders,
beneficial owners of non publicly traded shareholders or, to such Person’s
knowledge, the funding sources for any of the foregoing is a Specially
Designated National or Blocked Person; (ii) neither it nor any of its
Affiliates, subsidiaries, respective shareholders, or beneficial owners of non
publicly traded shareholders is directly or indirectly owned or controlled by
the government of any country that is subject to an embargo or economic or trade
sanctions by the United States government; (iii) neither it nor any of its
Affiliates, subsidiaries, respective shareholders, or beneficial owners of non
publicly traded shareholders is acting on behalf of a government of any country
that is subject to such an embargo; and (iv) neither it nor any of its
Affiliates, subsidiaries, respective shareholders, or beneficial owners of non
publicly traded shareholders is involved in business arrangements or otherwise
engaged in transactions with countries subject to economic or trade sanctions
imposed by the United States government.  From and after the Effective Date,
such Person shall notify the other Party in

 

73

--------------------------------------------------------------------------------


 

writing immediately upon the occurrence of any event which would render the
foregoing representations and warranties of this Section 16.1(f) incorrect;
provided that, notwithstanding such Person’s obligations herein, it’s
inadvertent or unintentional failure to disclose such information shall not be a
breach of this Section 16.1(f).

 

ARTICLE XVII
MISCELLANEOUS

 

17.1        Right to Make Agreement.  Each Party warrants, with respect to
itself, that neither the execution of this Agreement nor the performance of the
obligations contemplated hereby shall violate any provision of law or any
judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; or require any consent, vote or approval
which has not been obtained.  Each Party covenants that it has and will continue
to have throughout the Term and any extensions thereof, the full right to enter
into this Agreement and perform its obligations hereunder.

 

17.2        Actions by Manager; Owner Representative.

 

(a)           Where by a provision of this Agreement an approval, consent or
agreement of a Party (individually or collectively, an “Approval”) is required,
the request for such Approval shall be in writing, shall be accompanied by
reasonable detail if the circumstances require and shall refer to the
Section pursuant to which such approval is requested, and, unless a different
time period in which to respond is expressly provided, (i) the Party whose
Approval is requested shall, within five (5) calendar days after receipt of a
request for approval, notify the requesting Party in writing either that it
grants or that it withholds its Approval, setting forth in reasonable detail its
reasons for withholding its approval; (ii) if the notification referred to in
clause (i) is not given within the applicable period of time, the Party whose
Approval is requested shall be deemed to have disapproved the proposed request
as submitted; and (iii) a dispute as to whether or not an Approval has been
unreasonably withheld shall be resolved by arbitration as provided in
Section 17.16.

 

(b)           Manager has received a copy of the limited liability company
agreement and other governing documents of Station Casinos LLC (the “Equity
Holders Agreement”) and hereby acknowledges that the same contain provisions
requiring the approval of applicable thresholds of the direct and/or indirect
equity holders of Owner for certain actions specified therein (each a “Material
Item”).  Without limiting any restrictions on Manager’s authority set forth
herein, Manager agrees that it will use commercially reasonable efforts to avoid
taking any action pursuant to this Agreement which is the subject of a Material
Item unless it receives evidence in writing from Owner that the appropriate
approvals of the direct and/or indirect equity holders of Owner have been
obtained.

 

(c)           Notwithstanding Section 17.2(a), all of the rights and remedies of
Owner under this Agreement, including, without limitation, the right of Owner to
consent to certain matters as described more fully herein, shall be exercised on
behalf of Owner by a representative(s) of Owner as appointed, from time to time,
by Owner (the “Owner

 

74

--------------------------------------------------------------------------------


 

Representative”) and designated to Manager in writing by Owner.  Simultaneously
with the execution of this Agreement, Owner shall notify Manager in writing of
the identity of the initial Owner Representative.  The Owner Representative
shall be responsible for the internal audit, monitoring and administration of
this Agreement on behalf of Owner, including, without limitation, monitoring of
Corporate Overhead and Expenses and the corresponding allocation procedures set
forth in the Manager Allocation Agreement.  In connection therewith, Manager
shall use its commercially reasonable efforts to assist and cooperate with the
Owner Representative and provide the Owner Representative with reasonable access
to (i) the Property; (ii) the executive officers of Manager; and (iii) the books
and records and any other information or data pertaining to the Property in
accordance with Section 9.2 as may be reasonably requested by the Owner
Representative.  Manager may conclusively rely on, and shall be protected from
acting or refraining from acting on, any instruction or direction of the Owner
Representative.  In the event that Manager disagrees with any determination made
by the Owner Representative, such matter shall be submitted to the board of
directors of Owner and determined in accordance with the provisions of the
Equity Holders Agreement.

 

17.3        No Lease, Partnership, Joint Venture or Agency Relationship. 
Manager and Owner are independent contractors.  Nothing contained in this
Agreement shall be construed to be or create a lease, partnership, agency or
joint venture between Owner, its successors or assigns, on the one part, and
Manager, its successors and assigns, on the other part.  Notwithstanding the
terms and conditions of this Agreement, nothing in this Agreement, nor the
actions of the Parties pursuant to the provisions of this Agreement, shall,
directly or indirectly, expressly or impliedly, create, establish or impose any
principal agent relationship between Owner, its successors or assigns, as
principal, and Manager, its successors or assigns, as agent, nor create,
establish or impose any fiduciary duty under the laws governing principal agent
relationships or otherwise; provided, however, that Manager shall be a limited
agent for purposes of executing documents on Owner’s behalf to the extent
expressly permitted under this Agreement.

 

17.4        Applicable Law.  This Agreement shall be construed and interpreted
under and shall be governed by the laws of the State of New York without regard
to such jurisdiction’s principals of conflicts of law.

 

17.5        Construction of Agreement.  The Article and Section headings used in
this Agreement are for reference purposes only, and are not intended to be used
in construing this Agreement.  The Exhibits and Schedules attached hereto are
incorporated herein by reference and expressly made a part of this Agreement for
all purposes.  References to any Exhibit or Schedule in this Agreement shall be
deemed to include this reference and incorporation.  As used in this Agreement,
the masculine gender shall include the feminine and neuter, and singular number
shall include the plural, and vice versa.  Each Party hereto acknowledges,
represents and warrants that (i) each Party hereto is of equal bargaining
strength; (ii) each such Party has actively participated in the drafting,
preparation and negotiation of this Agreement; (iii) each such Party hereto and
such Party’s independent counsel have reviewed this Agreement; and (iv) any
rule of construction to the effect that ambiguities are to be resolved against
the drafting Party shall not apply in the interpretation of this Agreement, any
portion hereof, any amendments

 

75

--------------------------------------------------------------------------------


 

hereto, or any Exhibits or Schedules attached hereto.  Unless otherwise
specified in this Agreement, references to any number of days set forth in this
Agreement shall refer to calendar days.

 

17.6        Notices.  All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered or sent, as the case may
be, by any of the following methods: (i) personal delivery; (ii) overnight
commercial carrier or delivery service; (iii) registered or certified mail (with
postage prepaid and return receipt requested); (iv) facsimile; or (v) e-mail. 
Any such notice or other communication shall be deemed received and effective
upon the earlier of (A) if personally delivered, the date of delivery to the
address of the Party to receive such notice; (B) if delivered by overnight
commercial carrier or delivery service, one (1) Business day following the
receipt of such communication by such carrier or service from the sender, as
shown on the sender’s delivery invoice from such carrier or service, as the case
may be; (C) if mailed, three (3) Business Days after being deposited in the
United States mail, postage prepaid, return receipt requested; (D)  if given by
facsimile, when sent; or (E) if given by e-mail, when sent.  Any notice or other
communication sent by facsimile or e-mail must be confirmed within forty-eight
(48) hours by letter mailed or delivered in accordance with the foregoing.  Any
reference herein to the date of receipt, delivery or giving, as the case may be,
of any notice or other communication shall refer to the date such communication
becomes effective under the terms of this Section 17.6.  Rejection or other
refusal to accept, or the inability to deliver because of a changed address of
which no notice was given, shall be deemed to constitute receipt of the notice
or other communication sent.  The addresses for giving notice are as follows:

 

If to Owner, to:

Station GVR Acquisition, LLC

 

c/o Station Casinos LLC

 

1505 S. Pavilion Center Drive

 

Las Vegas, Nevada 89135

 

Attn: Thomas M. Friel

 

Fax No.: (702) 495-4245

 

E-mail: tom.friel@stationcasinos.com

 

 

with a copy to:

German American Capital Corporation

 

60 Wall Street, 10th Fl.

 

New York, New York 10005

 

Attn: Robert W. Pettinato, Jr.

 

Fax No.: (212) 797-4489

 

E-mail: robert.pettinato@db.com

 

 

and to:

Sidley Austin LLP

 

One South Dearborn

 

Chicago, Illinois 60603

 

Attn: Charles E. Schrank

 

Fax No.: (312) 853-7036

 

E-mail: cschrank@sidley.com

 

76

--------------------------------------------------------------------------------


 

and to:

Paul, Hastings, Janofsky & Walker LLP

 

515 S. Flower Street, 25th Fl.

 

Los Angeles, California 90071

 

Attn: Rick S. Kirkbride

 

Fax No.: (213) 996-3261

 

E-mail: rickkirkbride@paulhastings.com

 

 

and to:

JP Morgan Chase, N.A.

 

383 Madison Avenue, 31st Fl.

 

New York, New York 10179

 

Attn: Scott Dauer

 

Fax No.: (917) 463-0946

 

E-mail: Scott.Dauer@jpmorgan.com

 

 

and to:

Cadwalader, Wickersham & Taft

 

700 Sixth Street, N.W.

 

Washington, DC 20001

 

Attn: Peter M. Dodson

 

Fax No.: (202) 862-2400

 

E-mail: peter.dodson@cwt.com

 

 

If to Manager, to:

FE GVR Management LLC

 

c/o Fertitta Entertainment LLC

 

10801 W. Charleston Blvd.

 

Suite 600

 

Las Vegas, Nevada 89135

 

Attn: Frank J. Fertitta, III

 

Fax No.: (702) 362-5889

 

E-mail: ffertitta@fertitta.com

 

 

with a copy to:

Fertitta Entertainment LLC

 

10801 W. Charleston Blvd.

 

Suite 600

 

Las Vegas, Nevada 89135

 

Attn: Marc J. Falcone

 

Fax No.: (702) 362-5889

 

E-mail: mfalcone@fertitta.com

 

 

and to:

Milbank, Tweed, Hadley & McCloy LLP

 

601 S. Figueroa St., 30th Fl.

 

Los Angeles, California 90017

 

Attn: Peter Benudiz

 

Fax No.: (213) 892-4714

 

E-mail: pbenudiz@milbank.com

 

77

--------------------------------------------------------------------------------


 

Additionally, Owner may, from time to time, designate in writing additional
officers or employees of Owner (including the Owner Representative) or the
members of Owner, who shall be entitled to receive copies of all notices
delivered by Manager pursuant to this Agreement.

 

17.7        Waiver of Covenants, Conditions or Remedies.  The waiver by one
Party of the performance of any covenant, condition or promise under this
Agreement shall not invalidate this Agreement, nor shall it be considered a
waiver by it of any other covenant, condition or promise under this Agreement. 
The waiver by either or both Parties of the time for performing any act under
this Agreement shall not constitute a waiver of the time for performing any
other act or an identical act required to be performed at a later time.  The
exercise of any remedy provided in this Agreement shall not be a waiver of any
consistent remedy provided by law, and the provision in this Agreement for any
remedy shall not exclude other consistent remedies unless they are expressly
excluded.

 

17.8        Severability.  If any provision of this Agreement or application to
any Party or circumstances shall be determined by any court of competent
jurisdiction to be invalid and unenforceable to any extent, the remainder of
this Agreement or the application of such provision to such Person or
circumstances, other than as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision shall be valid
and shall be enforced to the fullest extent permitted by law.

 

17.9        Financial Projections.  Financial projections, budgets or similar
forecasts as may have been prepared or in the future are prepared by Manager or
its Affiliates do not take into account, nor make provisions for, any rise or
decline in local or general economic conditions or other factors beyond the
control of Manager.  Manager and its Affiliates cannot and do not warrant or
guaranty in any way said financial projections, budgets or other forecasts;
provided, however, Manager shall utilize its expertise and professional judgment
in preparing the same.  Owner hereby acknowledges that in entering into this
Agreement, Owner has not relied on any projection of earnings, statements as to
the possibility of future success, or other similar information which may have
been prepared by Manager or its Affiliates.  Owner further understands and
acknowledges that no guaranty is made or implied by Manager or its Affiliates as
to the cost, or the future financial success or profitability, of the Property.

 

17.10      Obligations of Manager to Owner.  Subject to the approval rights
vested in Owner and/or Owner’s board of directors, and in consideration for, and
as an inducement to Owner entering into this Agreement, at Owner’s sole cost and
expense (which for avoidance of doubt, shall not be an Operating Cost) but for
no additional consideration except for the Management Fees payable hereunder,
Manager on behalf of itself and its Affiliates (including, without limitation,
Fertitta Entertainment), hereby covenants and agrees to diligently, continuously
and proactively manage the corporate business and affairs of Owner and the
Owner-Related Affiliates.  In furtherance thereof, Manager is hereby delegated
the following actions:

 

(a)           advise Owner’s board or directors with respect to the existing and
future capital structure evidenced by the Loan Documents and any subsequent
financing and/or refinancing of Owner and/or any Owner-Related Affiliates
including, without limitation, to

 

78

--------------------------------------------------------------------------------


 

identify new equity sources and recommending modifications, amendments and/or
alternative financing opportunities;

 

(b)           subject to the terms and conditions of this Agreement, implement
all decisions and resolutions approved by Owner’s board of directors;

 

(c)           cause to be prepared and filed all required federal, state and
local income tax returns and related documentation for Owner and the
Owner-Related Affiliates;

 

(d)           maintain copies of the federal, state and local income tax or
information returns and reports, if any, for the six (6) most recent taxable
years of Owner and the Owner-Related Affiliates;

 

(e)           use commercially reasonable efforts to cause to be sent to each
member of Owner and the Owner-Related Affiliates (within one hundred twenty
(120) days after the end of each Fiscal Year or at such later time as is
necessary taking into account Manager’s receipt of information), a copy of
Schedule K-1 (or any successor form) indicating such member’s share of income in
Owner and the applicable Owner-Related Affiliate, and any other information
reasonably requested by Owner in connection therewith;

 

(f)            recommend to Owner and the Owner-Related Affiliates, all
applicable elections, determinations and other decisions under the Internal
Revenue Code of 1986, as amended, from time to time, and under applicable state
and local tax law, including the positions to be taken on the federal, state and
local information returns of Owner and the Owner-Related Affiliates, as
applicable, provided such elections, determinations and other decisions are
consistent with the allocation provisions contained in Owner’s organizational
documents and are reasonably intended to legitimately reduce the taxable income
of Owner and the Owner-Related Affiliates, as applicable, and thus the taxable
income allocable to all members thereto, for the Fiscal Years in question;

 

(g)           maintain the corporate existence of Owner and the Owner-Related
Affiliates;

 

(h)           schedule and manage shareholder meetings for each of Owner and the
Owner-Related Affiliates;

 

(i)            maintain copies of Owner’s organizational documents;

 

(j)            cause to be prepared and maintained all books and records and
financial statements as required under Section 8.1 and/or as otherwise required
under the Loan Documents;

 

(k)           prepare and submit to Owner for Owner’s approval, any and all
filings as required under the Securities Act of 1933 and/or the Securities
Exchange Act of 1934 and/or any other requirements of the United States
Securities and Exchange Commission or any other Federal or state agency
regulating the sale, registration or other handling of securities (including,

 

79

--------------------------------------------------------------------------------


 

without limitation, any notices required under the Sarbanes—Oxley Act of 2002),
as requested by the board of directors of Owner and the Owner-Related
Affiliates, as applicable;

 

(l)            prepare and submit to Owner for Owner’s approval, any and all
filings as may be required to obtain or maintain any Government Approvals for
any Person with respect to Owner and/or the Owner-Related Affiliates in
connection with the ownership and operation of the Property;

 

(m)          recommend and cause to be maintained corporate employee benefit
plans and welfare plans for Owner and the Owner-Related Affiliates;

 

(n)           maintain or cause to be maintained copies of all material
contracts and agreements of Owner and the Owner-Related Affiliates, including
any amendments thereto, including, without limitation, all Loan Documents;

 

provided, however, notwithstanding the foregoing, (i) Manager’s obligations
under this Section 17.10 remain subject to all of the terms, conditions and
limitations set forth in this Agreement; (ii) Manager shall not be in breach of
this Section 17.10 if Owner and/or the Owner-Related Affiliates, as applicable,
refuse to reasonably cooperate with Manager and/or otherwise prevent Manager to
comply with this Section 17.10; (iii) Manager and Owner hereby agree that
Manager’s right to implement any decision or recommendation under this
Section 17.10 shall expressly remain subject to Owner’s prior written approval;
and (iv) Owner may revoke any one or more of the rights granted to Manager
pursuant to this Section 17.10.

 

17.11      Counterparts and Execution.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one and the same instrument.  The signature page or
any counterpart may be detached therefrom without impairing the legal effect of
the signature thereon so long as such signature page is attached to any other
counterpart of this Agreement identical thereto.

 

17.12      Entire Agreement.  This Agreement, together with the Manager
Allocation Agreement, contains the entire agreement between the Parties and all
prior negotiations and agreements are merged herein.  Neither this Agreement nor
any provision hereof may be changed, waived, altered or modified, except by
written instrument signed by the Party against which enforcement of the change,
waiver, discharge or termination is sought.  The failure of either Party to
enforce at any time, or for any period of time, any provision of this Agreement
shall not be construed to be a waiver of such provision.

 

17.13      Interest.  Any amount payable to Manager or Owner by the other which
has not been paid when due shall accrue interest at the lesser of: (i) the
highest legal limit in the state in which the Property is located, which limit
shall remain fixed; or (ii) two percent (2%) over the published base rate of
interest charged by Citibank, N.A., New York, New York (or successor thereto),
which rate shall float based on such published base rate, to borrowers on ninety
(90) day unsecured commercial loans, as the same may be changed, from time to
time.

 

80

--------------------------------------------------------------------------------


 

17.14      Time of the Essence.  Time is of the essence with respect to each of
the material provisions of this Agreement.

 

17.15      Further Assurances.  The Parties agree to execute such further
documents and take such other actions as may be reasonably necessary to
implement the purposes, objectives, terms and provisions of this Agreement.

 

17.16      Resolution of Disputes.

 

(a)           General.  Except as otherwise prohibited in this Agreement, if any
dispute, controversy, claim or disagreement arising out of or relating to this
Agreement (collectively, “Disputes”), the Parties shall use all reasonable
endeavors to resolve the matter amicably.  If one Party gives the other written
notice that a Dispute exists and the Parties are unable to resolve the Dispute
within thirty (30) days of service of notice, the such Dispute shall be referred
to the American Arbitration Association for binding arbitration under the then
existing Commercial Arbitration Rules of the American Arbitration Association
pursuant to and in accordance with Section 17.16(b).  Without prejudice to a
Party’s rights under Section 17.16(b), neither Party shall resort to arbitration
against the other under this Agreement until thirty (30) days after the
referral.  This shall not affect a Party’s right, where appropriate, to
immediately seek equitable relief in an appropriate federal or state court which
relief may consist of a temporary restraining order, preliminary injunction, an
order compelling specific performance or similar order enforcing the obligations
under this Agreement.  The Parties expressly waive any right or entitlement they
may otherwise have to a jury trial in the event such action is filed.

 

(b)           Arbitration.

 

(1)           The Parties agree that, except those Disputes which are expressly
required to be resolved by an Industry Consultant pursuant to
Section 17.16(c) and those matters expressly excluded from arbitration pursuant
to the terms and conditions of this Agreement (e.g., Annual Plan and Operating
Budget Disputes and/or Disputes over a Party’s right to terminate this
Agreement), all other Disputes with respect to this Agreement or any other
agreement between Owner and Manager shall be resolved by arbitration
administered by the American Arbitration Association as provided in this
Section 17.16(b) and the then existing Commercial Arbitration Rules of the
American Arbitration Association, except that to the extent the Commercial
Arbitration Rules of the American Arbitration Association are inconsistent with
the provisions of this Section 17.16(b), the terms hereof shall control.  The
arbitration shall be governed by the United States Federal Arbitration Act and
this Section 17.16(b), and judgment upon the award entered by the arbitrator may
be entered in any court having jurisdiction.  Such arbitration shall be
conducted by a single arbitrator be selected in accordance with such rules to
conduct the arbitration; provided, however, that such single arbitrator shall
have not fewer than ten (10) years of experience in the casino/hotel business in
the market area where the Property is located, and shall not be an Affiliate of
or a person who has any past, present, or currently contemplated future business
or personal relationship with either Owner or Manager.  The arbitrator shall be
instructed to apply the internal laws of the State of New York (without regard
to conflict of laws principles) in resolving the subject dispute, controversy or
claim.  The

 

81

--------------------------------------------------------------------------------


 

decision of the arbitrator shall be made within thirty (30) days of the close of
the hearing with respect to the arbitration (or such longer time as may be
agreed to, if necessary, which agreement shall not be unreasonably withheld,
conditioned or delayed) and when such decision is reduced to writing and signed
by the arbitrator shall be final, conclusive and binding upon the Parties
hereto, and may be enforced in any court having jurisdiction.  The arbitration
shall be held in New York, New York, and, except for those procedures
specifically set forth in this Section 17.16(b), including, without limitation,
the application of the internal laws of the State of New York (without regard to
conflict of laws principles), shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association as in
effect on the date thereof.  The arbitrator shall be directed to establish (i) a
schedule for the conduct of the arbitration which shall yield a conclusion
within one hundred twenty (120) days following the appointment of the arbitrator
and (ii) economic or procedural sanctions (which may include default judgment)
for any Party the arbitrator determines has intentionally delayed the conduct of
the proceedings.

 

(2)           The arbitrator may consolidate proceedings with respect to any
Dispute under this Agreement with proceedings with respect to any related
controversy under this Agreement.  However, except as specifically set forth in
the preceding sentence: (i) arbitration only will be conducted on an individual,
not class-wide, basis; (ii) only Manager (and its Affiliates and their respect
officers, directors, owners, employees, agents and representatives) and Owner
(and its Affiliates and their respect officers, directors, owners, employees,
agents and representatives) may be parties to any arbitration proceeding
described in this Section 17.16; and (iii) no such arbitration proceeding shall
be consolidated with any other arbitration proceeding involving Manager and/or
any other Person.  Except in connection with claims by third parties for which a
party is entitled to indemnification pursuant to this Agreement (including
claims where such third party is seeking multiple, exemplary or punitive
damages), the award may not include, and the parties specifically waive any
right to an award of multiple, exemplary or punitive damages.

 

(3)           During the pendency of the arbitration, the Parties shall share
equally the fees and expenses of the arbitrator.  As part of the award, the
arbitrator shall designate the Party whose position is substantially upheld, who
shall recover from the other Party all of its reasonably attorneys’ fees, costs
and expenses, including its share of the fees and costs paid to the arbitrator,
expert witness fees, compensation for in-house counsel, and all other fees and
expenses incurred in connection with the arbitration.  The arbitrator may
determine that neither Party’s position was substantially upheld or otherwise
allocate the fees and expenses in accordance with the relative extent to which
either Party’s position was upheld.

 

(c)           Industry Consultant Determination.  All Disputes relating to any
of the (i) Operating Competitive Set; (ii) Performance Competitive Set
(including, without limitation, if the Performance Competitive Set does not
contain properties which publicly file the results of their operations and/or
establishing a comparable metric in the event that Competitor EBITDA is not
publicly available at any time when the Performance Test is to be calculated
pursuant to this Agreement); (iii) Comparable Manager Properties; (iv) Variable
Expenses or those matters expressly reserved under Section 8.3(b) for resolution
hereunder; and/or (v) the Credit Policy shall be resolved according to this
Section 17.16(c).  If a Party is entitled to and elects to have an Industry

 

82

--------------------------------------------------------------------------------


 

Consultant designated, it shall notify the other Party in writing and the
Parties shall attempt to designate a mutually acceptable Industry Consultant
within five (5) Business Days of such notice.  If the Parties are unable to
select an Industry Consultant, then each of Owner and Manager shall select one
(1) Industry Consultant and the two (2) selected Industry Consultants shall
thereafter meet in good faith within five (5) Business Days and select a third
Industry Consultant in accordance with the qualifications set forth in this
Agreement, in which instance, the decision of the majority of the Industry
Consultants shall be binding.  The Industry Consultant(s) shall establish the
procedure for resolving the dispute, including what evidence to consider,
whether to allow written submissions, and whether to hold a hearing, subject to
the following: unless otherwise agreed by the Parties, the Industry
Consultant(s) shall hold at least one (1) proceeding at which the Parties
present and respond to evidence, which shall take place on a Business Day not
later than fifteen (15) Business Days, nor earlier than five (5) Business Days,
from the date notice of the dispute is given or as soon thereafter as the
Industry Consultant(s) is/are available.  Unless otherwise agreed, all
proceedings shall be conducted at the Property;

 

(1)           no discovery may be conducted between the Parties;

 

(2)           no attorneys may appear on behalf of either Party (although either
Party may use attorneys for their own consultation or advice);

 

(3)           the Industry Consultant shall schedule and conduct all proceedings
with the objective of resolving the dispute as quickly and efficiently as
possible; and

 

(4)           the Parties shall not engage in any communications with any
Industry Consultants except in response to formal requests by a Industry
Consultant or at proceedings scheduled by a Industry Consultant.

 

All decisions of the Industry Consultant(s), absent fraud, willful misconduct or
demonstrated conflict of interest, are final and binding on the Parties (without
appeal or review) and are enforceable in any court of competent jurisdiction. 
The Parties shall bear their own costs and expenses of the Industry Consultant
resolution proceedings, including each Party’s respective attorneys’ fees and
costs.

 

17.17      Limitation on Damages.  In no event shall either Party be liable for
any consequential, indirect, punitive or special damages relating to its
performance of its duties under this Agreement, excepting only damages caused by
such Party’s willful misconduct or fraud.

 

17.18      Attorneys’ Fees.  If either of the Parties hereto obtains a judgment
against the other Party in connection with a dispute arising under or in
connection with this Agreement (whether in an action or through arbitration),
the prevailing Party shall be entitled to recover its court (or arbitration)
costs, and reasonable attorneys’ fees and disbursements incurred in connection
therewith (including reasonable fees of experts or consultants required in
connection therewith) and in any appeal or enforcement proceeding thereafter, in
addition to all other recoverable costs.  Any such attorneys’ fees and other
expenses incurred by a Party in enforcing a judgment in its favor under this
Agreement shall be recoverable separately from and in addition

 

83

--------------------------------------------------------------------------------


 

to any other amount included in such judgment, and such attorneys’ fees
obligation is intended to be severable from the other provisions of this
Agreement and to survive and not be merged into any such judgment.

 

17.19      Cooperation with Gaming Authorities.

 

(a)           This Agreement and all other agreements contemplated herein shall
be executed and performed subject to all required approvals and authorizations,
if any, by all applicable Governmental Authorities, including, without
limitation, any Gaming Authorities.  Owner, at its expense, promptly after the
date hereof shall take such commercially reasonable actions as may be reasonably
required to record, register, provide or file, as applicable, this Agreement
with, or obtain such required approval or authorization from, the applicable
Governmental Authorities as and if required by law and all related agreements,
and permit Owner to make the payments required to be made to Manager under this
Agreement and all related agreements.  Owner and Manager each agree to cooperate
with all applicable Gaming Authorities in connection with the administration of
their regulatory jurisdiction over Owner, Manager and their respective
Affiliates, including the provision of such documents or other information as
may be requested by such Gaming Authorities relating to Owner, Manager or any of
their Affiliates or to this Agreement; provided, however, any cooperation by
Owner with respect to any properties owned and/or operated by Manager and its
Affiliates other than the Property shall be at Manager’s sole cost and expense.

 

(b)           If any Governmental Authority requires, as a condition of its
approval of the initial effectiveness of this Agreement, directly or indirectly,
the modification of any terms or provisions of this Agreement, the Parties shall
use their diligent, commercially reasonable efforts to comply with such request;
provided, however, that if such requested modification would have a material and
adverse effect to any Party, then such Party shall have the right to terminate
this Agreement by giving written notice to the other Party within thirty (30)
days after receipt of such request for modification, with no liability
whatsoever to the other Party for such termination.

 

17.20      Confidential Information.  Except for those disclosures and/or uses
expressly permitted under this Agreement and the accompanying exhibits hereto
(including, without limitation, Manager’s right to use the Technology Systems at
Other Manager Properties as described herein), Owner and Manager agree that any
confidential, non-public or proprietary information in any form or media
(including oral, written, computerized or electronic) received, shared or made
available by the other Party during the performance of this Agreement, regarding
Manager, on the one hand, and Owner, on the other hand, whether or not marked or
identified as confidential, or similar information provided to a Party by a
third party with an obligation of confidentiality (the “Confidential
Information”), will be treated by the other Party (the “Receiving Party”) in
full confidence and will not be (a) used for any purpose other than to perform
hereunder or (b) disclosed, provided or made available to any other Persons,
other than (x) a Party’s employees and attorneys (and, subject to reasonable
confidentiality agreements to be provided upon request, contractors), on a “need
to know” basis for a Party to perform hereunder or (y) to Owner’s lenders and
other financing sources.  “Confidential Information” will not include any
information that (i) is independently developed by a Party without reliance on
Confidential Information; (ii) is acquired by a Party from another legitimate
source; (iii) is disclosed by a disclosing Party to another person without a
further obligation of confidentiality; (iv) becomes generally known to the
industry or public through no

 

84

--------------------------------------------------------------------------------


 

fault of the disclosing Party; (v) is required to be disclosed to enforce a
Party’s rights under this Agreement; or (vi) is required to be disclosed
pursuant to any Legal Requirement, provided that any Receiving Party subject to
such Legal Requirement (including interrogatories, document requests, subpoenas,
civil investigative demands or similar processes) shall promptly notify the
other Party and cooperate with any attempt by such Party to seek a protective
order.  This provision shall survive the termination of this Agreement for a
period of two (2) years.

 

17.21      Estoppel Certificates.  Manager and Owner each agree, at any time
and, from time to time, but in no event more often than two (2) times (or up to
four (4) times during an event of default under the GVR Loan Documents) in any
rolling twelve (12) month period, upon not less than ten (10) days’ prior notice
by the requesting party and/or any holder of any Mortgage or any prospective
mortgagee, to provide a statement in writing (i) that attaches a true and
correct copy of this Agreement (as amended, if applicable); (ii) certifying that
the attached copy of the Agreement is unmodified and in full force and effect
(or, if there have been modifications, that the same is in full force and effect
as modified and stating the modifications); and (iii) stating whether or not to
the knowledge of the signer of such certificate, there exists any default in the
performance of any obligation contained in this Agreement, and if so, specifying
each such default of which the signer may have knowledge, it being intended that
any such statement delivered pursuant hereto may be relied upon by Manager,
Owner, any proposed assignee or transferee of Owner or the holder of any
Mortgage or any prospective mortgagee or purchaser, as the case may be.

 

17.22      Use of Hazardous Substances.  Manager shall take all commercially
reasonable actions necessary to not cause or knowingly permit any hazardous or
toxic substance, material, or waste that is or becomes regulated by any federal,
state, or local governmental entity to be generated, brought onto, used, stored,
released, or disposed of in or about the Property by Manager or its agents,
employees, contractors, or invitees.  The preceding sentence will not be
interpreted to prohibit Manager from using limited quantities of standard office
or janitorial supplies containing chemicals as long as such use is in compliance
with Legal Requirements in all material respects.

 

17.23      Anti-Money Laundering.  Manager hereby represents, warrants and
covenants as follows:

 

(a)           No officer, director or employee of Manager (i) has been convicted
or charged with a felony relating to money laundering or other similar or
related illegal activity; or (ii) is, to the knowledge of Manager, under
investigation by any governmental authority relating to money laundering or
other similar or related illegal activity.

 

(b)           Manager will comply, and will cause the Property to comply, in all
material respects with the U.S. Bank Secrecy Act, as amended, the U.S. Money
Laundering Control Act of 1986, as amended, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, as amended, all similar foreign laws and regulations, and
the rules and regulations administered to date by the

 

85

--------------------------------------------------------------------------------


 

U.S. Treasury Department’s Office of Foreign Assets Control, to the extent such
laws, rules and regulations are applicable (collectively, “Anti-Money Laundering
Laws”).

 

(c)           Manager shall take any and all actions customary and standard of
hotel and casino operators located within the Las Vegas market, in order to
cause the Property to, maintain and comply with reasonably adequate
“Know-Your-Customer” and risk-based anti-money-laundering procedures, including,
without limitation, procedures to identify and verify the identities of their
respective customers, detecting and identifying transactions that raise
suspicions of money laundering or other illicit activities, and screening for
persons, entities, and jurisdictions that may be subject to the sanctions regime
administered by the U.S. Treasury Department’s Office of Foreign Assets
Control.  Without limiting the generality of the foregoing, such procedures
shall be subject to the approval of Owner (such approval not to be unreasonably
withheld, conditioned or delayed), and Manager will implement, and cause the
Property to implement, all modifications to such procedures or additions to such
procedures as Owner may reasonably request.

 

17.24      Not an Interest in Real Estate; No Recordation.  Manager and Owner
agree that it is not the intention of the Parties to this Agreement to convey or
create an interest in real property.  Neither this Agreement nor any memorandum
hereof shall be recorded against the Property and any recordation or attempted
recordation of this Agreement or any memorandum of this Agreement by Manager
shall constitute a Material Default, and in addition to any other remedies
therefor, Owner is hereby granted a power of attorney (which power is coupled
with an interest and shall be irrevocable) to execute and record on behalf of
Manager a notice or memorandum removing this Agreement or such memorandum of
this Agreement from the public records or evidencing the termination hereof (as
the case may be).  ALL RECORDING OFFICERS ARE HEREBY DIRECTED NOT TO RECORD THIS
AGREEMENT.

 

17.25      Limitations of Personal Liability.  Except for Fertitta
Entertainment’s obligations pursuant to Section 17.26, the principals, partners,
shareholders, members, managers, officers, directors, trustees, employees,
agents, representatives and Affiliates of Manager and/or Owner shall never be
personally liable for any monetary claim, damages, costs or expenses (including
attorneys’ fees awarded under this Agreement) arising from or related to any
defaults described in this Agreement (altogether, “Liabilities”) and there shall
be no levy of execution against the assets of such Persons on account of any
Liabilities.  Notwithstanding the foregoing, the foregoing limitations shall not
apply to any Liability which is proven by final judgment to have resulted from
the gross negligence, fraud or the knowingly willful misconduct of Manager or
Owner, as applicable (provided, however, that the foregoing shall not be deemed
to make any such partner, shareholder, officer, director, trustee, employee,
agent representative or Affiliate personally liable for such Liability except to
the extent that such Liability would otherwise exist under applicable Legal
Requirements), nor shall this Section 17.25 limit non-monetary equitable
remedies and relief or the return of overpaid fees.  This Section 17.25 shall
survive any termination or expiration of this Agreement.

 

17.26      Guaranty of Manager Obligations by Fertitta Entertainment.  For value
received, and in consideration for, and as an inducement to Owner entering into
this Agreement, Fertitta

 

86

--------------------------------------------------------------------------------


 

Entertainment has executed that certain Guaranty dated as of the date hereof by
Fertitta Entertainment for the benefit of Owner, a copy of which is attached
hereto as Exhibit “C” (the “Guaranty”) whereby Fertitta Entertainment
unconditionally and irrevocably guarantees to Owner and Owner’s successors and
assigns, the full performance and observance of all the covenants, conditions
and agreements, herein provided to be performed and observed by Manager.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

 

OWNER:

 

 

 

 

 

STATION GVR ACQUISITION, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name:

Thomas M. Friel

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

MANAGER:

 

 

 

 

 

FE GVR MANAGEMENT LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

Fertitta Entertainment LLC, Its member

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

 

Name:

Marc J. Falcone

 

 

Title:

Executive Vice President

 

 

 

 

 

ACKNOLEDGED IN RESPECT TO SECTIONS 15.4(a) AND 17.26

 

 

 

 

 

FERTITTA ENTERTAINMENT, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Marc J. Falcone

 

 

Name:

Marc J. Falcone

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------